Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 1 of 90




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,          )
                                   )
          Plaintiff,               )
                                   )          CR No. 21-28-1
                                   )          Washington, D.C.
       vs.                         )          February 12, 2021
                                   )          4:00 p.m.
THOMAS E. CALDWELL,                )
                                   )
          Defendant.               )
___________________________________)


                TRANSCRIPT OF INITIAL APPEARANCE
                 VIA VIDEOCONFERENCE PROCEEDINGS
               BEFORE THE HONORABLE AMIT P. MEHTA
                   UNITED STATES DISTRICT JUDGE

APPEARANCES:

For the Government:               Kathryn Leigh Rakoczy
                                  U.S. ATTORNEY'S OFFICE
                                  FOR THE DISTRICT OF COLUMBIA
                                  555 Fourth Street, NW
                                  Washington, D.C. 20530
                                  (202) 252-6928
                                  Email:
                                  kathryn.rakoczy@usdoj.gov

For the Defendant:                Thomas K. Plofchan
                                  WESTLAKE LEGAL GROUP
                                  46175 Westlake Drive
                                  #320
                                  Potomac Falls, VA 20165-7239
                                  703-406-7616
                                  Email:
                                  tplofchan@westlakelegal.com
Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 2 of 90




APPEARANCES CONTINUED:

Pretrial Officer:                 Christine Schuck

Court Reporter:                   William P. Zaremba
                                  Registered Merit Reporter
                                  Certified Realtime Reporter
                                  Official Court Reporter
                                  U.S. District Court
                                  for the District of Columbia
                                  333 Constitution Avenue, NW
                                  Room 6503
                                  Washington, D.C. 20001
                                  (202) 354-3249
                                  WilliamPZaremba@gmail.com


Proceedings recorded by mechanical stenography; transcript
produced by computer-aided transcription
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 3 of 90

                                                                            3

1                          P R O C E E D I N G S

2               COURTROOM DEPUTY:     Good afternoon, Your Honor.

3               This is Criminal Case No. 21-28-1, the

4    United States of America versus Thomas Edward Caldwell.

5               Kathryn Rakoczy for the government.

6               Thomas Plofchan for the defendant.

7               Christine Schuck on behalf of Pretrial Services.

8               The defendant is appearing via videoconference for

9    this hearing.

10              THE COURT:    Okay.   Good afternoon, Counsel.

11              Mr. Caldwell, good afternoon to you.         Can you hear

12   me okay, sir?

13              THE DEFENDANT:     Yes, Your Honor, I can.

14              THE COURT:    Okay.   Very good.

15              All right.    So we're here this afternoon for a

16   number of purposes, including the arraignment of

17   Mr. Caldwell.    There's been an indictment issued since he

18   appeared before the magistrate judge in the Western District

19   of Virginia.    There's also a pending bond-review motion.

20              And so let's take it in the following order:

21   We'll start with the arraignment.       And then I want to just

22   talk quickly about case status, including the pending motion

23   for protective order that was filed this afternoon and the

24   opposition, and then we'll turn to the bond-review motion

25   after that.
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 4 of 90

                                                                        4

1               So, Mr. Caldwell and Mr. Plofchan, I'm going to

2    ask your client, Mr. Plofchan, to just have his right

3    hand -- or I'll ask the Courtroom Deputy to perform -- or to

4    conduct the arraignment.

5               So, Mr. Douyon.

6               MR. PLOFCHAN:     Yes.

7               Your Honor, just to let you know, for some reason,

8    you came up in the screen where Mr. Caldwell was, so I can't

9    see my client.    But if you all can see the hands, I can

10   trust that that'll happen.       I just can't see him at this

11   point.

12              DEPUTY CLERK:     And, Counsel, this is Jean-Claude,

13   the Courtroom Deputy.     If you can press "#8" on your screen,

14   you should be able to open up more windows.

15              MR. PLOFCHAN:     Very well.    Thank you.

16              THE COURT:    Did that work for you, Mr. Plofchan?

17   Can you see Mr. Caldwell now?

18              MR. PLOFCHAN:     It did, Your Honor.     Thank you.

19              THE COURT:    Okay.    Good.

20              DEPUTY CLERK:     Okay.

21              Mr. Caldwell, do you wish to waive the formal

22   reading of the indictment?

23              THE DEFENDANT:     No.    No, sir, I do not.

24              MR. PLOFCHAN:     We do not.

25              DEPUTY CLERK:     Okay.
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 5 of 90

                                                                        5

1               Let me -- give me one moment.

2               THE COURT:    Well, Mr. Plofchan, let me just make

3    sure:   Are you asking for a formal reading or are you

4    waiving a formal reading?

5               MR. PLOFCHAN:     Actually, we're waiving the formal

6    reading, Your Honor.     We did receive the indictment.

7               THE COURT:    Okay.   Very good.

8               DEPUTY CLERK:     Mr. Caldwell, in Criminal Case

9    No. 21-28-1, you have been charged with the following

10   counts:

11              Count 1, conspiracy, in violation of 18 U.S.C.

12   Section 371;

13              Count 2, obstruction of an official proceeding, in

14   violation of 18 U.S.C. 1512(c)(2);

15              Count 3, destruction of government property, in

16   violation of 18 U.S.C. Section 1361;

17              And Count 4, restricted building or grounds, in

18   violation of 18 U.S.C. 1752(a)(1) and (2).

19              How do you wish to plead?

20              THE DEFENDANT:     Not guilty.

21              DEPUTY CLERK:     Your Honor, a plea of not guilty

22   will be entered for the defendant.

23              THE COURT:    Okay.   Very well.

24              Thank you, Counsel.

25              Mr. Caldwell, thank you.
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 6 of 90

                                                                              6

1               All right.    Let's turn next to case status.           And

2    let's start with the protective order that was filed this

3    afternoon, and there was an opposition filed as well.

4               You know, government counsel, I'm happy to hear

5    from you further about the basis for the protective order.

6    And so if there's anything more you'd like to add, I'm happy

7    to hear it, particularly if you've got a response to the

8    opposition that was filed.

9               MS. RAKOCZY:    Yes, Your Honor.

10              We just wanted to make clear that that's actually,

11   in terms of what we are hoping to provide to the defense as

12   initial discovery, includes the source documents from which

13   we are drawing a number of the messages and statements that

14   we are relying on in our indictment and in our opposition to

15   Mr. Caldwell's motion to reconsider his detention status.

16              Those messages include personal identifying

17   information, to include names and phone numbers of the

18   individuals with whom Mr. Caldwell communicated.          And then

19   in the context of the records that we are pulling from the

20   co-defendants' accounts, there's the information of the

21   people with whom the co-defendants communicated.          We also

22   pulled a number of messages from the accounts of the

23   co-defendants themselves.

24              And we would like to provide all of these records

25   in total and unredacted to provide Mr. Caldwell and his
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 7 of 90

                                                                            7

1    attorney with an opportunity to view those in their complete

2    context so that they can fully understand, and to the extent

3    that they believe, as Mr. Plofchan has asserted, that

4    anything is taken out of context, we want them to have the

5    opportunity to review the entire context.

6               But it's normally our practice to go through, and

7    if we don't have a protective order, to redact all personal

8    identifying information, and that would take time, and we

9    would really like to get the materials to the defense

10   faster.

11              And so we're seeking this protective order in

12   order to try to get a more fulsome sampling or a more

13   fulsome copy, a neat, complete copy of these records to the

14   defense as quickly as possible.       And that's really what's

15   driving this request for a protective order.

16              THE COURT:    I guess the question that follows,

17   then, is -- I mean, because the protective order is much

18   broader than that.     I mean, the protective order, at least

19   as I read it, effectively bars the use of any material,

20   whether it's personal identifying information or not, for

21   any purposes other than in the context of the case.          And so,

22   you know, the particular reason that you've articulated for

23   needing a protective order, there's not exactly a thick -- a

24   breadth of this protective order.

25              And so I mean, I can understand the government's
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 8 of 90

                                                                        8

1    desire to want to -- to push all of this material out

2    without having to go through the process of redacting it.

3    And perhaps you can reach some agreement with Mr. Plofchan

4    about doing that.    But in terms of the scope of the report

5    as it's presently drafted, it's much broader than that

6    concern.

7               And I'll just highlight a couple of cases that my

8    colleagues have recently drafted but you all may be aware of

9    that sort of talks about the scope of protective orders and

10   what the government needs to show in order to justify them.

11              And, you know, first, is by Judge Bates at

12   314 F.Supp.3d 248; it's called United States versus Jimmy

13   Lee Johnson.    And then there's another decision by

14   Judge McFadden at 355 F.Supp.3d 1, United States v. Dixon.

15              In both of those cases, the courts set forth

16   essentially the standards and really do place a burden on

17   the government to not only justify the protective order but

18   to ensure that the protective order sort of fits the reason

19   for the meat of it, and I just don't think the present

20   protective order does that.

21              So --

22              MS. RAKOCZY:    Your Honor --

23              THE COURT:    -- I guess -- go ahead.

24              MS. RAKOCZY:    I apologize for interrupting,

25   Your Honor.
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 9 of 90

                                                                                9

1               THE COURT:    No.   That's all right.

2               MS. RAKOCZY:    We're happy to work with

3    Mr. Caldwell's attorney to craft a protective order that

4    could be narrower.

5               This is the standard protective order that we

6    submit in our cases.     And so in the interest of trying to

7    get something on the record so that we could provide

8    discovery as quickly as possible, that's what we chose to

9    file.

10              It's my understanding Mr. Plofchan opposes any

11   protective order whatsoever at this point in time.          So we

12   filed what we filed because it is our standard order.              We're

13   happy to work to amend that if we can reach an agreement

14   with Mr. Plofchan, but I'm not sure if we will be able to.

15              MR. PLOFCHAN:     Your Honor, if I could be heard on

16   this very briefly.

17              THE COURT:    Sure.

18              MR. PLOFCHAN:     The issue for us is, first, the

19   government came and did a search warrant and took my

20   client's phones and computers.       And, therefore, my client

21   had access to all that information that was on his phones

22   and computers.    And now the government is saying, we don't

23   want you to use the information that was on your phones and

24   computers.   And we want to either have you agree that you

25   won't use it or we want to redact it.        Well, my client
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 10 of 90

                                                                         10

1    doesn't have access to the information unless he gets the

2    information from his phones and computers.

3               So to the extent that they're seeking any kind of

4    protective order or anything that was already on my client's

5    material, I don't think there's any basis for it whatsoever.

6               With regard to -- and that was why -- one of the

7    things we objected to.      If there was some third-party

8    message and so forth, that may be a different thing, but the

9    government hasn't identified that.

10              More importantly, right now, Ms. Rakoczy indicated

11   that, oh, well, we have the co-defendants or the co- --

12   alleged -- alleged co-conspirators.

13              Well, to the extent that there's a co-conspirator,

14   my client's entitled to that information as well, because it

15   also goes to the issue of whether it's impeachment material,

16   and whether, if they contacted and used a number, and my

17   client is able to show that, hey, that's not my number and

18   I didn't get that text, I don't want to have something

19   inferred to me, then that's a defense that he can rely on.

20   And for them to redact that, or to say that we can't use it

21   in any way, shape, or form we want --

22              THE COURT:     Mr. Plofchan, hang on.

23              Let me just sort of share with you my general

24   views about this.     And then --

25              MR. PLOFCHAN:     Okay.
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 11 of 90

                                                                         11

1               THE COURT:     -- maybe the thing here is to let the

2    parties go forward.

3               In terms of personal identifying information --

4    let me back up.

5               You know, the presumption under the Federal Rules,

6    and, frankly, under the due process clause, is that the

7    defendant will receive all the material that the government

8    believes is relevant to assisting in preparation of the

9    defense.   I mean, that's what needs to be disclosed under

10   Rule 16.

11              There is no cutout to withhold something from the

12   defendant just because it's personally identifying, unless

13   there's a justification for it.

14              And so if, for example, there's personally

15   identifying information, I'm not saying in this case, but,

16   for example, of a victim, then perhaps there's a

17   justification for withholding that personally identifying

18   information; or if there's a potential threat to a witness,

19   for example, there is a justification for withholding that.

20              But this general notion that something is

21   personally identifying information and, therefore, is

22   personally identifying information, and for that reason and

23   that reason alone, it can be withheld from the defendant,

24   I'm not sure that's accurate and that's correct.

25              You know, the defendant is entitled to the
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 12 of 90

                                                                         12

1    material the government has; and if there's some reason to

2    limit what the government is going to provide him, then the

3    government needs to justify it.

4                Now, in terms of how that material then gets used

5    if it's disclosed to him in full, that may be a separate

6    issue.   You know, certainly it can be used in furtherance of

7    the defense, certainly it can be used for any other lawful

8    purposes.

9                But the bottom line is that it's not adequate, in

10   my view, for the government to simply say that it's

11   personally identifying information and, therefore, we're

12   going to redact it, I think there has to be some

13   justification for that, along the lines of what I discussed

14   earlier.

15               And so here's what I would suggest, and I know

16   there's a great volume of material here:

17               Mr. Plofchan, in the interest of pushing this

18   material out to you so you can begin to review it, what

19   I would urge you to consider is to accept this material, at

20   least tentatively, pursuant to sort of the general

21   restrictions laid out in this proposed order, but that we

22   very quickly try and reach some agreement on the material

23   and limits that are appropriate if not, because otherwise

24   what I fear is that it's going to take a little bit of time

25   for you all to negotiate something and it's going to delay
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 13 of 90

                                                                           13

1    you getting the material.

2               If that's something that you'd be prepared to do

3    and I think the government, it sounds like, is prepared to

4    turn this over sooner, rather than report.         So, you know, at

5    a minimum, if you accept it in sort of an

6    attorneys'-eyes-only capacity, that would be a helpful

7    start, at least for you to get the material.

8               Mr. Plofchan, you're on mute.        I can't hear you.

9               MR. PLOFCHAN:     Your Honor, I'm happy, pursuant to

10   this, to initially see it as attorneys' eyes only.           And then

11   if the government wishes to identify those particular items

12   they wish there to be further restriction, we can discuss

13   that.   But I don't want to come back to the Court for

14   permission, which is what that order implied, permission for

15   me to use it or something along those lines.

16              So if -- and I can propose that if they want to

17   give it to me originally and then they have a certain period

18   of time in which they want to make a further motion on

19   restriction.    But absent that motion being made, then I can

20   use it, you know, for any lawful purpose.

21              DEPUTY CLERK:     Your Honor.

22              THE COURT:     Mr. Plofchan, hang on.      It looks like

23   we lost government counsel.       So let's just put a pause on

24   this for a moment.

25              MS. RAKOCZY:     I'm sorry, Your Honor.      I did call
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 14 of 90

                                                                               14

1    in.

2               THE COURT:     I'm sorry, are you back, Counsel?

3               MS. RAKOCZY:     Yes, Your Honor.     I called in.       For

4    some reason, the video cut out, so I'm now on the telephone

5    line.

6               THE COURT:     All right.

7               Mr. Plofchan, you can continue.

8               MR. PLOFCHAN:     So I was saying that if they want

9    to -- I can agree that for the first 30 days, it would be

10   attorneys' eyes only.      And then if the government wants to

11   identify specific items that they want to have a further

12   restriction, we can address it at that time.          But then if we

13   don't, I want it to be presumed that I can use it for any

14   lawful purpose.

15              I just have a difficulty agreeing to a restriction

16   on something I haven't even seen yet, because I don't know

17   how it will affect my client.

18              Unlike the government, every time I have to come

19   back to the Court to address something, it's using very

20   scarce resources that my client doesn't necessarily have and

21   would like to spend on other aspects of his defense.

22              THE COURT:     Okay.

23              Well, government counsel, do you want to add

24   anything here before we kind of move on?         I think we've

25   maybe reached a place where at least there's at least some
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 15 of 90

                                                                         15

1    interim agreement as to how we can move forward.

2               MS. RAKOCZY:     I think that's right, Your Honor.

3               I think if Mr. Plofchan is willing to agree to

4    what -- I think what he said was, let's say, a 30-day period

5    where this material would be for, in his words, "attorneys'

6    eyes only" and then the government can file a supplemental

7    protective order motion and discuss with Mr. Plofchan if we

8    can work out the terms of maybe a more narrow protective

9    agreement to submit to the Court, then we can provide the

10   initial discovery to Mr. Plofchan as soon as possible.

11              THE COURT:     Okay.

12              Well, it sounds like everybody is on the same

13   page; I don't think I need to commit anything to an order.

14              And so I think what we'll do here is, subject --

15   the agreements in -- both parties have agreed for 30 days,

16   that discovery that gets turned over will be for attorneys'

17   eyes only.    And in the interim, what you will all do is

18   attempt to negotiate a narrower protective order, and

19   hopefully you can do that.

20              All right.     Well, with that, let me, then, turn

21   back to the government and just ask if there is -- so

22   I know -- just quickly in terms of my own edification,

23   I know Ms. Watkins is now before this Court and I know she's

24   before Magistrate Judge Faruqui for a detention hearing.

25   But what is the status of Mr. Crowl?
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 16 of 90

                                                                           16

1               MS. RAKOCZY:     Yes, Your Honor.

2               Mr. Crowl had his detention hearing in front of

3    the judge in Ohio in -- approximately, it was about ten days

4    ago now.

5               He was ordered detained and then this matter was

6    indicted, so he did not actually need to have a preliminary

7    hearing out there.     It's my understanding that he was turned

8    over to the custody of the marshals for transport here.             But

9    I have not received notification that he has arrived yet in

10   this area and he has not had his initial appearance.

11   Ms. Watkins did have hers this afternoon.

12              THE COURT:     Okay.

13              Right.

14              And I understand she's -- that detention hearing

15   for Ms. Watkins has been deferred to next week.

16              Okay.    Well, that's helpful.

17              All right.     Before we turn, then, to the

18   bond-review motion, are there any other issues we ought to

19   take up or is there anything else anybody wants to discuss

20   about case status or any other details anybody wants to

21   bring to my attention or issues that need to be brought to

22   my attention?

23              MR. PLOFCHAN:     Yes, Your Honor, if I could.

24              And only because it happened today.

25              And I understand the Court's desire to begin the
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 17 of 90

                                                                            17

1    arraignment, but, as the Court's aware, certain deadlines

2    begin running from the arraignment, unless the Court rules

3    otherwise, I am actually -- after today's hearing, I am

4    going -- the Court doesn't need to know all my personal

5    world, but I've been married 34 years on Sunday and we're

6    going on a vacation as a couple for two weeks.          And I would

7    rather not have to worry about some of the triggering

8    motions in the time frames in that two-week period, because

9    I am the lead counsel here in the office.

10              And I didn't know if it might be possible for the

11   Court to grant me an additional two weeks on any of the

12   motions for good cause or any of the time frames that

13   regard, perhaps, a request for bill of particulars or a

14   request for any motion that we might have to dismiss the

15   indictment, et cetera, any time frames that may be

16   applicable.

17              THE COURT:     Well, let's put a hold on that until

18   the end of this hearing and we can talk scheduling, because

19   I was going to raise the issue of next-steps timing of --

20   basically, timing of next steps.        And to the extent that you

21   intend to file any motions, talk about what those might be

22   and when you might be prepared to file them.

23              And then we obviously should talk about speedy

24   trial.   Although given the fact that Mr. Crowl hasn't

25   appeared here, the clock really will not have started.              But,
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 18 of 90

                                                                              18

1    nevertheless, we should talk about speedy trial before we

2    adjourn.

3                So let's move, then, to the bond-review motion

4    that's been filed.

5                Let me start with government counsel and I'll hear

6    from you.    I've got some questions I'd like to ask, but I'm

7    happy to hear from you.

8                Both parties can assume I've carefully read all

9    the papers.    And then, Mr. Plofchan, I've also reviewed the

10   exhibits that were emailed over to me this afternoon.           So

11   I've reviewed everything that the parties have submitted to

12   the Court.

13               MR. PLOFCHAN:    Thank you, Your Honor.

14               THE COURT:    So let me -- government counsel, can

15   you hear us?

16               MS. RAKOCZY:    I can.   I'm sorry, Your Honor.         It

17   sounded a little far apart.       I apologize.

18               THE COURT:    That's okay.

19               MS. RAKOCZY:    Did you want to hear the

20   government's argument first?

21               THE COURT:    Yes, please.

22               MS. RAKOCZY:    Thank you, Your Honor.

23               Your Honor, Mr. Caldwell was ordered detained by

24   the District Court in the Western District of Virginia when

25   he was first presented, and that he was detained pursuant to
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 19 of 90

                                                                         19

1    Section (f)(2)(B) of the detention statute because of the

2    risk-of-flight concerns here.

3               Mr. Caldwell is charged by way of indictment with

4    a number of serious offenses.       And he's charged for his role

5    in the conspiracy to obstruct the congressional proceedings

6    of January 6th of 2021.

7               The government's allegations in the indictment are

8    concerning about the role that Mr. Caldwell played in this

9    conspiracy.

10              Mr. Caldwell is alleged to have played a role in

11   assisting various members of this conspiracy, who came from

12   multiple states across the nation, to descend upon the

13   Capitol for the express purpose of disrupting these

14   congressional proceedings, and he played a significant role

15   in coordinating that.

16              He not only discussed plans through the text

17   messages and Facebook messages that are quoted in the

18   indictment and in our detention memorandum, he arranged for

19   a number of the parties to stay at the same hotel in

20   Northern Virginia, to allow, in his words, "quick access to

21   the city."

22              He coordinated with members of the conspiracy, who

23   came from a different state, in order to serve as what, in

24   his terms, would be a "quick reaction force," and, in his

25   own words -- the role of that quick reaction force would be
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 20 of 90

                                                                         20

1    to have, in his words, "the goodies," which would seem to be

2    the weapons, "in case things go bad and we need to get

3    heavy."   Those are Mr. Caldwell's own words.

4               Mr. Caldwell also sent maps to the individuals who

5    were going to serve in that quick-reaction force so that

6    those individuals would have an easy and quick way to get

7    into the city and to the Capitol.

8               Mr. Caldwell discussed with other individuals the

9    possibility of having weapons available as well.          He

10   discussed with an individual, who's believed to be

11   affiliated with a separate group called the Three Percenters

12   in discussing how to transport weapons potentially across

13   the Potomac River by boat.

14              The rhetoric in Mr. Caldwell's messages is of

15   grave concern to the government.        He talks repeatedly about

16   how there would need to be violence.        He talked about how,

17   in his mind, this was the type of thing that they would have

18   to rise to the level of using violent means and weapons in

19   order to "stop this."      And by stopping "this," the content

20   of the messages that he exchanges makes clear that what he

21   is trying to stop is the certification of the results of the

22   election and the peaceful transfer of power.

23              From the government's perspective, there are grave

24   concerns --

25              THE COURT:     I'm sorry --
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 21 of 90

                                                                              21

1               MS. RAKOCZY:     -- about Mr. Caldwell's ability to

2    follow the Court's -- any instructions or any conditions

3    that this Court might set.

4               He uses rhetoric that suggests that he does not

5    respect the rule of law; that he will take action if he does

6    not agree with them.

7               He talks, for example, that how he says this is an

8    ongoing mission of his cause, that, in his mind, this is the

9    beginning, essentially, and that this must continue.

10              And so from the government's perspective, we do

11   not believe there are conditions or combinations of

12   conditions that could assure that he would comply with the

13   Court's orders and that he would return to court.

14              He's also, we would note, as we explain in both

15   the indictment and our detention memorandum, Mr. Caldwell

16   has taken some steps to conceal evidence in this case.              He

17   has deleted or unsent certain Facebook messages.          He's taken

18   photographs down from social media that evidence his

19   involvement in these crimes.

20              When the co-defendants, Ms. Watkins and Mr. Crowl,

21   came to stay at his residence after the events of the 6th,

22   he offered to essentially stash what he referred to as the

23   saddle rattle, which we are inferring to be the camouflage

24   and protective gear that the individuals in this conspiracy

25   wore during the attack on the Capitol.         He also stashed
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 22 of 90

                                                                           22

1    those items at his house.      And he, then, encouraged

2    Mr. Crowl and Ms. Watkins to engage in, essentially, evasive

3    measures as they came to his home to make sure that they

4    were not followed.

5               Based on all of this, which is largely

6    Mr. Caldwell's own words, his own photos that he posted to

7    his own cell phone account and social media accounts and

8    then corroborative records that we see in the records of the

9    other co-defendants, records that we see from the hotel

10   where he books rooms for himself and several of his

11   co-conspirators, these show grave concern that Mr. Caldwell

12   cannot be trusted by this Court to comply with any court

13   orders and to return to court, and we believe that the risk

14   to the community is incredibly strong, given the role he

15   played in coordinating this offense.

16              I'm happy to answer any additional questions of

17   the Court.

18              THE COURT:     I do have some questions.      Thank you,

19   Counsel.

20              I guess the first question I have is, as I read

21   the bail statute, and I think as the bail statute's been

22   interpreted by the D.C. Circuit, the government, under 32 --

23   3142(f), has to sort of establish one of the conditions

24   under 3142(f) in order to establish a hearing, in order to

25   be granted a hearing.
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 23 of 90

                                                                         23

1               And what the D.C. Circuit has said in U.S. versus

2    Singleton is that unless one of those circumstances is met,

3    detention is not an option.       This is Singleton, 182 F.3d

4    at 7, at page 8 or 9.

5               And so what -- you know, under that subsection of

6    the Bail Reform Act, which -- you know, typically we see

7    cases here in which there's a crime of violence or usually

8    the person has multiple felonies.        But which of the factors

9    under 3142(f) do you claim is sort of the gateway to getting

10   a hearing and a threshold for a detention evaluation?

11              MS. RAKOCZY:     Yes, Your Honor.

12              As I believe the Court in the Western District of

13   Virginia found, I believe it was a hold under (f)(2)(B).

14              And we do agree here that there is a serious risk

15   that Mr. Caldwell would obstruct or attempt to obstruct

16   justice in this matter.

17              Given what we already know and what the grand jury

18   has found probable cause to include in the indictment, which

19   is that he has taken steps to conceal and obstruct

20   evidence -- and destroy evidence in this case.          He unsent

21   messages that then showed up in the co-defendant's Facebook

22   account, so we know what those messages were.

23              But he tried to take back evidence that discussed

24   his involvement in the crime.       He took down photos.      He

25   actually says to somebody in a text message that he is
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 24 of 90

                                                                         24

1    taking down photographs from Facebook.         And this is after

2    January 6th.

3               He encouraged the co-defendant to stash evidence

4    at his home at the time, and clearly did not believe that he

5    was going to be found out, because he was encouraging the

6    co-defendants to make sure that they weren't followed to his

7    home.

8               And so here we are invoking (f)(2)(B), the risk of

9    obstruction in this matter.

10              THE COURT:     But (f)(2)(B), at least as I read the

11   Bail Reform Act, (f)(2)(B) essentially kind of opens the

12   door to potential detention.       But then in terms of actual

13   pretrial detention, you have to either establish that no

14   combination of conditions will ensure the safety of the

15   community or that the -- or the person's return to court.

16              MS. RAKOCZY:     Uh-huh.

17              THE COURT:     And so if I'm hearing what you're

18   saying is that in order -- he qualifies for detention by

19   virtue of his obstructive conduct; but that beyond that, the

20   basis for detention is actually that he poses and continues

21   to present -- pose a danger to the community.

22              Is that a fair understanding of how you see

23   things?

24              MS. RAKOCZY:     Yes, Your Honor, that is correct.

25              Both a danger to the community and that his return
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 25 of 90

                                                                         25

1    to court is also a concern, given his disregard for this

2    Court's authority.

3               THE COURT:     Okay.

4               Can I just follow-up, then, on some of the factual

5    proffer that you made, and I just have a few questions.

6               You know, it's been suggested, or at least been

7    argued by the defendant and his counsel in the affidavit

8    that his wife submitted, that he's not a member of the Oath

9    Keepers, that he's not a member of this sort of militia

10   organization or this anti-government organization.

11              What is the evidence, in your view, that suggests

12   the contrary?

13              MS. RAKOCZY:     Yes, Your Honor.

14              And to be clear, you know, the Oath Keepers is an

15   organization that does collect members from individuals.

16   You can send in a contribution through the website and

17   become a dues-paying member.

18              We do not have evidence that Mr. Caldwell is a

19   "dues-paying member" of the Oath Keepers; however, there are

20   numerous individuals throughout the nation who affiliate

21   with the Oath Keepers by virtue of associating with the

22   belief system that the Oath Keepers put forth, and engaging

23   in conduct that shows that they are with the Oath Keepers.

24              In this particular instance, Mr. Caldwell

25   conspired with members of the Oath Keepers, who are both
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 26 of 90

                                                                         26

1    literal dues-paying members of the Oath Keepers, and

2    Ms. Watkins would be one example in that, and individuals

3    who are affiliates of the Oath Keepers.

4               Affiliates of the Oath Keepers do things like

5    actually wear paraphernalia that has the Oath Keepers

6    insignia on them.

7               And so members of this group that marched up the

8    east side of the Capitol and entered through the central

9    doors into the rotunda, and that, of course, included

10   Ms. Watkins and Mr. Crowl, they were wearing clothing that

11   had patches for the Oath Keepers.        Some of them were wearing

12   T-shirts that had the Oath Keepers' name or logo on them.

13              Mr. Watkins -- I'm sorry, Mr. Caldwell coordinated

14   with members of the Oath Keepers like Ms. Watkins and

15   Mr. Crowl in planning this attack.        Mr. Caldwell also has

16   associated and coordinated with the founder and leader of

17   the Oath Keepers, an individual who's referred to in the

18   indictment and in our detention memo as Person One.

19              There are messages that are quoted in the

20   indictment and in the detention memo where Mr. Caldwell

21   references the degree to which Mr. -- the leader of the

22   organization is making plans for the events of January 6th.

23              He also -- and we have reference to this in the

24   detention memo -- Mr. Caldwell participated in earlier

25   rallies and events that occurred in November and December of
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 27 of 90

                                                                         27

1    2020 with the Oath Keepers.

2               He actually -- and I'm struggling to recall --

3    I think that we quoted it in our detention memorandum -- but

4    he actually directly communicated with the founder and

5    leader of the Oath Keepers during the march in November 2020

6    that shows that he was participating in that event with the

7    founder of the Oath Keepers, as well as Ms. Watkins and

8    Mr. Crowl.

9               So the evidence shows what we would suggest and

10   what we allege in the indictment and our memo, which he-- a

11   strong affiliation with the Oath Keepers.         We cannot say

12   he's a dues-paying member, but he is certainly strongly

13   affiliated with this organization and he actively planned

14   the events of January 6th with several members, including at

15   least one dues-paying member.

16              THE COURT:     Okay.

17              And am I correct that at least as of now, the

18   government's position is that it does not have evidence that

19   Mr. -- or at least doesn't have photographic or video

20   evidence that Mr. Watkins actually entered the building,

21   entered the Capitol complex?

22              MS. RAKOCZY:     Well, entered the building, yes,

23   Your Honor.

24              MR. PLOFCHAN:     Your Honor, Mr. Caldwell.

25   I apologize.    You called him "Mr. Watkins" in the question.
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 28 of 90

                                                                           28

1                THE COURT:    Oh.   I meant Mr. Caldwell.     If I said

2    "Watkins," I apologize.

3                MR. PLOFCHAN:    Thank you.

4                MS. RAKOCZY:    Your Honor, Mr. Caldwell -- the

5    government's allegations are that Mr. Caldwell, we know for

6    certain that he entered into the Capitol grounds, he passed

7    through an area on the west side of the Capitol that was set

8    up for the inauguration platform at the time.

9                We have a photograph included in the complaint,

10   the affidavit in support of the complaint that was initially

11   filed in this matter, that appears to show Mr. Caldwell

12   traveling through essentially a tunnel through the

13   scaffolding on the west side of the Capitol.

14               We also have photographs that Mr. Caldwell posted

15   to his Facebook account of himself on the west side of the

16   Capitol, and then photographs from where he was on the west

17   side of the Capitol, which we believe to be the western

18   terrace on the west side of the Capitol.

19               He discusses in his messages how, around the time

20   that he is -- excuse me, says that he has breached the

21   Capitol, he does say the word "inside" as he's narrating his

22   actions to other individuals.       But what we can't say for

23   sure is that by "inside," he means inside the building, as

24   opposed to inside the restricted area on the outside of the

25   building.    But he does say words to the effect of "I'm now
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 29 of 90

                                                                         29

1    inside."   He was literally inside.

2               And so we do have both photographic evidence and

3    evidence from his messages that allow us to say -- to

4    allege -- with certainty that he got as far as the west

5    terrace of the Capitol building, which is very clearly an

6    off -- an out-of-bounds, off-limits area that day.

7               And the messages suggest that he knew that, given

8    that he described observing some people who he believed to

9    be members of the Proud Boys organization and getting in a

10   scuffle with police as this group is breaching.          But he also

11   uses words to say, in messages, in describing his own

12   conduct, that he "assaulted the Capitol" and that he

13   "stormed the Capitol."

14              And so we would allege that the evidence is strong

15   that Mr. Caldwell was in this prohibited area of the Capitol

16   grounds and knew that.

17              We do not have photo or video of him inside the

18   Capitol building at this time.       We can't say it doesn't

19   exist certainly, but we mention that we don't have that.

20              THE COURT:     Okay.

21              Another question for you -- a few more questions:

22              One of the, I think -- I can't remember if it was

23   a text message or a social media posting, Mr. Caldwell

24   makes -- and I think he does this more than once -- uses the

25   phrase "hunt at night."
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 30 of 90

                                                                           30

1               Does the government have an understanding as to

2    what Mr. Caldwell meant by that term?

3               MS. RAKOCZY:     There is a message -- and I'm

4    wondering if I could find it in the indictment, but there is

5    a message where Mr. Caldwell is saying, I believe, to

6    Mr. Crowl, but I'm not 100 percent certain, that he's

7    discussing, I think, in particular, why the hotel that he

8    suggests everyone stays at is a good hotel.          And I think he

9    discusses how it would allow them to be in a good location

10   to hunt at night.

11              And I believe at the time that he's referring to

12   the fact that they might need to go on the lookout for

13   members of Antifa.     There's a theme that runs through the

14   messages, that there is this concern that they will need to

15   do battle with members of Antifa.

16              THE COURT:     Okay.

17              MS. RAKOCZY:     I believe that that's quoted in the

18   indictment.

19              THE COURT:     Right.

20              There's also a reference to -- on -- it's sometime

21   on or around January 1st, messaging about having to go --

22   "maybe can go do some night hunting."        And that's what you

23   think that means?

24              MS. RAKOCZY:     From the context of the other

25   statements, that's our inference.
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 31 of 90

                                                                         31

1               THE COURT:     Okay.

2               In terms of the search that was performed at his

3    home, there's a suggestion of -- well, let me back up:

4               It's not clear to me whether -- there's a

5    suggestion of a recent purchase of ammunition and a weapon

6    that looks like a cell phone.

7               Can you tell me a little bit more about that, and,

8    in fact, whether any weapons were found at the time of the

9    search, one?    And, two, whether you have any reason to

10   believe that he may actually own weapons but that they

11   weren't found at the time of the search?

12              MS. RAKOCZY:     Your Honor, I have not much evidence

13   beyond what the Court has, which is that what was discovered

14   was a weapon that is designed to look like a pistol.           It

15   was -- words on the gun were effectively that it was

16   designed by a company that's made to look like cell phones.

17              There were also -- it's my understanding that

18   there were invoices for a firearm.

19              THE COURT:     Okay.

20              But that item that was a weapon disguised or made

21   to look like a cell phone, was that actually found at his

22   home or just a receipt for it?

23              MS. RAKOCZY:     I think it was more that the

24   invoices were found, Your Honor.

25              THE COURT:     Okay.
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 32 of 90

                                                                         32

1               And do you have any reason to believe, based on

2    ATF records or anything like that, whether he actually owns

3    firearms that weren't found on the property?

4               MS. RAKOCZY:     I don't have that information at

5    this time, Your Honor.

6               THE COURT:     Okay.

7               One additional question, and that concerns this

8    document that was recovered from the house called -- that

9    had the words "death list" on it.

10              MS. RAKOCZY:     Yes, Your Honor.

11              THE COURT:     And apparently -- I mean, you

12   described it as a handwritten document, and it has the name

13   of an election official from another state on that document?

14              MS. RAKOCZY:     Yes, Your Honor.

15              THE COURT:     Can you describe that for me or -- and

16   I think it would be difficult to get it to me, but can you

17   describe that document for me in any greater detail?

18              MS. RAKOCZY:     Yes, Your Honor.

19              I do have a photograph of the document that I

20   could provide to chambers and to counsel, if that would be

21   helpful.

22              But it appears to be a pre-existing, pre-printed

23   notepad that has written on it, in handwriting, the words

24   "death list:"

25              And then underneath it, there is a scribble that's
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 33 of 90

                                                                         33

1    illegible.    And then there is a location name given of a

2    particular place in a particular state.

3                And then there is a name of someone, that's the

4    name of the election official.

5                And then an arrow that points down to say -- it

6    says "with," and then it names a relative of that person.

7                THE COURT:    It names a relative of the election

8    official?

9                MS. RAKOCZY:    Yes, Your Honor.

10               THE COURT:    Okay.

11               And can you tell me where that was found?

12               MS. RAKOCZY:    Yes, Your Honor.

13               It was recovered from the desk inside of an area

14   that appeared to be an office within the home.

15               THE COURT:    And can you tell me whether the

16   election official is somebody who has received some

17   publicity in connection with this past election?

18               MS. RAKOCZY:    Yes, Your Honor, the person did.

19               And I'm happy to provide it to counsel and the

20   Court.

21               Candidly, the only reason we didn't name the

22   person was that we just did not -- we were concerned about

23   putting that person's name into the media again.

24               But I'm happy to provide a copy to counsel and the

25   Court.
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 34 of 90

                                                                         34

1               THE COURT:     Sure.

2               And I don't want you to provide the name.          I don't

3    know that it's appropriate to, at least at this juncture, to

4    disclose that name publicly.

5               But I do think I would like to take -- I would

6    like to see that document.

7               MS. RAKOCZY:     Certainly, Your Honor.

8               THE COURT:     So if you would provide that to

9    chambers, and a copy to Mr. Plofchan, I would appreciate

10   that.

11              MS. RAKOCZY:     Yes, Your Honor.

12              THE COURT:     Okay.

13              One last question:      Also, the receipt that you

14   referenced and the online purchases of ammunition and the

15   cell phone that looks like a firearm, do you have a date on

16   when those purchases were made?

17              MS. RAKOCZY:     I don't, Your Honor, but I'm

18   confident that I could find that out pretty quickly for the

19   Court and counsel.

20              THE COURT:     Okay.   It would be helpful to have

21   that information as well.

22              Okay.

23              All right.     Those are the questions I had,

24   Counsel.   Thank you for the information.

25              Mr. Plofchan, I'll turn it over to you.
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 35 of 90

                                                                           35

1               MR. PLOFCHAN:     Thank you, Your Honor.

2               As you know -- and I think the Court went down the

3    path under -- detention is only permissible and the

4    government can ask for detention if we're at 3142(f).           And

5    yet the Court has a certain (audio disconnected) if there's

6    going to be detention, where the Court has to evaluate the

7    four factors, only three of which I believe are applicable

8    in this case.

9               But one of the first of it is the nature of the

10   offense as charged.     And one of the things that I didn't

11   actually include in -- Your Honor, in the -- that the Court

12   indicated that it had read the amendment.         And we have

13   correspondence, obviously, from the government that

14   indicates that they can't place my client in the Capitol.

15              More importantly, in their brief in response to

16   the detention hearing on page 18 of 22 -- and this is what

17   is somewhat concerning -- they specifically say, it is of no

18   matter that Caldwell was not physically part of the stack of

19   Oath Keepers that stormed the Capitol January 6th.           Like any

20   coach on the sideline, he's allegedly just as responsible.

21              Well, that's not true.       And I looked at that as a

22   concession by the government that they have no evidence that

23   for three of the four charges they brought against my

24   client, there's no evidence that he was in the Capitol, that

25   he damaged any property.
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 36 of 90

                                                                               36

1                And we actually -- and I had included it as part

2    of my exhibits --

3                THE COURT:    Counsel, if I can interrupt you.

4                I thought about that.

5                And I mean, I guess the question is -- I mean,

6    they've also charged him with aiding and abetting,

7    destruction of government property and -- for example.              And

8    so the fact that he actually didn't himself destroy property

9    doesn't necessarily absolve him of that count.

10               MR. PLOFCHAN:    They haven't, Your Honor.       They've

11   charged him -- they just charged him with destruction.

12               I'm not aware of an aiding-and-abetting charge.

13   That wasn't what he was arraigned for.

14               THE COURT:    The indictment does state,

15   Section 1361 -- 18 U.S.C. Section 1361 and 18 U.S.C. 13 --

16   excuse me -- and 8 U.S.C. Section 2.

17               MR. PLOFCHAN:    Actually -- and, Your Honor, to be

18   clear, it actually says that on -- in the caption.           But in

19   the document itself with regard to the indictment, it

20   doesn't mention anything about 1362.        And there's nothing in

21   it that --

22               THE COURT:    18 U.S.C. Section 2.     I may have

23   misspoke.

24               At the bottom of page 14, there alleges a

25   violation of 18 U.S.C. Section 1361 and 18 U.S.C. 2.
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 37 of 90

                                                                          37

1               MR. PLOFCHAN:     When I look at 18 U.S.C. 1361,

2    I'm not -- the Court's indulgence here, because I'm trying

3    to find -- I started in one room and we came in, so all my

4    material is in there.

5               There is no Section 2 in 18 U.S.C. 1361.

6               THE COURT:     No, no, no.

7               I'm sorry.     Maybe this is -- this is some of the

8    difficulties with video.

9               18 U.S.C. Section 2.      18 U.S.C. Section 2 is the

10   aiding and abetting statute.       And that statute is cited in

11   connection with 18 U.S.C. 1361.

12              I'm not saying there's a Section 1361(2).          It's

13   18 U.S.C. 1361 and 18 U.S.C. Section 2.

14              MR. PLOFCHAN:     I understand that the Court has

15   drawn that.

16              I'll address it both ways.       One is, I don't

17   believe that that was actually charged, and, for certain, I

18   don't know that it was arraigned that way.

19              But more importantly, I don't even think, in terms

20   of aiding and abetting of a destruction of property, the

21   government hasn't identified any property that was destroyed

22   by anyone who's alleged to have been in any kind of

23   arrangement with Mr. Caldwell.       They haven't alleged any --

24   there's no specific property identified.         Frankly, there's

25   not even a specific agreement identified.
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 38 of 90

                                                                         38

1               But one of the difficulties I have is, I think

2    it's a very imaginative and almost like a creative writing

3    kind of indictment, because one of the -- and the goal that

4    the government's going to have to overcome is that they have

5    to overcome every reasonable theory of innocence, not just

6    what story they want to tell.

7               Because the same language -- and I want the Court

8    to consider this in the context of whether my client's a

9    danger and so forth.      The same language about coordinating

10   people to go to the Capitol to participate in what was

11   called the Million MAGA March in November, that they called

12   it an operation and that there was going to be help with

13   maps, meaning that, hey, this is -- you drive down into the

14   Capitol, this is where you can park, et cetera.          It's the

15   same language in November and December.

16              The government hasn't identified any language that

17   actually says, you're going to go into the Capitol, you're

18   going to go into the chambers, you're going to go on the

19   ground whatsoever.

20              But I believe --

21              THE COURT:     Counsel, can I tell you what -- I'll

22   just get to the heart of the issue and what really concerns

23   me about your client's --

24              MR. PLOFCHAN:     Sure --

25              THE COURT:     -- conduct and his communications?
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 39 of 90

                                                                           39

1               There's a text message on December 30th with

2    Mr. Watkins in which he alludes to a conversation with

3    somebody who's identified as Person Three, who he said is

4    going to be a quick reaction force.        So if the boys don't

5    have to try and schlep weapons on the bus.         Okay.    He says

6    that on December 30th of 2020.

7               Next day or two days later on January 1st, he

8    sends out an email again or it's another -- he writes to

9    someone else, I think it's Crowl, about another quick

10   reaction force, refers to doing a pre-strike on the 5th,

11   meaning we can do some night hunting.        Person Three would

12   have the goodies in case things go bad and we need to get

13   heavy.

14              And then there's the text message with the person

15   who's identified as the Three Percenter on January the 3rd.

16   And your client proposes having a boat stationed across the

17   Potomac River so that all the -- "If all went to shit,"

18   these are his words, "our guys load our weps and Blue Ridge

19   militia weps and ferries them across."

20              So at least on three different occasions, he is

21   discussing and planning to have sort of a quick strike force

22   that's ready to incur the District limits and presumably

23   move toward the target, which is words he used on the 4th,

24   and bringing weapons into the District of Columbia, and

25   bring weapons into this -- and for the purpose of -- or in
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 40 of 90

                                                                         40

1    connection with counting of the electoral votes on January

2    the 6th.

3               I mean, those are really terribly scary and

4    frightening text messages.       I guess not only is he planning

5    but he's also helping to plan violence involving (audio

6    disconnected).

7               MR. PLOFCHAN:     One of the difficulties I have with

8    this, Your Honor, is that the government obviously has his

9    phone and the context of messages.        And that's what I was

10   getting at.    And I know the Court is saying you want to

11   address what you're concerned with.

12              But if you use the same language, people who are

13   in logistics, people who have done logistics, they refer to

14   operations.

15              And weapons and so forth, they didn't bring any

16   weapons, and they've never brought weapons in.

17              And then what was their purpose?

18              So even if -- and I think that the government

19   knows that there's context involved, and they haven't

20   included all the context for a reason.

21              But I do want to emphasize this point for

22   Your Honor --

23              THE COURT:     Hang on.

24              MR. PLOFCHAN:     -- is that the operation of Oath

25   Keepers, they're not a militant, from what I understand, and
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 41 of 90

                                                                         41

1    I've never been able to find that Oath Keepers advocates any

2    violence at all.

3               What Oath Keepers has done is that they have, as

4    retired military or first responders -- and my guy is not a

5    member of Oath Keepers -- but what they have done is they

6    provided hurricane relief down in Florida and Georgia; they

7    have provided security at schools; they have provided

8    security at rallies.

9               And so the idea behind this is that's the nature

10   of an operation.

11              THE COURT:     Understood.

12              And if that's all it was, if the language was

13   ambiguous, then I might -- well, I think you'd have

14   something -- you'd have a good point.

15              But your client referred -- I can only assume that

16   the word "weps," which appears at least twice in his text

17   messages, and those are connected to this quick reaction

18   force, refers to weapons.

19              He's planning to have weapons stationed outside

20   the District of Columbia before January the 6th, in the

21   event that things are going to get heavy, to bring in a

22   quick reaction force to supply weapons.         I mean, I don't see

23   how anybody can read this in any other way.

24              MR. PLOFCHAN:     What's a weapon, Your Honor?

25   I guess that's the question.       And that's where I think that
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 42 of 90

                                                                          42

1    the -- it's very difficult in this case, so you have to look

2    at any history of Oath Keepers, you have to do that.

3               So does that mean that -- what did they carry on

4    before?   They had their arms and they had restraining

5    devices or billy clubs.      That's different.     There's nothing

6    that says "firearms."      There is nothing that says "grenade

7    launchers."    There's nothing that says anything -- you know,

8    anything along those lines.

9               And I have a concern that we don't have the

10   ability to jail people for their rhetoric.         And that was

11   something that was used twice -- or three times was

12   mentioned by the government was that, oh, we're concerned

13   about this rhetoric.

14              Now, all of this goes to ultimately the issue, and

15   I think my client believes that he is going to be -- and I

16   agree with him -- that he's going to be exonerated

17   completely in terms of the context of things.

18              But if the Court has a concern in terms of his

19   release, make it a condition:       He can't have any weapons.

20   That's not an issue.      And the Court can -- you know, he can

21   have pretrial and he can have a condition that he can't be

22   around any weapons, that someone can go and look to make

23   sure he's not around weapons.

24              I don't have an issue with that.        The problem is

25   that based on their version of what I think is, again, how
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 43 of 90

                                                                              43

1    they wish to spin something, they're trying to say my

2    client, who has never had any history of harming anyone, who

3    has coordinated not just friends of the Oath Keepers --

4    there were 2 million people or over -- depending on the

5    numbers, there were at least several hundred thousand -- I

6    don't want to exaggerate -- at the November rally, several

7    hundred thousand in December, several hundred thousand.             He

8    helped a lot of people with, hey, where do you want to stay,

9    where do you want to -- you know, here's a map, how do you

10   get in and out of the city for parking, what's the best

11   bridge and so forth.      That's not an "operation" to overthrow

12   the government or attack the House or the Senate.

13               He was with his wife the entire day that day.

14   He spoke.    And the government will have to concede that

15   there's, like, 126 phone calls or text messages within the

16   hour or so things are going down, and virtually all of them

17   are to family and friends showing them at the fountain.             And

18   looking around and seeing masses of people, saying, this is

19   great and we're peacefully protesting, et cetera, et cetera.

20   There's nothing to indicate that he went anywhere.

21               I think Ms. Rakoczy, I think she was not really

22   fully candid with the Court, because there's no evidence

23   that that was a barrier that they went through.          They

24   actually went underneath the scaffolding, which was open

25   after a choir left.     So a choir was there singing for a
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 44 of 90

                                                                           44

1    while, they leave, and then they walk up, and there's no

2    barrier, there's nothing that says they couldn't go up and

3    that.   And they never go into the Capitol.        They never

4    participate.

5                And they don't have any agreement to destroy.           And

6    the government hasn't put on any evidence that there was any

7    agreement with anyone to destroy any governmental property

8    and do anything other than peacefully protest, to the extent

9    that that sent a message to people in Congress.

10               There's -- as a matter of fact, contrary to what

11   she says, it was open, the Capitol was open Monday through

12   Friday, 8:30 to 4:30.

13               THE COURT:    Counsel, what do I do about -- what's

14   your -- what do you have to say about the death-list

15   document?

16               MR. PLOFCHAN:    Well, we haven't seen it, so I'll

17   tell Your Honor -- and I'll tell you two things that we

18   know; one is, in terms of election officials, we know that

19   Ms. Caldwell worked for the Clarke County election voter

20   registration.    We don't know whose document that is.

21               Secondly, we do know that my client, A, does

22   genealogy and was working on things.

23               We also know that he has a list of people that he

24   was trying to call about his father's death.

25               I don't know who the person is.       He didn't know
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 45 of 90

                                                                            45

1    who he was.    He denies that he has a death list.        If there's

2    something -- my client says he's not even -- doesn't even

3    recall the words "death" or "list" being on a piece of paper

4    in his house.    But he does know that his father died and

5    that there are people that he was confirming, like, hey, do

6    I let them know about the death or not.

7               And in terms of that, there's not a -- there's

8    nothing to indicate that Mrs. Caldwell doesn't know the

9    person who's this election official in her profession and it

10   was her sheet of paper, because it's not a threat.           There's

11   no saying that we're going to kill this person.          It's

12   just --

13              THE COURT:     Let me ask government counsel whether

14   you've been able to ascertain whether the person listed on

15   that document was someone associated with Mr. Caldwell's

16   wife or was somebody from -- "I've disconnected with the

17   Caldwell family."

18              MS. RAKOCZY:     Your Honor, the person who's listed

19   is not an election official in the State of Virginia.

20              I obviously don't have all the information about

21   Mr. Caldwell's life connections to people from other states,

22   but I can definitively say that the person listed is not an

23   election official in the State of Virginia.

24              THE COURT:     And do you have any reason to

25   believe --
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 46 of 90

                                                                          46

1                MS. RAKOCZY:    And I can send a copy of the note to

2    Mr. Plofchan and to Mr. Douyon.

3                THE COURT:    And do you have any reason to believe

4    that the person is related -- is a family member of

5    Mr. Caldwell?

6                MS. RAKOCZY:    I do not, Your Honor.      I have no

7    reason to believe that that person is related to

8    Mr. Caldwell.

9                THE DEFENDANT:    You don't know that they're not.

10               MS. RAKOCZY:    I cannot say that they are not.

11   I don't know.

12               THE COURT:    Hang on, everybody.

13               Mr. Plofchan, have you received a copy of the

14   document?

15               MR. PLOFCHAN:    I have, Your Honor.      I'm taking a

16   look at it right now.

17               My initial -- pulling it down now.

18               Your Honor, I think we're all going to be

19   speculating, I'll just tell you that.

20               It appears that this person is somewhere multiple

21   states away, who is rather famous in terms of a certain

22   issue.   But there's nothing that indicates that there's any

23   death, direct threat against this person by my client, or

24   that's not just reporting notes from a newscast or anything

25   else.
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 47 of 90

                                                                          47

1               And until I have a chance to talk to my client, I

2    can't provide you anything else.        But it certainly doesn't

3    suggest that my -- and I will tell you that this person was

4    arrested -- there were claims this person was arrested by

5    the FBI for election fraud, et cetera, is what I'm seeing.

6    But there's nothing that suggests that my client had -- knew

7    she was, had access to who she was in those regards.

8               I can't tell you anything, based on what the

9    government has told us, other than it doesn't really tell me

10   anything, because, you know, someone's in national news and

11   someone writes notes from an article or something along

12   those lines, I don't think that that creates any --

13   especially without a context, I don't think that creates any

14   concern.

15              But I will say to the Court that in terms of the

16   purpose for today, which is release, since that was multiple

17   states over, as part of your condition, if you have a

18   concern, don't let him travel to those states, don't let him

19   talk to anyone in those states, don't let him have -- he

20   can't make long-distance phone calls.

21              We just went out of the screen.        Can you hear me,

22   sir?

23              THE COURT:     I can hear you.

24              MR. PLOFCHAN:     All right.    We don't have video,

25   but if you can still hear me, I'll keep chatting.
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 48 of 90

                                                                               48

1               You know, if you can make whatever conditions you

2    want, if you have a concern about one person -- you know,

3    that person or whatever...

4               But given the presumption of, A, innocence and the

5    presumption in favor of release, if the Court has concerns

6    for conditions, impose the conditions.

7               My client has just been sitting around since the

8    19th of January.     He can't participate in his defense, we

9    don't have discovery from the government, and I can't talk

10   to him about anything to provide you any further

11   information.

12              I will tell the Court that I asked the government

13   to tell me and give me these documents and they -- you know,

14   so that I could be prepared for this hearing, and that

15   didn't come forward.      So I don't want to say I've been, not

16   Shanghaied, but I think I'm at a little bit of a

17   disadvantage on that specific question.

18              THE COURT:     Okay.

19              MR. PLOFCHAN:     I do want to just also let you

20   know, Your Honor, that in terms of Oath Keepers, one of the

21   things -- I just wanted the Court, to give you some context

22   because I don't know that I put it in the motion, but Oath

23   Keepers have also -- the organization aspires itself and

24   uses as a model the Guardian Angels out of New York City,

25   the guy with the red berets that were -- Curtis Sliwa.              And
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 49 of 90

                                                                         49

1    where they used to go hunting at night, which was to get on

2    the subway and make sure -- as they said, make sure no pervs

3    hit anyone or offended anyone.

4               The Oath Keepers has provided security at

5    political rallies over the last four years, primarily for

6    Republican causes.     And most recently, they provided

7    non-weaponinized, non-violent security for political rallies

8    to make sure that Antifa or who -- what they classify as BLM

9    protesters did not disrupt the rallies.         I don't -- the

10   hunting at night, I believe, is a term of art within the

11   community that talks about the security that they provide at

12   the rallies.    And any operation they refer to is security at

13   the rallies, not violence.

14              And there's actually no indication that I've been

15   able to find that Oath Keepers has been an advocate of

16   violence or has participated in any destruction of property

17   as a sanctioned act.

18              Now, my client is going to say that he's not a

19   member of the Oath Keepers.       There's no evidence he is;

20   I think the government has conceded that.

21              And they've also conceded that they have no

22   evidence that he was in the Capitol or that he participated

23   in any destruction.     And they haven't identified any

24   agreement that there was supposed to be some destruction.

25              That's one of the things that the -- what is
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 50 of 90

                                                                           50

1    woefully missing and would be part of our ultimate motion to

2    dismiss the indictment, is that the indictment is woeful --

3    there's no agreement whatsoever.

4                There's claims of communication and then there's

5    claims of events that happened afterwards.         And then they

6    draw wildly specious connections when they miss the entirety

7    of the proper and legal activity that one gets to

8    participate in a political rally.        And if that's what you're

9    coordinating, that's what you're coordinating.          And there's

10   no evidence of firearms or use of firearms, et cetera.

11               But I think that's all for trial.        And I'm not

12   trying to try the case right now, but there are plenty --

13   many -- manifold defenses.

14               But the issue that I think that we have to -- the

15   Court has to address, we're asking the Court to address is

16   to allow my client to be released and he can go back to his

17   home, because the issue is, does he form a danger to

18   everyone in the world?

19               Other judges in the District have said, hey, look,

20   we're going to release you, but you can't come back into the

21   District.

22               If that's a condition, don't let him back in the

23   District.    Make him report three times a day to a Pretrial

24   person so that they knew where he is at all times.           You

25   know, I'm not -- it becomes difficult in terms of I don't
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 51 of 90

                                                                         51

1    know what it means to not utilize the Internet, because

2    people have to -- that's how they get their phone and so

3    forth.   It's called Voice over IP.

4               But if you say, you can't use a social media

5    account, you can't use a Facebook or an Instagram or a

6    LinkedIn or anything like that, that's a condition.           You

7    can't leave the state.      You can't leave certain counties.

8    You have to wear an ankle bracelet.

9               There are -- the --

10              THE COURT:     Okay.   I think --

11              MR. PLOFCHAN:     -- position of the government that

12   I find so frustrating in this particular case is they claim,

13   oh, there's no reasonable basis to provide security.

14              And it's almost -- given the imagination that

15   they've used to put together this indictment in their

16   briefs, they didn't put any effort into kind of trying to be

17   not necessarily imaginative but creative or pro-release

18   based in terms of what kind of conditions should come

19   forward, which, in my mind, means they don't really care

20   what conditions you impose, if you decide to impose

21   conditions.

22              THE COURT:     Counsel, can you hear me?

23              MR. PLOFCHAN:     I can hear you, yes, sir.

24              THE COURT:     Okay.

25              I'm going to -- well, you know -- well,
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 52 of 90

                                                                         52

1    I understand your position.

2               Let me turn back to government counsel and see if

3    you've got thoughts on where we go from here.

4               MS. RAKOCZY:     Your Honor, we're not trying to read

5    anything into Mr. Caldwell's words other than what they

6    actually said.

7               And as the Court noted earlier, there really is no

8    other way to read the messages about having individuals

9    stationed nearby with weapons, other than the fact that

10   there were weapons available, serious weapons available in

11   the event that the activities at the Capitol went badly.

12              And those activities at the Capitol were a planned

13   and very well-coordinated attack on the United States

14   Capitol --

15              THE DEFENDANT:     Not true.

16              MS. RAKOCZY:     -- to interrupt the congressional

17   proceeding to certify the results of the Electoral College

18   vote.

19              Mr. Caldwell know that that was the plan and

20   actively assisted in making that plan.         He wanted weapons to

21   be nearby.    He made statements that indicated he was

22   prepared to assist in this effort to have violence be

23   brought upon.    This is effort if (audio disconnected).

24              And from the government's perspective, that

25   presents a grave risk to the community that cannot be
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 53 of 90

                                                                          53

1    satisfied by check-ins by phone or periodically going to his

2    house to make sure he doesn't have weapons.

3               So from the government's perspective, we do

4    believe that there are no conditions or combination of

5    conditions that can assure the defendant's return to court

6    and the safety of the community.

7               MR. PLOFCHAN:     Your Honor, if I could just --

8    there's no evidence of weapons anywhere.         That's the concern

9    I have.

10              There is, to use the government's words, rhetoric.

11   But there's no evidence to support rhetoric or bravado or

12   talk.

13              And every other person who was there seems to have

14   been released on conditions that they can't have a firearm,

15   they can't be -- you know, they can't leave, they can't

16   travel, they can't come into the District, and I think we

17   can use those conditions.

18              THE COURT:     Actually, that's not true.      And it's

19   not true that everybody's been released.

20              You're right that some people have been released.

21              MR. PLOFCHAN:     I apologize, Your Honor.

22              THE COURT:     Right.   Everyone is not, including the

23   two individuals who've been presented before three different

24   judges now and one of your client's co-defendants.

25              So three different magistrate judges looked at
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 54 of 90

                                                                         54

1    this case, considered the evidence not only against your

2    client but the other two co-defendants, and in each

3    instance, they've held them.

4               And these magistrate judges are people who make

5    detention decisions on a daily basis.

6               MR. PLOFCHAN:     That's right.

7               THE COURT:     So let's not overstate the case here,

8    okay?

9               MR. PLOFCHAN:     I apologize.

10              You're right, Your Honor.       I'm guilty of rhetoric

11   in that regard, that it was exaggeration, and I apologize.

12              But a large number of people are released with

13   conditions.    And I think -- and I'm not trying to make any

14   case against somebody else, but the facts as admitted by the

15   government are different with my client than they are with

16   Watkins and Crowl, because my client wasn't in the Capitol.

17   And my client, they know wasn't in the Capitol, was with his

18   wife the whole day, has physical limitations, et cetera.

19   And they don't have -- they haven't pointed to any agreement

20   to go into the Capitol and do X.        And they haven't pointed

21   to any agreement to go beyond being at the rally.

22              And contrary to, they may want to draw that, they

23   have had all the phones -- and they've all the phones and

24   all of their communication for the last 90 days, their

25   communication.    They've had the phones for about -- since
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 55 of 90

                                                                         55

1    the 19th of January.      And no one's put out any evidence of

2    yes, this is our agreement, we're going to do this at this

3    day and do this.     And we're going to go in and we're going

4    to do -- go down this hall and all that.         Nothing that

5    involves my client.

6               THE COURT:     I understand.

7               And you know as well as I do that that kind of

8    specificity is not required to establish a conspiracy, but

9    you know that as well as I do.

10              And the question before me is are there conditions

11   that would satisfy me that your client doesn't present a

12   risk to the community, and that's what I'm trying to weigh.

13              All right.     I'm going to just take a couple

14   minutes here; I want to reflect on what I want to do next.

15   So I'll ask everybody to just bear with me and I'll be back

16   with you momentarily, okay?

17              MR. PLOFCHAN:     Yes, sir.

18              MS. RAKOCZY:     Thank you, Your Honor.

19              (Recess from 5:16 p.m. to 5:24 p.m.)

20              THE COURT:     Okay, everyone.    Can everybody hear me

21   okay?

22              MR. PLOFCHAN:     Yes, sir.

23              THE COURT:     Okay.

24              MS. RAKOCZY:     Yes, Your Honor.

25              THE COURT:     All right.
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 56 of 90

                                                                         56

1               Let me begin by saying that I've carefully

2    considered all of the evidence before me, and I'm keenly

3    aware of what the burdens are and the responsibility is

4    here, where the burden lies and what the factors are

5    I should consider.

6               Let me first acknowledge that Mr. Caldwell is, of

7    course, presumed to be innocent.        The indictment itself is

8    not -- can you all see me now?

9               MR. PLOFCHAN:     No, Your Honor.

10              THE COURT:     How about now?

11              No?

12              MR. PLOFCHAN:     No, Your Honor.

13              We haven't been able to see you for about 15 to 20

14   minutes, but we can hear you fine.

15              THE COURT:     Okay.

16              Sorry about that.

17              This is --

18              All right.     Well, everybody can hear me; is that

19   right?

20              MR. PLOFCHAN:     Yes, sir.

21              MS. RAKOCZY:     Yes, Your Honor.

22              THE COURT:     Okay.

23              So, as I said, let me re-start:        You know,

24   Mr. Caldwell is presumed innocent, and the default

25   presumption is release and not detention.         The default
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 57 of 90

                                                                         57

1    presumption is liberty and not pretrial incarceration.

2               That said, the Bail Reform Act under 18 U.S.C.

3    3142 authorizes pretrial detention under certain conditions.

4    The first condition that needs to be met is that the

5    government has, under 3142(j), satisfied or met one of the

6    criteria set forth -- excuse me, in 3142(f), not (j),

7    3142(f), to warrant a hearing.

8               And as the D.C. Circuit said in the Singleton case

9    at 182 F.3d 7, unless one of the circumstances under 3142(f)

10   is satisfied, "detention is not an option."

11              I do find here that the hearing and the

12   satisfaction of holding the hearing, the condition to

13   satisfy holding the hearing has been met here.          At a

14   minimum, it's been met under 3142(f)(2)(B); that

15   Mr. Caldwell is a serious risk or presents a serious risk

16   that he will obstruct or attempt to obstruct justice.

17              The government has identified evidence that, after

18   January the 6th, as set forth in the detention memo, that

19   Mr. Caldwell went about deleting communications on social

20   media, deleting Facebook messages, including pictures from

21   social media platforms, and inviting two of his alleged

22   co-conspirators back to his home in Virginia from where they

23   were in Ohio, after they had been identified publicly as

24   having participated in the Capitol incursion.          And, in fact,

25   invited them that they can, in fact, "stash" -- "stash
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 58 of 90

                                                                         58

1    evidence" at his property, and, in fact, inviting them or --

2    excuse me, instructing them to make sure that they, I think,

3    sort of drive by a couple of exits and then return to ensure

4    that they're not being followed as they made their way to

5    his home.

6                And so there is evidence that Mr. Caldwell made

7    efforts to destroy the evidence against him and others after

8    their and, arguably, his involvement in these events became

9    public.   And so I do think under 3142(f)(2)(B) that there is

10   a basis to hold this hearing.

11               The question, then, becomes whether detention is

12   warranted.    And the question, then, is, are there conditions

13   or a combination of conditions that would ensure the safety

14   of the community and Mr. Caldwell's -- and/or Mr. Caldwell's

15   return to court.

16               Let me just say at the outset, I'm not convinced

17   that the government has met its burden even by a

18   preponderance of the evidence that Mr. Caldwell is a flight

19   risk.   He is somebody who is 66 years old, has multiple

20   medical conditions, is a longtime resident in Virginia, has

21   no prior convictions.      And even given the nature and

22   circumstances of the offense here and even taking into

23   account some of the obstructive behavior, I don't think he

24   rises to the level of a flight risk to warrant his continued

25   pretrial detention.     At a minimum, there would be conditions
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 59 of 90

                                                                         59

1    that could ensure his appearance back in court.

2               And, frankly, I've looked at the cases that the

3    Circuit has considered for pretrial detention based on risk

4    of flight, and they often involve people who have either

5    articulated and demonstrated that they are, in fact, going

6    to try and evade law enforcement or have sufficient ties

7    abroad that the concern is that they will try and evade law

8    enforcement and court orders.       I don't have those concerns

9    here; they simply aren't present.

10              The question, then, becomes whether the government

11   has established by a clear and convincing evidence that

12   there are no combination of conditions that would ensure the

13   safety of the community.

14              In order to make that assessment, I'm supposed to

15   weigh four factors:     The nature and circumstances of the

16   offense charged, the weight of the evidence against the

17   defendant, the history and characteristics of the defendant,

18   and the nature and seriousness of the danger posed by the

19   defendant.

20              Let me start with the third factor, and that's

21   Mr. Caldwell's history and characteristics.

22              All of those -- those factors, or that factor,

23   I should say, does weigh against pretrial detention.

24              As defense counsel has laid out, he's now over

25   60 years old, has multiple health issues.         Significantly,
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 60 of 90

                                                                         60

1    has no prior convictions.      He is a decorated member of

2    the -- veteran.     Has, in fact, worn multiple military

3    medals, worked for the FBI once upon a time.          Has held

4    high-level national security clearances.         And so his

5    background and his characteristics do not favor detention.

6               There are, then, the nature and circumstances of

7    the offenses charges.      The offenses are laid out in the

8    indictment.    Let me emphasize, and I cannot say strongly

9    enough, the nature and circumstances of the offenses could

10   not be more serious.

11              What Mr. Caldwell is accused of is conspiring with

12   others to plot an insurrection against the government of the

13   United States, particularly the Congress of the United

14   States, while it was attempting to certify the Electoral

15   College vote.

16              That is an offense which cuts to the very heart of

17   our democracy and the peaceful transition of power.           And the

18   fact that Mr. Plofchan [sic] has been found by a grand jury

19   to have engaged in offenses relating to such conduct

20   underscores the nature and circumstances of the offenses

21   charged here are very serious and are of a nature that do

22   favor detention.

23              The weight of the evidence against Mr. Plofchan

24   [sic] I've considered in great detail, and let me just go

25   over it a little bit here.
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 61 of 90

                                                                          61

1               It's quite clear, based upon the proffer that the

2    government has submitted, that Mr. Caldwell engaged in

3    planning and communications with others, not just those who

4    are identified in this conspiracy, this charge, with others,

5    to plan a potential military-like incursion on the Capitol

6    on January the 6th.

7               It started as early as November.        There are emails

8    and text messages, for example, in November 23rd, in which

9    he said to Mr. Crowl, I believe we will have to get violent

10   to stop this, we may have to fight next time.          So

11   Mr. Caldwell already is contemplating violent conduct.

12              On November 26th, in a text message, he proposes a

13   plan for the MAGA rally that was scheduled for

14   December 12th.    There would be "three four-man teams and

15   two-man quick reaction force and two drivers/extractors to

16   double as snipers/stallers and go hunting after dark for

17   these cockroaches who prey on the weak."         These are not

18   words of somebody coming to Washington, D.C., simply to

19   engage in peaceful protest but, rather, somebody who's

20   contemplating, as I said, a military-style incursion or at

21   least planning for a potential military action.

22              The evidence shows that in late December, there

23   are contacts with other members of the Oath Keepers.           Now

24   whether Mr. Caldwell himself is a member or not, clearly the

25   evidence shows that he communicated with them.          And,
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 62 of 90

                                                                         62

1    frankly, it's not really all that critical to my finding

2    whether the Oath Keepers are a peaceful organization or not.

3    What I'm focused here on is Mr. Caldwell's actual conduct

4    and his communications in advance of January the 6th.

5               Notably, on December 30th of 2020, he sends a text

6    message with Ms. Watkins in which he lays out plans for

7    January 6th, but also notes that he spoke with somebody

8    else, a person who's identified as Person Three, who would

9    act as a quick reaction force.       So that the boys -- I'll

10   just quote his words -- "So the boys don't have to try to

11   shove weps on the bus."

12              That "weps" clearly refers to the term "weapons"

13   and that he's contemplating that somebody would stay in

14   Virginia on January the 6th and be available to bring

15   weapons into the District.

16              That wasn't the only time he contemplated that

17   there would be a quick reaction force.         On January 1st, he

18   wrote Mr. Crowl, included the reference to the Person Three

19   again being a quick reaction force, and notes that Person

20   Three will have the goodies in case things go bad and we

21   need to get heavy.

22              Later on in a communication on January the 3rd --

23   and I found this to be quite astonishing -- he's

24   communicating with somebody who the government identifies as

25   a Three Percenter.     Mr. Caldwell proposes that there be
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 63 of 90

                                                                         63

1    somebody stationed by boat across the Potomac River, and

2    that, "If all went to shit, my guys load our weps," again,

3    using the term referring to weapons, "and the Blue Ridge

4    militia weps," referring, apparently, to another group,

5    their weapons, and carry them across the Potomac in case

6    that is needed.

7               Then on January the 4th, sends maps to the same

8    person who's identified to be part of the quick reaction

9    force, and advises that person to walk east from the hotel,

10   the one that's in Virginia, in Northern Virginia, into D.C.

11   "Toward the target," which, I think, is a reference to the

12   Capitol.

13              He is at the Capitol on January the 6th.          He's

14   sending text messages with Watkins and others describing the

15   events that have transpired.

16              Now, I recognize that there is no evidence before

17   me that Mr. Caldwell, in fact, entered the Capitol; that he

18   actually destroyed any actual evidence in the Capitol or

19   assaulted any police officer inside the Capitol.

20              But, nevertheless, although that factor and the

21   weight of that evidence clears Mr. Caldwell in a sense, the

22   real concern I have about Mr. Caldwell, and the real danger

23   Mr. Caldwell seems to present, is that he's engaged in

24   active planning with others involving weapons.

25              It is true that there has been no evidence that
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 64 of 90

                                                                         64

1    Mr. Caldwell was -- seemed to have possessed weapons, or any

2    weapon was found upon him.       But I would note that as part of

3    the search, there was the receipt for this weapon that was

4    purchased by Mr. Caldwell seemingly online, the receipts

5    that have been presented to me show a purchase on

6    November 22nd, that is shortly in the aftermath of the

7    election, would show him having online purchased a gun that

8    appears to be in the shape of a cell phone that can neatly

9    fit into someone's pocket.

10              There's also an invoice there of Mr. Caldwell

11   having purchased at some point, although we don't know the

12   date, ammunition for certain weapons.

13              So the concern with Mr. Caldwell is less what he

14   specifically did on January 6th, like others, it doesn't

15   look like he actually entered the Capitol building, didn't

16   assault any police officers.       But what he did prior to

17   January the 6th is clearly engage in planning and

18   preparation for conduct that others were engaged in and that

19   others participated in, in the incursion that took place at

20   the Capitol and the violence that followed.

21              THE DEFENDANT:     Your Honor --

22              THE COURT:     I also -- Mr. Caldwell --

23              THE DEFENDANT:     I know this is out of order,

24   Your Honor.

25              And I beg your indulgence, sir.        But my life hangs
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 65 of 90

                                                                         65

1    in the balance.

2               MR. PLOFCHAN:     Mr. Caldwell, I need you not to

3    speak, okay?

4               I understand, and I ask you not to speak.

5               THE COURT:     Mr. Caldwell, I understand --

6    I appreciate this is hard, but you also need to understand

7    that your actions --

8               THE DEFENDANT:     Your Honor, these things are taken

9    out of context.

10              These Oath Keepers thought they (audio

11   disconnected) --

12              MR. PLOFCHAN:     Mr. Caldwell --

13              THE COURT:     Mr. Caldwell, I'm going to warn you

14   again that, you know, anything you say on this record --

15              THE DEFENDANT:     I'm sorry, Your Honor.

16              THE COURT:     -- that's okay -- anything you say on

17   this record can be used against you.

18              THE DEFENDANT:     Yes, Your Honor.

19              THE COURT:     And allow me to continue.

20              The evidence also shows that Mr. Caldwell,

21   apparently, had no regrets about actually what happened on

22   the 6th, even after witnessing firsthand and being present

23   for what happened on the 6th and knowing full well that this

24   simply wasn't a peaceful protest and that it had been become

25   an incursion on the Capitol and an attempt to disrupt what
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 66 of 90

                                                                         66

1    proceeding were taking place at Congress.

2                Mr. Caldwell, instead of expressing any regret,

3    seems to have relished in his role in these events,

4    proclaiming that he "had a good time in storming the castle"

5    in a text message or in a communication that was sent on

6    January the 6th.

7                And then, I think, critically -- this is

8    critically important in my finding that he presents a

9    continued danger to the community:        On January the 6th, this

10   is ten days before he's arrested, in the immediate aftermath

11   of this incursion of the Capitol, he sends Mr. Crowl a

12   message that says, "We need to do this at the local level.

13   Let's storm the Capitol in Ohio.        Tell me when!"

14               THE DEFENDANT:    I didn't send that.

15               THE COURT:    No regret, but, rather, a

16   forward-looking statement in which he was ready to prepared

17   to continue the kind of conduct that resulted in the death

18   of one officer, injuries to many officers, and injuries to

19   many others.

20               And then, of course, there's the conduct in which

21   he recognizes what he's done wrong.        He's deleting his

22   Facebook posts and other material to cover up his own

23   behavior.    He's inviting back some of his co-conspirators to

24   his farm, telling them to avoid being detected as they drive

25   back and they can bring some of the things they wore and
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 67 of 90

                                                                         67

1    they can be stored at his home.

2               I don't know quite what to make of this death-list

3    document that's found with the name of an election official.

4    It's very troubling to me that there is something like that

5    there.   But, nevertheless, frankly, even if I put that to

6    the side, all of the other evidence against Mr. Caldwell

7    certainly suggests that he presents a real danger.           And that

8    danger, is, as I said, not just to the community, but

9    actually to fundamental fabrics of a democracy that we all

10   cherish.

11              Mr. Caldwell has demonstrated that he's not simply

12   just a peaceful protester, and that he's, rather, somebody

13   who (audio disconnected), engaged in violent acts, and

14   helped plan violent acts in order to upset valid democratic

15   elections.    And was, apparently, prepared, even after the

16   violence on January the 6th, to continue engaging in that

17   behavior going forward had he not been arrested.

18              Let me just say that notwithstanding the fact that

19   Mr. Caldwell has no prior criminal convictions,

20   I don't think there are any combination of conditions that

21   will ensure the safety of the community.

22              Things like not having him travel in the District

23   or limiting his travel or even keeping him on home

24   confinement, while they may keep him at a particular

25   physical location, the concern I have about Mr. Caldwell is
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 68 of 90

                                                                         68

1    that there's simply no way to monitor his communications

2    full time.

3               Clearly, he's capable of using social media, both

4    social media that's trackable publicly and messaging apps

5    that are encrypted.     So he has the ability and the capacity

6    to know how to communicate with others through encrypted

7    messaging apps that would be undetectable potentially by law

8    enforcement if he continued to engage in this behavior.

9               That is obviously something that can't be

10   monitored closely.     And given the extensive planning, given

11   the extensive degree of communications, I don't have any

12   confidence that Mr. Caldwell won't continue to engage in

13   this kind of conduct and this behavior and planning with

14   others if he were to be released.

15              And so for all of those reasons, I do find by

16   clear and convincing evidence that there are no combination

17   of conditions that would ensure the safety of the community

18   and that Mr. Caldwell does present and continues to present

19   a dangerous to the community based upon the evidence that's

20   been protected before me both by the defense and by the

21   government and that I have considered lesser conditions

22   to -- conditions less than detention pretrial.

23              MR. PLOFCHAN:     Your Honor, would the Court

24   consider no Internet at the house?        He's in home confinement

25   with an ankle monitor; that he can't even use a phone and
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 69 of 90

                                                                         69

1    that his wife would (audio disconnected) to that as well.

2               THE COURT:     Counsel, I just -- I think the short

3    answer is:    No.

4               As I said, he's demonstrated the ability to

5    communicate with others, not only just publicly but through

6    encrypted messaging.

7               I have -- we cannot monitor his communications

8    24 hours a day, seven days a week.        And that is, frankly,

9    the instrument of how he's engaged in the acts that he's

10   accused of:    It's through these communications with others.

11   We don't have the resources and the means to have the

12   ability to monitor every single thing he says.

13              And truth be told, his wife was there with him on

14   the day of this insurrection.       And I don't want to suggest

15   that she did anything wrong, but she's now in an affidavit

16   (audio disconnected) as his wife, and she would be prepared

17   to do that and has done that.       And so I don't have a lot of

18   confidence that she's in a position to adequately monitor

19   his communications either, okay?

20              Let's talk about next steps and where we go from

21   here.

22              Why don't we set a control date on the calendar

23   30 days out.

24              Today is February 12th.       Let's set a control date

25   of -- is everybody available on March the 12th at 2:00 p.m.?
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 70 of 90

                                                                         70

1                MS. RAKOCZY:    Yes, Your Honor.

2                THE COURT:    Okay.

3                Sorry, I think we can only -- I'm just being told

4    we can only schedule from 3:00 to 5:00.

5                So how about 3:00 p.m.?

6                MR. PLOFCHAN:    On March the 12th at 3:00 p.m.,

7    yes, sir.

8                THE COURT:    Okay.

9                So March the 12th --

10               MS. RAKOCZY:    Thank you, Your Honor.

11               THE COURT:    -- at 3:00 p.m. we'll reconvene.

12               The question to you, Mr. Plofchan, in terms of

13   motions that you want to file, I guess you have a couple of

14   options.    You can either tell me a date by which you want to

15   file them now or we can wait until we have the other two

16   defendants and other two defense counsel before me and we

17   can set a schedule on that date.

18               MR. PLOFCHAN:    Your Honor, I would prefer not to

19   commit to having a date on which I have to file, only

20   because I just -- the reality of it is, when I come back,

21   the world will be -- and I'm fully aware of my obligations

22   to Mr. Caldwell.     It's just --

23               THE COURT:    So, Mr. Plofchan, look, we've got a

24   date on the calendar to come back in 30 days.          My

25   expectation is that we'll have Mr. Crowl and Ms. Watkins
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 71 of 90

                                                                         71

1    before me by then.     Ms. Watkins already is before this

2    Court.

3               And so I think when we convene on March the 12th,

4    we'll be in a position to set a schedule for at least

5    initial motions.

6               Is that acceptable?

7               MR. PLOFCHAN:     Yes, Your Honor.

8               And to the extent that, does that -- will that

9    toll any time in the rules with respect to having to file

10   any motion to oppose or write.       That's my issue.

11              THE COURT:     We don't have any -- our Local Rules

12   don't have any, at least that I'm aware of --

13              MR. PLOFCHAN:     Very well, Your Honor.

14              THE COURT:     -- timing in terms of filing motion.

15   So we'll just set a schedule.       So I don't think you're going

16   to -- running into trouble with that.

17              MR. PLOFCHAN:     Very well.

18              THE COURT:     The final issue is whether you've

19   discussed with your client speedy trial and whether he's

20   aware of his rights and whether he's prepared to waive those

21   rights.

22              MR. PLOFCHAN:     I have not had that discussion,

23   Your Honor.

24              THE COURT:     Well, is the government prepared to

25   make a motion to exclude time under the Speedy Trial Act?
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 72 of 90

                                                                            72

1               MS. RAKOCZY:     Yes, Your Honor.     The government

2    would make a motion to exclude time under the

3    Speedy Trial Act.

4               We would note that under the Chief Judge's order

5    relating to the pandemic, that there is time excluded under

6    the Speedy Trial Act through, I believe, March 8th.           And so

7    we would ask that the Court adopt the findings of the Chief

8    Judge with respect to that issue.        And it does seem likely

9    that that order may well be extended after the 8th, given

10   the state of public health currently, but, obviously, we

11   don't know that for sure.

12              The government also would note that we do have an

13   extensive amount of discovery that we will begin providing

14   tonight to defense counsel, and we do believe that

15   it would be in the interests of justice to toll this time,

16   for the limited time between now and the next hearing, for

17   the purpose of defense counsel to begin reviewing those

18   materials.

19              THE COURT:     Okay.

20              Mr. Plofchan, do you want to note an objection or

21   are you --

22              MR. PLOFCHAN:     I'll note an objection, Your Honor.

23              I understand the Court -- I understand the

24   government's argument, but I'll note an objection for the

25   record.
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 73 of 90

                                                                         73

1               THE COURT:     Okay.

2               So I will exclude time under the Speedy Trial Act

3    between today and -- between tomorrow, excuse me, and our

4    next day in court on March the 12th.

5               What that means, Mr. Caldwell, is that you have a

6    right to a speedy trial, that means a trial within 70 days

7    of first appearing in this court.        But in terms of how we go

8    about calculating those 70 days, Mr. Caldwell, we're going

9    to exclude, that is, we're not going to include, count, the

10   time between now and the next court date.

11              And the reason for that is twofold.         I do find

12   that it's in the interests of justice -- the interests of

13   justice outweigh the interests of the government and the

14   defendant -- excuse me, the public and the defendant in a

15   speedy trial; and specifically, the exclusion of time is

16   warranted in what I suspect is a complex case and a fair

17   amount of discovery that needs to be produced to the

18   defendant and begin reviewing that discovery and prepare a

19   defense, one.

20              Two, I'll adopt the findings of the Chief Judge's

21   standing order that excludes time for reasons of the

22   pandemic through, I believe, March the 15th, given the

23   current circumstances of -- the public-health circumstances.

24   The pandemic simply does not allow us to hold jury trials in

25   a safe manner.    So for those reasons stated in the Chief
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 74 of 90

                                                                         74

1    Judge's standing order, I will exclude time through March

2    the 15th or through March the 12th for those reasons.

3               Okay.    With that, is there anything else, Counsel,

4    anybody wants to raise before we adjourn?

5               MR. PLOFCHAN:     No, Your Honor.

6               MS. RAKOCZY:     Your Honor, I would just ask --

7    Mr. Plofchan expressed some concern that his client was not

8    arraigned on the aiding and abetting piece to the count to

9    the indictment that charges 1361 -- 18 United States Code

10   1361.

11              We would just ask that it be clear for the record

12   that Mr. Caldwell has been arraigned on that

13   aiding-and-abetting act of that statute as well.

14              THE COURT:     The record will certainly reflect

15   that.

16              I mean, I think it's clear from the indictment

17   that Count 3 charges destruction of property and that it is

18   not just a substantive count of obstruction of property but

19   also aiding and abetting.

20              Just to be safe, we can do it again.         So I'll just

21   ask Mr. Douyon to ask whether Mr. Plofchan would like a

22   formal reading of that count; and if he'd like a formal

23   reading, we can do that; otherwise, we can ask Mr. Caldwell

24   to enter his plea as to Count 3 once more.

25              MR. PLOFCHAN:     I don't need a formal reading,
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 75 of 90

                                                                         75

1    Your Honor.

2               COURTROOM DEPUTY:       And --

3               THE DEFENDANT:     Not guilty, Your Honor.

4               THE COURT:     Okay.

5               All right.     So we'll -- the record will be clear

6    that Mr. Caldwell has been advised that Count 3 charges both

7    destruction of government property and aiding and abetting

8    in the destruction of government property; he's entered a

9    plea of not guilty to that count.

10              Okay, ladies and gentlemen.       Anything else?

11              MS. RAKOCZY:     Thank you, Your Honor.

12              Nothing for the government, Your Honor.

13              THE COURT:     All right.    Thank you, all, very much.

14              Mr. Plofchan, anything for you?

15              MR. PLOFCHAN:     No, Your Honor.     I understand the

16   Court's rationale and decision.        I have nothing further

17   today.

18              THE COURT:     All right.

19              THE DEFENDANT:     Your Honor --

20              THE COURT:     Thank you, Mr. Plofchan.

21              THE DEFENDANT:     Can I speak to my counsel even

22   with an open mic with you aware of what I'm about to say?

23              MR. PLOFCHAN:     No.

24              THE DEFENDANT:     Okay.

25              THE COURT:     All right.    Mr. Plofchan, enjoy your
     Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 76 of 90

                                                                         76

1    vacation.    I will see everybody in four weeks.

2                MR. PLOFCHAN:    Thank you, Your Honor.

3                (Proceedings concluded at 5:54 p.m.)

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
Case 1:21-cr-00028-APM Document 32-1 Filed 02/23/21 Page 77 of 90




                       C E R T I F I C A T E
                 I, William P. Zaremba, RMR, CRR, certify that
the foregoing is a correct transcript from the record of
proceedings in the above-titled matter.
                 Please note: This hearing occurred during
the COVID-19 pandemic and is therefore subject to the
technological limitations of court reporting remotely.




Date:__February 18, 2021____ /S/__William P. Zaremba______
                                   William P. Zaremba, RMR, CRR
                                                                                                                              78

       Case 1:21-cr-00028-APM
                    37/9 37/11 37/13 Document    32-127/14
                                     37/13 24/2 26/22   Filed 02/23/21
                                                           35/19 52/12 Page 78 of 90
                                                                                  37/10 37/20 74/8 74/13
                           57/2                     40/2 41/20 57/18 61/6     activity [1] 50/7           74/19 75/7
COURTROOM
                          182 [2] 23/3 57/9         62/4 62/7 62/14 63/13     acts [3] 67/13 67/14       all [52] 3/15 4/9 6/1
DEPUTY: [2] 3/2 75/2
                          19 [1] 77/6               64/14 64/17 65/22          69/9                       6/24 7/7 8/1 8/8 9/1
DEPUTY CLERK: [6]
                          19th [2] 48/8 55/1        65/23 66/6 66/9 67/16     actual [3] 24/12 62/3       9/21 11/7 12/25 14/6
4/12 4/20 4/25 5/8 5/21
                          1st [3] 30/21 39/7                                   63/18                      15/17 15/20 16/17 17/4
13/21                                               7
                           62/17                                              actually [28] 5/5 6/10      18/8 22/5 34/23 37/3
MR. PLOFCHAN: [53]
                                                    70 days [2] 73/6 73/8      16/6 17/3 23/25 24/20      39/17 39/17 40/20 41/2
4/6 4/15 4/18 4/24 5/5    2                         703-406-7616 [1] 1/20      26/5 27/2 27/4 27/20       41/12 42/14 43/16
9/15 9/18 10/25 13/9
                          20 [1] 56/13              7239 [1] 1/19              31/10 31/21 32/2 35/11     45/20 46/18 47/24
14/8 16/23 18/13 27/24
                          20001 [1] 2/7             7616 [1] 1/20              36/1 36/8 36/17 36/18      50/11 50/24 54/23
28/3 35/1 36/10 36/17
                          20165-7239 [1] 1/19                                  37/17 38/17 43/24          54/23 54/24 55/4 55/13
37/1 37/14 38/24 40/7
                          202 [2] 1/15 2/7          8                          49/14 52/6 53/18 63/18     55/25 56/2 56/8 56/18
40/24 41/24 44/16                                   8:30 [1] 44/12
                          2020 [4] 27/1 27/5 39/6                              64/15 65/21 67/9           59/22 62/1 63/2 67/6
46/15 47/24 48/19                                   8th [2] 72/6 72/9
                           62/5                                               add [2] 6/6 14/23           67/9 68/15 75/5 75/13
51/11 51/23 53/7 53/21
                          2021 [3] 1/5 19/6 77/10                             additional [3] 17/11        75/13 75/18 75/25
54/6 54/9 55/17 55/22
                          20530 [1] 1/15            9                          22/16 32/7                all right [4] 9/1 15/20
56/9 56/12 56/20 65/2                               90 [1] 54/24
                          21-28-1 [2] 1/4 3/3                                 address [6] 14/12           75/5 75/18
65/12 68/23 70/6 70/18
                          22 [1] 35/16                                         14/19 37/16 40/11         allegations [2] 19/7
71/7 71/13 71/17 71/22
                          22nd [1] 64/6
                                                    A
                                                                               50/15 50/15                28/5
72/22 74/5 74/25 75/15                              abetting [8] 36/6 36/12
                          23rd [1] 61/8                                       adequate [1] 12/9          allege [3] 27/10 29/4
75/23 76/2                                           37/10 37/20 74/8 74/13
                          24 hours [1] 69/8                                   adequately [1] 69/18        29/14
MS. RAKOCZY: [47]                                    74/19 75/7
                          248 [1] 8/12                                        adjourn [2] 18/2 74/4      alleged [6] 10/12 10/12
6/9 8/22 8/24 9/2 13/25                             ability [5] 21/1 42/10
                          252-6928 [1] 1/15                                   admitted [1] 54/14          19/10 37/22 37/23
14/3 15/2 16/1 18/16                                 68/5 69/4 69/12
                          26th [1] 61/12                                      adopt [2] 72/7 73/20        57/21
18/19 18/22 21/1 23/11                              able [7] 4/14 9/14
                          2:00 [1] 69/25                                      advance [1] 62/4           allegedly [1] 35/20
24/16 24/24 25/13                                    10/17 41/1 45/14 49/15   advised [1] 75/6           alleges [1] 36/24
27/22 28/4 30/3 30/17     3                          56/13                    advises [1] 63/9           allow [6] 19/20 29/3
30/24 31/12 31/23 32/4    30 [3] 14/9 15/15 70/24   about [45] 3/22 6/5 8/4
32/10 32/14 32/18 33/9                                                        advocate [1] 49/15          30/9 50/16 65/19 73/24
                          30 days [1] 69/23          8/9 10/24 16/3 16/20     advocates [1] 41/1         alludes [1] 39/2
33/12 33/18 34/7 34/11    30-day [1] 15/4            17/7 17/21 17/23 18/1    affect [1] 14/17           almost [2] 38/2 51/14
34/17 45/18 46/1 46/6     30th [3] 39/1 39/6 62/5    19/8 20/15 20/16 21/1    affidavit [3] 25/7 28/10   alone [1] 11/23
46/10 52/4 52/16 55/18    314 F.Supp.3d [1] 8/12     30/21 31/7 33/22 36/4     69/15                     along [4] 12/13 13/15
55/24 56/21 70/1 70/10    3142 [11] 22/23 22/24      36/20 38/9 38/23 39/9    affiliate [1] 25/20         42/8 47/11
72/1 74/6 75/11            23/9 35/4 57/3 57/5       42/13 44/13 44/14        affiliated [2] 20/11       already [4] 10/4 23/17
THE COURT: [97]            57/6 57/7 57/9 57/14      44/24 45/6 45/20 48/2     27/13                      61/11 71/1
THE DEFENDANT:             58/9                      48/10 49/11 52/8 54/25   affiliates [2] 26/3 26/4   also [28] 3/19 6/21
[15] 3/13 4/23 5/20       32 [1] 22/22               56/10 56/13 56/16
46/9 52/15 64/21 64/23                                                        affiliation [1] 27/11       10/15 18/9 20/4 21/14
                          320 [1] 1/19               57/19 63/22 65/21        after [12] 3/25 17/3        21/25 25/1 26/15 26/23
65/8 65/15 65/18 66/14    3249 [1] 2/7               67/25 69/20 70/5 73/8     21/21 24/1 43/25 57/17     28/14 29/10 30/20
75/3 75/19 75/21 75/24    333 [1] 2/6                75/22                     57/23 58/7 61/16 65/22     31/17 34/13 36/6 40/5
/                         34 [1] 17/5               above [1] 77/4             67/15 72/9                 44/23 48/19 48/23
                          354-3249 [1] 2/7          above-titled [1] 77/4     aftermath [2] 64/6          49/21 62/7 64/10 64/22
/S [1] 77/10                                        abroad [1] 59/7
                          355 [1] 8/14                                         66/10                      65/6 65/20 72/12 74/19
1                         371 [1] 5/12              absent [1] 13/19          afternoon [8] 3/2 3/10     although [3] 17/24
                          3:00 [4] 70/4 70/5 70/6   absolve [1] 36/9           3/11 3/15 3/23 6/3         63/20 64/11
100 [1] 30/6                                        accept [2] 12/19 13/5
                           70/11                                               16/11 18/10               am [4] 17/3 17/3 17/9
12 [1] 1/5                                          acceptable [1] 71/6
                          3rd [2] 39/15 62/22                                 afterwards [1] 50/5         27/17
126 [1] 43/15                                       access [4] 9/21 10/1
12th [8] 61/14 69/24                                                          again [7] 33/23 39/8       ambiguous [1] 41/13
                          4                          19/20 47/7                42/25 62/19 63/2 65/14    amend [1] 9/13
 69/25 70/6 70/9 71/3                               account [5] 22/7 23/22
                          46175 [1] 1/18                                       74/20                     amendment [1] 35/12
 73/4 74/2                                           28/15 51/5 58/23
                          4:00 [1] 1/6                                        against [11] 35/23         AMERICA [2] 1/3 3/4
13 [1] 36/15                                        accounts [3] 6/20 6/22
                          4:30 [1] 44/12                                       46/23 54/1 54/14 58/7     AMIT [1] 1/10
1361 [11] 5/16 36/15                                 22/7
                          4th [2] 39/23 63/7                                   59/16 59/23 60/12         ammunition [3] 31/5
 36/15 36/25 37/1 37/5                              accurate [1] 11/24         60/23 65/17 67/6           34/14 64/12
 37/11 37/12 37/13 74/9   5                         accused [2] 60/11
 74/10                                                                        ago [1] 16/4               amount [2] 72/13
                          555 [1] 1/14               69/10                    agree [6] 9/24 14/9         73/17
1362 [1] 36/20            5:00 [1] 70/4             acknowledge [1] 56/6
14 [1] 36/24                                                                   15/3 21/6 23/14 42/16     Angels [1] 48/24
                          5:16 [1] 55/19            across [6] 19/12 20/12    agreed [1] 15/15           ankle [2] 51/8 68/25
15 [1] 56/13              5:24 [1] 55/19             39/16 39/19 63/1 63/5
1512 [1] 5/14                                                                 agreeing [1] 14/15         another [6] 8/13 29/21
                          5:54 [1] 76/3             act [10] 23/6 24/11       agreement [13] 8/3          32/13 39/8 39/9 63/4
15th [2] 73/22 74/2       5th [1] 39/10              49/17 57/2 62/9 71/25
16 [1] 11/10                                                                   9/13 12/22 15/1 15/9      answer [2] 22/16 69/3
                                                     72/3 72/6 73/2 74/13      37/25 44/5 44/7 49/24     anti [1] 25/10
1752 [1] 5/18             6                         action [2] 21/5 61/21
18 [5] 5/14 35/16 37/9                                                         50/3 54/19 54/21 55/2     anti-government [1]
                          60 years [1] 59/25        actions [2] 28/22 65/7    agreements [1] 15/15        25/10
 74/9 77/10               6503 [1] 2/6              active [1] 63/24
18 U.S.C [15] 5/11 5/16                                                       ahead [1] 8/23             Antifa [3] 30/13 30/15
                          66 [1] 58/19              actively [2] 27/13        aided [1] 2/10              49/8
 5/18 36/15 36/15 36/22   6928 [1] 1/15              52/20
 36/25 36/25 37/1 37/5                                                        aiding [8] 36/6 36/12      any [67] 7/19 7/21 9/10
                          6th [21] 19/6 21/21       activities [2] 52/11
                                                                                                                             79


A      Case 1:21-cr-00028-APM        Document
                    59/5 59/12 60/6 60/7  52/23 32-1   Filed
                                                65/10 67/13   02/23/21
                                                            69/1 begin [7] Page   79 of 90
                                                                           12/18 16/25  58/17
                           60/21 60/21 61/4 61/7     69/16                    17/2 56/1 72/13 72/17 burdens [1] 56/3
any... [64] 10/3 10/5
                           61/17 61/23 62/2 65/8    authority [1] 25/2        73/18                    bus [2] 39/5 62/11
 10/21 12/7 13/20 14/13
                           67/20 68/5 68/16 72/21   authorizes [1] 57/3       beginning [1] 21/9
 16/18 16/20 17/11                                                                                     C
                          area [6] 16/10 28/7       available [5] 20/9        behalf [1] 3/7
 17/12 17/14 17/15
                           28/24 29/6 29/15 33/13    52/10 52/10 62/14        behavior [5] 58/23       calculating [1] 73/8
 17/21 21/2 21/2 22/12
                          aren't [1] 59/9            69/25                    66/23 67/17 68/8 68/13 CALDWELL [83]
 22/16 31/8 31/9 32/1
                          arguably [1] 58/8         Avenue [1] 2/6            behind [1] 41/9          Caldwell's [13] 6/15
 32/17 35/19 35/25
                          argued [1] 25/7           avoid [1] 66/24           being [8] 13/19 45/3      9/3 20/3 20/14 21/1
 37/21 37/22 37/23
                          argument [2] 18/20        aware [8] 8/8 17/1        54/21 58/4 62/19 65/22 22/6 45/15 45/21 52/5
 38/16 40/15 41/1 41/23
                           72/24                     36/12 56/3 70/21 71/12   66/24 70/3                58/14 58/14 59/21 62/3
 42/2 42/19 42/22 43/2
                          arms [1] 42/4              71/20 75/22              belief [1] 25/22         calendar [2] 69/22
 44/5 44/6 44/6 44/7
 45/24 46/3 46/22 47/12   around [6] 28/19 30/21    away [1] 46/21            believe [24] 7/3 21/11 70/24
                           42/22 42/23 43/18 48/7                             22/13 23/12 23/13 24/4 call [2] 13/25 44/24
 47/13 48/10 49/12                                  B
                          arraigned [4] 36/13                                 28/17 30/5 30/11 30/17 called [8] 8/12 14/3
 49/16 49/23 49/23
                           37/18 74/8 74/12         back [18] 11/4 13/13      31/10 32/1 35/7 37/17 20/11 27/25 32/8 38/11
 51/16 54/13 54/19
                          arraignment [5] 3/16      14/2 14/19 15/21 23/23    38/20 45/25 46/3 46/7 38/11 51/3
 54/21 55/1 63/18 63/19
                           3/21 4/4 17/1 17/2       31/3 50/16 50/20 50/22    49/10 53/4 61/9 72/6     calls [2] 43/15 47/20
 64/1 64/16 66/2 67/20
                          arranged [1] 19/18        52/2 55/15 57/22 59/1     72/14 73/22              came [7] 4/8 9/19
 68/11 71/9 71/10 71/11
                          arrangement [1] 37/23     66/23 66/25 70/20         believed [2] 20/10 29/8 19/11 19/23 21/21 22/3
 71/12
                          arrested [4] 47/4 47/4    70/24                     believes [2] 11/8 42/15 37/3
anybody [4] 16/19
                           66/10 67/17              background [1] 60/5       berets [1] 48/25         camouflage [1] 21/23
 16/20 41/23 74/4
                          arrived [1] 16/9          bad [3] 20/2 39/12        best [1] 43/10           can [79]
anyone [6] 37/22 43/2                               62/20
 44/7 47/19 49/3 49/3     arrow [1] 33/5                                      between [4] 72/16 73/3 can't [27] 4/8 4/10
                          art [1] 49/10             badly [1] 52/11           73/3 73/10                10/20 13/8 28/22 29/18
anything [24] 6/6 7/4
                          article [1] 47/11         bail [5] 22/21 22/21      beyond [3] 24/19 31/13 29/22 35/14 42/19
 10/4 14/24 15/13 16/19
                          articulated [2] 7/22      23/6 24/11 57/2           54/21                     42/21 47/2 47/8 47/20
 32/2 36/20 42/7 42/8
                           59/5                     balance [1] 65/1          bill [1] 17/13            48/8 48/9 50/20 51/4
 44/8 46/24 47/2 47/8
                          as [78]                   barrier [2] 43/23 44/2    billy [1] 42/5            51/5 51/7 51/7 53/14
 47/10 48/10 51/6 52/5
                          ascertain [1] 45/14       bars [1] 7/19             bit [4] 12/24 31/7 48/16 53/15 53/15 53/15
 65/14 65/16 69/15 74/3
                          ask [14] 4/2 4/3 15/21    based [8] 22/5 32/1       60/25                     53/16 68/9 68/25
 75/10 75/14
                           18/6 35/4 45/13 55/15    42/25 47/8 51/18 59/3     BLM [1] 49/8             candid [1] 43/22
anywhere [2] 43/20                                  61/1 68/19
                           65/4 72/7 74/6 74/11                               Blue [2] 39/18 63/3      Candidly [1] 33/21
 53/8
                           74/21 74/21 74/23        basically [1] 17/20       boat [3] 20/13 39/16     cannot [6] 22/12 27/11
apart [1] 18/17
                          asked [1] 48/12           basis [6] 6/5 10/5        63/1                      46/10 52/25 60/8 69/7
apologize [7] 8/24                                  24/20 51/13 54/5 58/10
                          asking [2] 5/3 50/15                                bond [4] 3/19 3/24       capable [1] 68/3
 18/17 27/25 28/2 53/21
                          aspects [1] 14/21         Bates [1] 8/11            16/18 18/3               capacity [2] 13/6 68/5
 54/9 54/11
                          aspires [1] 48/23         battle [1] 30/15          bond-review [4] 3/19 Capitol [44] 19/13 20/7
apparently [4] 32/11                                                                                    21/25 26/8 27/21 28/6
                          assault [1] 64/16         be [88]                   3/24 16/18 18/3
 63/4 65/21 67/15
                          assaulted [2] 29/12       bear [1] 55/15            books [1] 22/10           28/7 28/13 28/16 28/17
appearance [3] 1/9
                           63/19                    became [1] 58/8           both [11] 8/15 15/15      28/18 28/21 29/5 29/12
 16/10 59/1
                          asserted [1] 7/3          because [22] 7/17 9/12    18/8 21/14 24/25 25/25 29/13 29/15 29/18
APPEARANCES [2]                                     10/14 11/12 12/23
                          assessment [1] 59/14                                29/2 37/16 68/3 68/20 35/14 35/19 35/24
 1/12 2/1
                          assist [1] 52/22          14/16 16/24 17/8 17/18    75/6                      38/10 38/14 38/17 44/3
appeared [3] 3/18                                   19/1 24/5 37/2 38/3
 17/25 33/14              assisted [1] 52/20                                  bottom [2] 12/9 36/24 44/11 49/22 52/11
                          assisting [2] 11/8        38/7 43/22 45/10 47/10    bounds [1] 29/6           52/12 52/14 54/16
appearing [2] 3/8 73/7                              48/22 50/17 51/1 54/16
                           19/11                                              boys [4] 29/9 39/4 62/9 54/17 54/20 57/24 61/5
appears [5] 28/11                                   70/20                                               63/12 63/13 63/17
 32/22 41/16 46/20 64/8   associated [2] 26/16                                62/10
                           45/15                    become [2] 25/17          bracelet [1] 51/8         63/18 63/19 64/15
applicable [2] 17/16                                65/24                                               64/20 65/25 66/11
 35/7                     associating [1] 25/21                               bravado [1] 53/11
                          assume [2] 18/8 41/15     becomes [3] 50/25         breached [1] 28/20        66/13
appreciate [2] 34/9                                 58/11 59/10
                          assure [2] 21/12 53/5                               breaching [1] 29/10      caption [1] 36/18
 65/6
                          astonishing [1] 62/23     been [31] 3/17 5/9        breadth [1] 7/24         care [1] 51/19
appropriate [2] 12/23                               16/15 17/5 18/4 22/21
                          ATF [1] 32/2                                        bridge [1] 43/11         carefully [2] 18/8 56/1
 34/3
                          attack [4] 21/25 26/15    25/6 25/6 37/22 41/1      brief [1] 35/15          carry [2] 42/3 63/5
approximately [1] 16/3                              45/14 48/7 48/15 49/14
                           43/12 52/13                                        briefly [1] 9/16         case [22] 3/3 3/22 5/8
apps [2] 68/4 68/7                                  49/15 53/14 53/19                                   6/1 7/21 11/15 16/20
                          attempt [4] 15/18                                   briefs [1] 51/16
are [61] 5/3 5/3 6/11                               53/20 53/23 56/13                                   20/2 21/16 23/20 35/8
                           23/15 57/16 65/25                                  bring [6] 16/21 39/25
 6/13 6/14 6/19 12/23
                          attempting [1] 60/14      57/13 57/14 57/23         40/15 41/21 62/14         39/12 42/1 50/12 51/12
 14/2 16/18 19/7 19/17
                          attention [2] 16/21       60/18 63/25 64/5 65/24    66/25                     54/1 54/7 54/14 57/8
 20/3 20/23 21/11 21/23
                           16/22                    67/17 68/20 74/12 75/6    bringing [1] 39/24        62/20 63/5 73/16
 24/8 25/19 25/23 25/25
                          attorney [2] 7/1 9/3      before [19] 1/10 3/18     broader [2] 7/18 8/5     cases [5] 8/7 8/15 9/6
 26/3 26/19 26/19 28/5
                          ATTORNEY'S [1] 1/13       14/24 15/23 15/24         brought [4] 16/21         23/7 59/2
 34/23 35/7 39/18 40/3
                          attorneys' [5] 13/6       16/17 18/1 41/20 42/4     35/23 40/16 52/23        castle [1] 66/4
 40/12 41/17 41/21
                           13/10 14/10 15/5 15/16   53/23 55/10 56/2 63/16    building [8] 5/17 27/20 cause [3] 17/12 21/8
 43/16 43/17 45/5 46/10
                          attorneys'-eyes-only      66/10 68/20 70/16 71/1    27/22 28/23 28/25 29/5 23/18
 50/12 51/9 53/4 54/4
                           [1] 13/6                 71/1 74/4                 29/18 64/15              causes [1] 49/6
 54/12 54/15 54/15
                          audio [7] 35/5 40/5       beg [1] 64/25             burden [3] 8/16 56/4     cell [6] 22/7 31/6 31/16
 55/10 56/3 56/4 58/12
                                                                                                                              80


C      Case 1:21-cr-00028-APM        Document
                    45/2 46/23 47/1 47/6      32-1
                                         complete     Filed
                                                  [2] 7/1 7/1302/23/21   Page
                                                                conspirators [4] 80 of 90
                                                                                 10/12 counties [1]                    51/7
                            48/7 49/18 50/16 54/2 completely [1] 42/17        22/11 57/22 66/23         counting [1] 40/1
cell... [3] 31/21 34/15
                            54/15 54/16 54/17 55/5 complex [2] 27/21         conspired [1] 25/25        counts [1] 5/10
 64/8
                            55/11 71/19 74/7        73/16                    conspiring [1] 60/11       County [1] 44/19
central [1] 26/8
                           client's [6] 9/20 10/4  comply [2] 21/12 22/12    Constitution [1] 2/6       couple [5] 8/7 17/6
certain [11] 13/17 17/1
                            10/14 38/8 38/23 53/24 computer [1] 2/10         contacted [1] 10/16         55/13 58/3 70/13
 21/17 28/6 30/6 35/5
 37/17 46/21 51/7 57/3     clock [1] 17/25         computer-aided [1]        contacts [1] 61/23         course [3] 26/9 56/7
 64/12                     closely [1] 68/10        2/10                     contemplated [1]            66/20
                           clothing [1] 26/10      computers [4] 9/20         62/16                     court [55] 1/1 2/3 2/4
certainly [8] 12/6 12/7
 27/12 29/19 34/7 47/2     clubs [1] 42/5           9/22 9/24 10/2           contemplating [3]           2/5 13/13 14/19 15/9
 67/7 74/14                co [17] 6/20 6/21 6/23 conceal [2] 21/16           61/11 61/20 62/13          15/23 17/2 17/4 17/11
                            10/11 10/11 10/12       23/19                    content [1] 20/19           18/12 18/24 21/3 21/13
certainty [1] 29/4
                            10/13 21/20 22/9 22/11 concede [1] 43/14         context [14] 6/19 7/2       22/12 22/12 22/13
certification [1] 20/21
                            23/21 24/3 24/6 53/24 conceded [2] 49/20          7/4 7/5 7/21 30/24 38/8    22/17 23/12 24/15 25/1
Certified [1] 2/4
                            54/2 57/22 66/23        49/21                     40/9 40/19 40/20 42/17     31/13 33/20 33/25
certify [3] 52/17 60/14
 77/2                      co-conspirator [1]      concern [16] 8/6 20/15     47/13 48/21 65/9           34/19 35/2 35/5 35/6
                            10/13                   22/11 25/1 30/14 42/9    continue [6] 14/7 21/9      35/11 37/14 38/7 40/10
cetera [7] 17/15 38/14
                           co-conspirators [4]      42/18 47/14 47/18 48/2    65/19 66/17 67/16          42/18 42/20 43/22
 43/19 43/19 47/5 50/10
                            10/12 22/11 57/22       53/8 59/7 63/22 64/13     68/12                      47/15 48/5 48/12 48/21
 54/18
                            66/23                   67/25 74/7               continued [4] 2/1           50/15 50/15 52/7 53/5
chambers [3] 32/20
 34/9 38/18                co-defendant [1] 24/3 concerned [3] 33/22          58/24 66/9 68/8            58/15 59/1 59/8 68/23
                           co-defendant's [1]       40/11 42/12              continues [2] 24/20         71/2 72/7 72/23 73/4
chance [1] 47/1
                            23/21                  concerning [2] 19/8        68/18                      73/7 73/10 77/7
characteristics [3]
 59/17 59/21 60/5          co-defendants [8] 6/21 35/17                      contrary [3] 25/12         Court's [7] 16/25 17/1
                            6/23 10/11 21/20 22/9 concerns [6] 19/2           44/10 54/22                21/2 21/13 25/2 37/2
charge [2] 36/12 61/4
                            24/6 53/24 54/2         20/24 32/7 38/22 48/5    contribution [1] 25/16      75/16
charged [10] 5/9 19/3
                           co-defendants' [1]       59/8                     control [2] 69/22 69/24    Courtroom [2] 4/3 4/13
 19/4 35/10 36/6 36/11
                            6/20                   concession [1] 35/22      convene [1] 71/3           courts [1] 8/15
 36/11 37/17 59/16
 60/21                     coach [1] 35/20         concluded [1] 76/3        conversation [1] 39/2      cover [1] 66/22
                           cockroaches [1] 61/17 condition [7] 42/19         convictions [3] 58/21      COVID [1] 77/6
charges [5] 35/23 60/7
                           Code [1] 74/9            42/21 47/17 50/22 51/6    60/1 67/19                COVID-19 [1] 77/6
 74/9 74/17 75/6
                           colleagues [1] 8/8       57/4 57/12               convinced [1] 58/16        CR [1] 1/4
chatting [1] 47/25
                           collect [1] 25/15       conditions [27] 21/2      convincing [2] 59/11       craft [1] 9/3
check [1] 53/1
                           College [2] 52/17        21/11 21/12 22/23         68/16                     creates [2] 47/12 47/13
check-ins [1] 53/1
                            60/15                   24/14 48/1 48/6 48/6     coordinated [5] 19/22      creative [2] 38/2 51/17
cherish [1] 67/10
                           COLUMBIA [5] 1/1         51/18 51/20 51/21 53/4    26/13 26/16 43/3 52/13    crime [2] 23/7 23/24
Chief [4] 72/4 72/7
                            1/14 2/5 39/24 41/20    53/5 53/14 53/17 54/13   coordinating [5] 19/15     crimes [1] 21/19
 73/20 73/25
                           combination [6] 24/14 55/10 57/3 58/12 58/13       22/15 38/9 50/9 50/9      criminal [3] 3/3 5/8
choir [2] 43/25 43/25
                            53/4 58/13 59/12 67/20 58/20 58/25 59/12         copy [6] 7/13 7/13          67/19
chose [1] 9/8
                            68/16                   67/20 68/17 68/21         33/24 34/9 46/1 46/13     criteria [1] 57/6
Christine [2] 2/2 3/7
                           combinations [1]         68/22                    correct [4] 11/24 24/24    critical [1] 62/1
Circuit [4] 22/22 23/1
                            21/11                  conduct [12] 4/4 24/19     27/17 77/3                critically [2] 66/7 66/8
 57/8 59/3
                           come [8] 13/13 14/18     25/23 29/12 38/25        correspondence [1]         Crowl [15] 15/25 16/2
circumstances [9]
                            48/15 50/20 51/18       60/19 61/11 62/3 64/18    35/13                      17/24 21/20 22/2 26/10
 23/2 57/9 58/22 59/15
                            53/16 70/20 70/24       66/17 66/20 68/13        corroborative [1] 22/8      26/15 27/8 30/6 39/9
 60/6 60/9 60/20 73/23
 73/23                     coming [1] 61/18        confidence [2] 68/12      could [12] 9/4 9/7 9/15     54/16 61/9 62/18 66/11
                           commit [2] 15/13 70/19 69/18                       16/23 21/12 30/4 32/20     70/25
cited [1] 37/10
                           communicate [2] 68/6 confident [1] 34/18           34/18 48/14 53/7 59/1     CRR [2] 77/2 77/11
city [4] 19/21 20/7
                            69/5                   confinement [2] 67/24      60/9                      current [1] 73/23
 43/10 48/24
                           communicated [4]         68/24                    couldn't [1] 44/2          currently [1] 72/10
claim [2] 23/9 51/12
                            6/18 6/21 27/4 61/25   confirming [1] 45/5       counsel [30] 3/10 4/12     Curtis [1] 48/25
claims [3] 47/4 50/4
 50/5                      communicating [1]       Congress [3] 44/9          5/24 6/4 13/23 14/2       custody [1] 16/8
                            62/24                   60/13 66/1                14/23 17/9 18/5 18/14     cut [1] 14/4
Clarke [1] 44/19
                           communication [5]       congressional [3] 19/5     22/19 25/7 32/20 33/19    cutout [1] 11/11
classify [1] 49/8
                            50/4 54/24 54/25 62/22 19/14 52/16                33/24 34/19 34/24 36/3    cuts [1] 60/16
Claude [1] 4/12
                            66/5                   connected [1] 41/17        38/21 44/13 45/13
clause [1] 11/6                                                                                         D
                           communications [9]      connection [3] 33/17       51/22 52/2 59/24 69/2
clear [11] 6/10 20/20
                            38/25 57/19 61/3 62/4 37/11 40/1                  70/16 72/14 72/17 74/3    D.C [5] 1/5 1/15 2/7
 25/14 31/4 36/18 59/11
                            68/1 68/11 69/7 69/10 connections [2] 45/21       75/21                     61/18 63/10
 61/1 68/16 74/11 74/16
                            69/19                   50/6                     count [13] 5/11 5/13       D.C. [3] 22/22 23/1
 75/5
                           community [15] 22/14 consider [4] 12/19            5/15 5/17 36/9 73/9       57/8
clearances [1] 60/4
                            24/15 24/21 24/25       38/8 56/5 68/24           74/8 74/17 74/18 74/22    D.C. Circuit [3] 22/22
clearly [6] 24/4 29/5                                                                                   23/1 57/8
                            49/11 52/25 53/6 55/12 considered [5] 54/1        74/24 75/6 75/9
 61/24 62/12 64/17 68/3
                            58/14 59/13 66/9 67/8 56/2 59/3 60/24 68/21      Count 1 [1] 5/11           daily [1] 54/5
clears [1] 63/21
                            67/21 68/17 68/19      conspiracy [8] 5/11       Count 2 [1] 5/13           damaged [1] 35/25
client [29] 4/2 4/9 9/20
                           company [1] 31/16        19/5 19/9 19/11 19/22    Count 3 [4] 5/15 74/17     danger [9] 24/21 24/25
 9/25 10/17 14/17 14/20
                           complaint [2] 28/9       21/24 55/8 61/4           74/24 75/6                38/9 50/17 59/18 63/22
 35/14 35/24 39/16
                            28/10                  conspirator [1] 10/13     Count 4 [1] 5/17           66/9 67/7 67/8
 41/15 42/15 43/2 44/21
                                                                                                                            81


D      Case 1:21-cr-00028-APM       Document
                    describing [2] 29/11       32-1[3]Filed
                                         discussing    20/1202/23/21    Page
                                                               69/22 71/11 71/1281 of 90
                                                                                      68/6 69/6
                          63/14                    30/7 39/21                71/15 72/11 74/25        end [1] 17/18
dangerous [1] 68/19
                          designed [2] 31/14       discussion [1] 71/22      done [5] 40/13 41/3      enforcement [3] 59/6
dark [1] 61/16
                          31/16                    disguised [1] 31/20       41/5 66/21 69/17          59/8 68/8
date [10] 34/15 64/12
                          desire [2] 8/1 16/25     dismiss [2] 17/14 50/2    door [1] 24/12           engage [5] 22/2 61/19
69/22 69/24 70/14
                          desk [1] 33/13           disregard [1] 25/1        doors [1] 26/9            64/17 68/8 68/12
70/17 70/19 70/24
73/10 77/10               destroy [5] 23/20 36/8 disrupt [2] 49/9 65/25      double [1] 61/16         engaged [6] 60/19 61/2
                          44/5 44/7 58/7           disrupting [1] 19/13      Douyon [3] 4/5 46/2       63/23 64/18 67/13 69/9
day [11] 15/4 29/6 39/7
43/13 43/13 50/23         destroyed [2] 37/21      distance [1] 47/20        74/21                    engaging [2] 25/22
                          63/18                    DISTRICT [19] 1/1 1/1     down [10] 21/18 23/24     67/16
54/18 55/3 69/8 69/14
73/4                      destruction [10] 5/15 1/11 1/14 2/5 2/5 3/18       24/1 33/5 35/2 38/13     enjoy [1] 75/25
                          36/7 36/11 37/20 49/16 18/24 18/24 23/12           41/6 43/16 46/17 55/4    enough [1] 60/9
days [11] 14/9 15/15
                          49/23 49/24 74/17 75/7 39/22 39/24 41/20           drafted [2] 8/5 8/8      ensure [8] 8/18 24/14
16/3 39/7 54/24 66/10
                          75/8                     50/19 50/21 50/23         draw [2] 50/6 54/22       58/3 58/13 59/1 59/12
69/8 69/23 70/24 73/6
73/8                      detail [2] 32/17 60/24   53/16 62/15 67/22         drawing [1] 6/13          67/21 68/17
                          details [1] 16/20        Dixon [1] 8/14            drawn [1] 37/15          enter [1] 74/24
deadlines [1] 17/1
                          detained [3] 16/5 18/23 do [61] 4/21 4/23 4/24     drive [4] 1/18 38/13     entered [9] 5/22 26/8
death [10] 32/9 32/24
                          18/25                    5/19 8/16 13/2 14/23      58/3 66/24                27/20 27/21 27/22 28/6
44/14 44/24 45/1 45/3
45/6 46/23 66/17 67/2     detected [1] 66/24       15/14 15/17 15/19         drivers [1] 61/15         63/17 64/15 75/8
                          detention [33] 6/15      21/10 22/18 23/9 23/14    drivers/extractors [1]   entire [2] 7/5 43/13
death-list [2] 44/14
                          15/24 16/2 16/14 19/1 25/18 26/4 29/2 29/17        61/15                    entirety [1] 50/6
67/2
                          19/18 21/15 23/3 23/10 30/15 30/22 32/1 32/19      driving [1] 7/15         entitled [2] 10/14 11/25
December [8] 26/25
                          24/12 24/13 24/18        34/5 34/15 39/11 40/21    due [1] 11/6             especially [1] 47/13
38/15 39/1 39/6 43/7
                          24/20 26/18 26/20        42/2 43/8 43/9 43/9       dues [5] 25/17 25/19     essentially [6] 8/16
61/14 61/22 62/5
                          26/24 27/3 35/3 35/4     44/8 44/13 44/13 44/14    26/1 27/12 27/15          21/9 21/22 22/2 24/11
December 12th [1]
                          35/6 35/16 54/5 56/25 44/21 45/5 45/24 46/3        dues-paying [5] 25/17     28/12
61/14
                          57/3 57/10 57/18 58/11 46/6 48/19 53/3 54/20       25/19 26/1 27/12 27/15   establish [4] 22/23
decide [1] 51/20
                          58/25 59/3 59/23 60/5 55/2 55/3 55/4 55/7          during [3] 21/25 27/5     22/24 24/13 55/8
decision [2] 8/13 75/16
                          60/22 68/22              55/9 55/14 57/11 58/9     77/5                     established [1] 59/11
decisions [1] 54/5
                          devices [1] 42/5         60/5 60/21 66/12 68/15                             et [7] 17/15 38/14
decorated [1] 60/1                                                           E
                          did [16] 4/16 4/18 5/6 69/17 72/12 72/14                                     43/19 43/19 47/5 50/10
default [2] 56/24 56/25
                          9/19 13/25 16/6 16/11 72/20 73/11 74/20            each [1] 54/2             54/18
defendant [17] 1/7
                          18/19 24/4 33/18 33/22 74/23                       earlier [3] 12/14 26/24 et cetera [7] 17/15
1/17 3/6 3/8 5/22 11/7
                          42/3 49/9 64/14 64/16 do you [3] 4/21 23/9          52/7                     38/14 43/19 43/19 47/5
11/12 11/23 11/25 24/3
                          69/15                    43/9                      early [1] 61/7            50/10 54/18
25/7 59/17 59/17 59/19
                          didn't [11] 10/18 17/10 do you have [5] 32/1       east [2] 26/8 63/9       evade [2] 59/6 59/7
73/14 73/14 73/18
                          33/21 35/10 36/8 40/15 34/15 44/14 45/24 46/3      easy [1] 20/6            evaluate [1] 35/6
defendant's [2] 23/21
                          44/25 48/15 51/16        document [12] 32/8        edification [1] 15/22    evaluation [1] 23/10
53/5
                          64/15 66/14              32/12 32/13 32/17         Edward [1] 3/4           evasive [1] 22/2
defendants [9] 6/21
                          died [1] 45/4            32/19 34/6 36/19 44/15    effect [1] 28/25         even [15] 14/16 37/19
6/23 10/11 21/20 22/9
                          different [7] 10/8 19/23 44/20 45/15 46/14 67/3    effectively [2] 7/19      37/25 40/18 45/2 45/2
24/6 53/24 54/2 70/16
                          39/20 42/5 53/23 53/25 documents [2] 6/12           31/15                    58/17 58/21 58/22
defendants' [1] 6/20
                          54/15                    48/13                     effort [3] 51/16 52/22    65/22 67/5 67/15 67/23
defense [14] 6/11 7/9                                                         52/23
7/14 10/19 11/9 12/7      difficult [3] 32/16 42/1 does [19] 8/20 21/4                                 68/25 75/21
                          50/25                    21/5 25/15 27/18 28/21    efforts [1] 58/7         event [3] 27/6 41/21
14/21 48/8 59/24 68/20
                          difficulties [3] 37/8    28/25 29/24 30/1 36/14    either [5] 9/24 24/13     52/11
70/16 72/14 72/17
                          38/1 40/7                42/3 44/21 45/4 50/17      59/4 69/19 70/14        events [8] 21/21 26/22
73/19
                          difficulty [1] 14/15     59/23 68/18 71/8 72/8     election [14] 20/22       26/25 27/14 50/5 58/8
defenses [1] 50/13                                                            32/13 33/4 33/7 33/16 63/15 66/3
                          direct [1] 46/23         73/24
deferred [1] 16/15                                                            33/17 44/18 44/19 45/9 every [4] 14/18 38/5
                          directly [1] 27/4        doesn't [14] 10/1 14/20
definitively [1] 45/22                                                        45/19 45/23 47/5 64/7 53/13 69/12
                          disadvantage [1]         17/4 27/19 29/18 36/9
degree [2] 26/21 68/11                                                        67/3
                          48/17                    36/20 45/2 45/8 47/2                               everybody [7] 15/12
delay [1] 12/25
                          disclose [1] 34/4        47/9 53/2 55/11 64/14     elections [1] 67/15       46/12 55/15 55/20
deleted [1] 21/17
                          disclosed [2] 11/9 12/5 doing [2] 8/4 39/10        electoral [3] 40/1 52/17 56/18 69/25 76/1
deleting [3] 57/19                                                            60/14
57/20 66/21               disconnected [8] 35/5 don't [58] 7/7 8/19 9/22                              everybody's [1] 53/19
                          40/6 45/16 52/23 65/11 10/5 10/18 13/13 14/13      else [8] 16/19 39/9      everyone [4] 30/8
democracy [2] 60/17                                                           46/25 47/2 54/14 62/8 50/18 53/22 55/20
                          67/13 69/1 69/16         14/16 15/13 29/19 32/4
67/9
                          discovered [1] 31/13     34/2 34/2 34/17 37/16      74/3 75/10              everything [1] 18/11
democratic [1] 67/14
                          discovery [8] 6/12 9/8 37/18 37/19 39/4 41/22      email [3] 1/16 1/20      evidence [45] 21/16
demonstrated [3] 59/5                                                         39/8
                          15/10 15/16 48/9 72/13 42/9 42/24 43/6 44/5                                  21/18 23/20 23/20
67/11 69/4
                          73/17 73/18              44/20 44/25 45/20 46/9    emailed [1] 18/10         23/23 24/3 25/11 25/18
denies [1] 45/1
                          discuss [3] 13/12 15/7 46/11 47/12 47/13           emails [1] 61/7           27/9 27/18 27/20 29/2
depending [1] 43/4
                          16/19                    47/18 47/18 47/19         emphasize [2] 40/21       29/3 29/14 31/12 35/22
Deputy [2] 4/3 4/13                                                           60/8
                          discussed [6] 12/13      47/24 48/9 48/15 48/22                              35/24 43/22 44/6 49/19
descend [1] 19/12
                          19/16 20/8 20/10 23/23 49/9 50/22 50/25 51/19      encouraged [2] 22/1       49/22 50/10 53/8 53/11
describe [2] 32/15                                                            24/3
                          71/19                    54/19 58/23 59/8 62/10                              54/1 55/1 56/2 57/17
32/17
                          discusses [2] 28/19      64/11 67/2 67/20 68/11    encouraging [1] 24/5 58/1 58/6 58/7 58/18
described [2] 29/8
                          30/9                     69/11 69/14 69/17         encrypted [3] 68/5        59/11 59/16 60/23
32/12
                                                                                                                              82


E      Case 1:21-cr-00028-APM
                    60/22     Document   32-161/14
                                   49/5 59/15   Filed
                                                   76/102/23/21
                                                         good [11] Page    82 of 90
                                                                    3/2 3/10     40/23 46/12
                        FBI [2] 47/5 60/3            four-man [1] 61/14         3/11 3/14 4/19 5/7       hangs [1] 64/25
evidence... [10] 61/22
                        fear [1] 12/24               Fourth [1] 1/14            17/12 30/8 30/9 41/14    happen [1] 4/10
 61/25 63/16 63/18
                        February [3] 1/5 69/24 frames [3] 17/8 17/12 66/4                                happened [4] 16/24
 63/21 63/25 65/20 67/6
                         77/10                        17/15                     goodies [3] 20/1 39/12   50/5 65/21 65/23
 68/16 68/19
                        Federal [1] 11/5             frankly [6] 11/6 37/24 62/20                        happy [9] 6/4 6/6 9/2
exactly [1] 7/23
                        felonies [1] 23/8             59/2 62/1 67/5 69/8       got [5] 6/7 18/6 29/4    9/13 13/9 18/7 22/16
exaggerate [1] 43/6
                        ferries [1] 39/19            fraud [1] 47/5             52/3 70/23               33/19 33/24
exaggeration [1] 54/11
                        few [2] 25/5 29/21           Friday [1] 44/12           government [63] 1/13     hard [1] 65/6
example [7] 11/14
 11/16 11/19 21/7 26/2  fight [1] 61/10              friends [2] 43/3 43/17 3/5 5/15 6/4 8/10 8/17       harming [1] 43/2
 36/7 61/8              file [8] 9/9 15/6 17/21 frightening [1] 40/4            9/19 9/22 10/9 11/7      has [61] 7/3 12/1 12/12
                         17/22 70/13 70/15           front [1] 16/2             12/1 12/2 12/3 12/10     16/9 16/10 16/15 21/16
exchanges [1] 20/20
                         70/19 71/9                  frustrating [1] 51/12      13/3 13/11 13/23 14/10   21/17 22/23 23/1 23/8
exclude [5] 71/25 72/2
 73/2 73/9 74/1         filed [8] 3/23 6/2 6/3       full [3] 12/5 65/23 68/2 14/18 14/23 15/6 15/21     23/18 23/19 26/5 26/15
                         6/8 9/12 9/12 18/4          fully [3] 7/2 43/22        18/5 18/14 20/15 22/22   28/20 31/13 32/12
excluded [1] 72/5
                         28/11                        70/21                     25/10 30/1 35/4 35/13    32/23 33/16 35/5 35/6
excludes [1] 73/21
                        filing [1] 71/14             fulsome [2] 7/12 7/13 35/22 36/7 37/21 38/16        37/14 40/8 41/3 42/18
exclusion [1] 73/15
                        final [1] 71/18              fundamental [1] 67/9 40/8 40/18 42/12 43/12         43/2 43/3 44/23 45/1
excuse [6] 28/20 36/16
 57/6 58/2 73/3 73/14   find [9] 30/4 34/18 37/3 further [6] 6/5 13/12          43/14 44/6 45/13 47/9    47/9 48/5 48/7 49/4
                         41/1 49/15 51/12 57/11 13/18 14/11 48/10               48/9 48/12 49/20 51/11   49/15 49/16 49/20
exhibits [2] 18/10 36/2
                         68/15 73/11                  75/16                     52/2 54/15 57/5 57/17    50/15 54/18 57/5 57/13
exist [1] 29/19
                        finding [2] 62/1 66/8        furtherance [1] 12/6       58/17 59/10 60/12 61/2   57/17 58/17 58/19
existing [1] 32/22
                        findings [2] 72/7 73/20                                 62/24 68/21 71/24 72/1   58/20 59/3 59/11 59/24
exits [1] 58/3                                       G
                        fine [1] 56/14                                          72/12 73/13 75/7 75/8    59/25 60/1 60/2 60/3
exonerated [1] 42/16
                        firearm [3] 31/18 34/15 gateway [1] 23/9                75/12                    60/18 61/2 63/25 67/11
expectation [1] 70/25
                         53/14                       gear [1] 21/24             government's [12]        67/19 68/5 69/17 74/12
explain [1] 21/14
                        firearms [4] 32/3 42/6 genealogy [1] 44/22              7/25 18/20 19/7 20/23    75/6
express [1] 19/13
                         50/10 50/10                 general [3] 10/23 11/20 21/10 27/18 28/5 38/4       hasn't [5] 10/9 17/24
expressed [1] 74/7
                        first [11] 8/11 9/18 14/9 12/20                         52/24 53/3 53/10 72/24   37/21 38/16 44/6
expressing [1] 66/2
                         18/20 18/25 22/20 35/9 gentlemen [1] 75/10             governmental [1] 44/7    have [133]
extended [1] 72/9
                         41/4 56/6 57/4 73/7         Georgia [1] 41/6           grand [2] 23/17 60/18    haven't [9] 14/16 36/10
extensive [3] 68/10
                        firsthand [1] 65/22          get [16] 7/9 7/12 9/7      grant [1] 17/11          37/23 40/19 44/16
 68/11 72/13
                        fit [1] 64/9                  10/18 13/7 20/2 20/6      granted [1] 22/25        49/23 54/19 54/20
extent [6] 7/2 10/3                                   32/16 38/22 39/12
                        fits [1] 8/18                                           grave [4] 20/15 20/23    56/13
 10/13 17/20 44/8 71/8
                        flight [4] 19/2 58/18         41/21 43/10 49/1 51/2 22/11 52/25                  having [11] 8/2 20/9
extractors [1] 61/15                                  61/9 62/21
                         58/24 59/4                                             great [3] 12/16 43/19    30/21 39/16 52/8 57/24
eyes [5] 13/6 13/10
                        Florida [1] 41/6             gets [4] 10/1 12/4         60/24                    64/7 64/11 67/22 70/19
 14/10 15/6 15/17
                        focused [1] 62/3              15/16 50/7                greater [1] 32/17        71/9
F                       follow [2] 21/2 25/4         getting [4] 13/1 23/9      grenade [1] 42/6         he [146]
                        follow-up    [1]  25/4        29/9 40/10                ground   [1] 38/19       He didn't [1] 44/25
F.3d [2] 23/3 57/9
F.Supp.3d [2] 8/12      followed [4] 22/4 24/6 give [4] 5/1 13/17               grounds [3] 5/17 28/6    he said [2] 15/4 61/9
                         58/4 64/20                   48/13 48/21               29/16                    He spoke [1] 43/14
 8/14
                        following    [2]  3/20  5/9  given   [13] 17/24 22/14 group [5] 1/18 20/11       he'd [1] 74/22
fabrics [1] 67/9
                        follows [1] 7/16              23/17 25/1 29/7 33/1      26/7 29/10 63/4          he's [35] 19/4 21/14
Facebook [8] 19/17
                        force  [13]   19/24   19/25   48/4 51/14 58/21 68/10 Guardian [1] 48/24          21/17 25/8 25/9 27/12
 21/17 23/21 24/1 28/15
 51/5 57/20 66/22        20/5 39/4 39/10 39/21 68/10 72/9 73/22                 guess [7] 7/16 8/23      28/21 30/6 30/11 35/20
                         41/18  41/22    61/15  62/9 gmail.com     [1] 2/8      22/20 36/5 40/4 41/25    40/5 41/19 42/16 42/23
fact [14] 17/24 30/12
 31/8 36/8 44/10 52/9    62/17 62/19 63/9            go [28] 7/6 8/2 8/23       70/13                    45/2 49/18 59/24 62/13
                        foregoing     [1]  77/3       11/2 20/2 30/12 30/21 guilty [5] 5/20 5/21         62/23 63/13 63/23
 57/24 57/25 58/1 59/5
                                                      30/22 38/10 38/17
 60/2 60/18 63/17 67/18 form [2] 10/21 50/17                                    54/10 75/3 75/9          66/10 66/21 66/21
                        formal   [7]   4/21 5/3  5/4  38/18 38/18 39/12         gun  [2] 31/15 64/7      66/23 67/11 67/12 68/3
factor [3] 59/20 59/22
 63/20                   5/5 74/22 74/22 74/25 42/22 44/2 44/3 49/1             guy [2] 41/4 48/25       68/24 69/4 69/9 69/9
                        forth [9] 8/15 10/8           50/16 52/3 54/20 54/21 guys [2] 39/18 63/2         71/19 71/20 75/8
factors [5] 23/8 35/7
                         25/22  38/9   40/15  43/11   55/3 55/4 60/24 61/16                              health [3] 59/25 72/10
 56/4 59/15 59/22                                                               H
                         51/3  57/6  57/18            62/20 69/20 73/7                                   73/23
facts [1] 54/14
                        forward    [6]   11/2 15/1   goal  [1]  38/3            had [22] 9/21 16/2       hear [16] 3/11 6/4 6/7
factual [1] 25/4
                         48/15  51/19    66/16       goes   [2]  10/15 42/14    16/10 26/11 26/12 32/9   13/8 18/5 18/7 18/15
fair [2] 24/22 73/16
                         67/17                       going [37] 4/1 12/2        34/23 35/12 36/1 42/4    18/19 47/21 47/23
Falls [1] 1/19
                                                      12/12   12/24 12/25  17/4 42/4 43/2 47/6 47/7      47/25 51/22 51/23
family [3] 43/17 45/17 forward-looking [1]
                         66/16                        17/6 17/19 20/5 24/5      54/23 54/25 57/23        55/20 56/14 56/18
 46/4
                        found   [13]    23/13  23/18  35/6 38/4 38/12 38/17 65/21 65/24 66/4 67/17       heard [1] 9/15
famous [1] 46/21
far [2] 18/17 29/4       24/5 31/8 31/11 31/21 38/18 38/18 39/4 41/21 71/22                              hearing [20] 3/9 15/24
farm [1] 66/24           31/24 32/3 33/11 60/18 42/15 42/16 43/16               hall [1] 55/4            16/2 16/7 16/14 17/3
                         62/23  64/2   67/3           45/11 46/18 49/18         hand [1] 4/3             17/18 22/24 22/25
Faruqui [1] 15/24
                        founder    [3]   26/16  27/4  50/20 51/25 53/1 55/2 hands [1] 4/9                23/10 24/17 35/16
faster [1] 7/10
                         27/7                         55/3 55/3 55/13 59/5      handwriting [1] 32/23    48/14 57/7 57/11 57/12
father [1] 45/4
                        fountain    [1]  43/17        65/13 67/17 71/15 73/8 handwritten [1] 32/12       57/13 58/10 72/16 77/5
father's [1] 44/24
                        four [6] 35/7 35/23           73/9                      hang [4] 10/22 13/22     heart [2] 38/22 60/16
favor [3] 48/5 60/5
                                                                                                                             83


H      Case 1:21-cr-00028-APM        Document
                    hurricane [1] 41/6   I'll [17]32-1
                                                   4/3 8/7Filed
                                                           18/5 02/23/21    Page 83 of 90
                                                                  incur [1] 39/22      66/23
                                                      34/25 37/16 38/21       incursion [6] 57/24       invoice [1] 64/10
heavy [4] 20/3 39/13      I                           44/16 44/17 46/19        61/5 61/20 64/19 65/25 invoices [2] 31/18
41/21 62/21
                          I am [2] 17/3 17/3          47/25 55/15 55/15 62/9 66/11                       31/24
held [2] 54/3 60/3
                          I apologize [6] 8/24        72/22 72/24 73/20       indicate [2] 43/20 45/8 invoking [1] 24/8
help [1] 38/12             18/17 27/25 28/2 54/9      74/20                   indicated [3] 10/10       involve [1] 59/4
helped [2] 43/8 67/14      54/11                     I'm [48] 4/1 6/4 6/6      35/12 52/21              involved [1] 40/19
helpful [4] 13/6 16/16
                          I appreciate [1] 65/6       9/14 11/15 11/24 13/9 indicates [2] 35/14         involvement [3] 21/19
32/21 34/20
                          I believe [11] 23/12        13/25 14/2 14/4 18/6     46/22                     23/24 58/8
helping [1] 40/5           23/13 30/5 30/11 30/17     18/16 20/25 22/16       indication [1] 49/14      involves [1] 55/5
her [2] 45/9 45/10         35/7 38/20 49/10 61/9      24/17 26/13 27/2 28/25 indicted [1] 16/6          involving [2] 40/5
here [25] 3/15 11/1        72/6 73/22                 30/3 30/6 33/19 33/24 indictment [25] 3/17         63/24
12/16 14/24 15/14 16/8
                          I can [11] 3/13 4/9 7/25    34/17 36/12 37/2 37/2 4/22 5/6 6/14 17/15         IP [1] 51/3
17/9 17/25 19/2 23/7
                           13/16 13/19 14/9 14/13     37/7 37/12 46/15 47/5 19/3 19/7 19/18 21/15 is [208]
23/14 24/8 37/2 52/3
                           41/15 45/22 47/23          48/16 50/11 50/25        23/18 26/18 26/20        is there [2] 16/19 74/3
54/7 55/14 56/4 57/11
                           51/23                      51/25 54/10 54/13        27/10 30/4 30/18 36/14 issue [14] 9/18 10/15
57/13 58/22 59/9 60/21
                          I can't [3] 13/8 47/8       55/12 55/13 56/2 58/16 36/19 38/3 50/2 50/2        12/6 17/19 38/22 42/14
60/25 62/3 69/21
                           48/9                       59/14 62/3 65/13 65/15 51/15 56/7 60/8 74/9        42/20 42/24 46/22
here's [2] 12/15 43/9
                          I cannot [2] 46/10 60/8     70/3 70/21 71/12 75/22 74/16                       50/14 50/17 71/10
hers [1] 16/11
                          I did [1] 13/25            I'm going [4] 4/1 51/25 individual [2] 20/10        71/18 72/8
hey [5] 10/17 38/13
                          I didn't [3] 10/18 35/10    55/13 65/13              26/17                    issued [1] 3/17
43/8 45/5 50/19
                           66/14                     I'm just [1] 70/3        individuals [11] 6/18 issues [3] 16/18 16/21
high [1] 60/4
                          I don't [6] 34/17 37/16    I'm not [9] 11/15 30/6 20/4 20/6 20/8 21/24         59/25
high-level [1] 60/4        37/19 46/11 49/9 74/25     36/12 37/2 37/12 50/11 25/15 25/20 26/2 28/22 it [98]
highlight [1] 8/7
                          I don't have [5] 32/4       50/25 54/13 58/16        52/8 53/23               it happened [1] 16/24
him [23] 4/10 12/2 12/5    42/24 59/8 68/11 69/17
27/25 29/17 36/6 36/9                                I'm not sure [2] 9/14    indulgence [2] 37/2       it would be [2] 14/9
                          I don't think [5] 10/5      11/24                    64/25                     72/15
36/11 36/11 42/16
                           47/12 58/23 67/20         I'm sorry [5] 14/2       inference [1] 30/25       it's [39] 7/6 7/20 8/5
47/18 47/18 47/19
                           71/15                      18/16 20/25 26/13 37/7 inferred [1] 10/19          8/5 8/12 9/10 10/15
48/10 50/22 50/23 58/7
                          I don't want [1] 10/18     I've [12] 17/5 18/6 18/8 inferring [1] 21/23        11/12 12/5 12/9 12/10
64/2 64/7 67/22 67/23
                          I guess [6] 8/23 22/20      18/9 18/11 41/1 45/16 information [20] 6/17 12/24 12/25 14/19 16/7
67/24 69/13
                           36/5 40/4 41/25 70/13      48/15 49/14 56/1 59/2 6/20 7/8 7/20 9/21 9/23 25/6 30/20 31/4 31/17
himself [4] 22/10 28/15
                          I have [17] 14/18 16/9      60/24                    10/1 10/2 10/14 11/3      34/3 37/12 38/2 38/14
36/8 61/24
                           22/20 31/12 38/1 40/7     idea [1] 41/9             11/15 11/18 11/21         39/8 39/9 42/1 45/10
his [79]                   42/9 46/6 46/15 53/9      identified [13] 10/9      11/22 12/11 32/4 34/21 45/11 51/3 51/14 53/18
history [4] 42/2 43/2      63/22 67/25 68/21 69/7     37/21 37/24 37/25        34/24 45/20 48/11         57/14 61/1 62/1 67/4
59/17 59/21
                           70/19 71/22 75/16          38/16 39/3 39/15 49/23 initial [6] 1/9 6/12        69/10 70/22 73/12
hit [1] 49/3
                          I just [5] 4/10 14/15       57/17 57/23 61/4 62/8 15/10 16/10 46/17 71/5 74/16
hold [4] 17/17 23/13       48/21 69/2 70/20           63/8                    initially [2] 13/10 28/10 item [1] 31/20
58/10 73/24
                          I know [6] 12/15 15/22     identifies [1] 62/24     injuries [2] 66/18 66/18 items [3] 13/11 14/11
holding [2] 57/12          15/23 15/23 40/10
57/13                                                identify [2] 13/11 14/11 innocence [2] 38/5         22/1
                           64/23                     identifying [10] 6/16     48/4                     its [1] 58/17
home [12] 22/3 24/4
                          I mean [9] 7/18 7/25        7/8 7/20 11/3 11/12     innocent [2] 56/7         itself [3] 36/19 48/23
24/7 31/3 31/22 33/14
                           11/9 32/11 36/5 36/5       11/15 11/17 11/21        56/24                     56/7
50/17 57/22 58/5 67/1
                           40/3 41/22 74/16           11/22 12/11             ins [1] 53/1
67/23 68/24
                          I should [2] 56/5 59/23    illegible [1] 33/1       inside [9] 28/21 28/23 J
Honor [84]
                          I think [35] 12/12 13/3    imagination [1] 51/14 28/23 28/24 29/1 29/1 jail [1] 42/10
HONORABLE [1] 1/10         14/24 15/2 15/3 15/4      imaginative [2] 38/2      29/17 33/13 63/19        January [26] 19/6 24/2
hopefully [1] 15/19        15/14 22/21 27/3 29/22                                                        26/22 27/14 30/21
                                                      51/17                   insignia [1] 26/6
hoping [1] 6/11            30/7 30/8 31/23 35/2                                                          35/19 39/7 39/15 40/1
                                                     immediate [1] 66/10      Instagram [1] 51/5
hotel [5] 19/19 22/9       38/1 39/9 40/18 41/13
30/7 30/8 63/9                                       impeachment [1]          instance [2] 25/24 54/3 41/20 48/8 55/1 57/18
                           41/25 42/15 42/25          10/15                   instead [1] 66/2           61/6 62/4 62/7 62/14
hour [1] 43/16             43/21 43/21 48/16                                                             62/17 62/22 63/7 63/13
                                                     implied [1] 13/14        instructing [1] 58/2
hours [1] 69/8             49/20 50/11 50/14                                                             64/14 64/17 66/6 66/9
                                                     important [1] 66/8       instructions [1] 21/2
house [6] 22/1 32/8        51/10 54/13 58/2 63/11                                                        67/16
43/12 45/4 53/2 68/24                                importantly [3] 10/10 instrument [1] 69/9
                           66/7 69/2 70/3 74/16       35/15 37/19             insurrection [2] 60/12 Jean [1] 4/12
how [20] 5/19 12/4
                          I thought [1] 36/4         impose [3] 48/6 51/20 69/14                        Jean-Claude [1] 4/12
14/17 15/1 20/12 20/16
                          I understand [8] 16/14      51/20                   intend [1] 17/21          Jimmy [1] 8/12
20/16 21/7 24/22 28/19
                           37/14 40/25 52/1 55/6     inauguration [1]   28/8  interest [2]  9/6 12/17   Johnson [1] 8/13
30/9 41/23 42/25 43/9
                           65/4 72/23 75/15          incarceration [1] 57/1 interests [4] 72/15         judge [7] 1/11 3/18
51/2 56/10 68/6 69/9
                          I want [4] 3/21 14/13      include [5] 6/16 6/17     73/12 73/12 73/13         8/11 8/14 15/24 16/3
70/5 73/7
                           38/7 55/14                 23/18 35/11 73/9        interim [2] 15/1 15/17 72/8
however [1] 25/19
                          I was [3] 14/8 17/19       included [5] 26/9 28/9 Internet [2] 51/1 68/24 Judge Bates [1] 8/11
huh [1] 24/16              40/9                       36/1 40/20 62/18        interpreted [1] 22/22 Judge McFadden [1]
hundred [3] 43/5 43/7
                          I will [6] 47/3 47/15      includes [1] 6/12        interrupt [2] 36/3 52/16 8/14
43/7
                           48/12 73/2 74/1 76/1      including [5] 3/16 3/22 interrupting [1] 8/24      Judge's [3] 72/4 73/20
hunt [2] 29/25 30/10
                          I would [1] 12/19           27/14 53/22 57/20       invited [1] 57/25          74/1
hunting [5] 30/22
                          I'd [1] 18/6               incredibly [1] 22/14     inviting [3] 57/21 58/1 judges [4] 50/19 53/24
39/11 49/1 49/10 61/16
                                                                                                                              84


J      Case 1:21-cr-00028-APM
                    68/6 72/11 Document   32-1
                                   limits [3]     Filed
                                              12/23 29/6 02/23/21
                                                            69/25 70/6Page   84 of 90
                                                                       70/9 71/3   memorandum [3]
                           knowing [1] 65/23          39/22                   72/6 73/4 73/22 74/1      19/18 21/15 27/3
judges... [2] 53/25 54/4
                           knows [1] 40/19           line [2] 12/9 14/5       74/2                      mention [2] 29/19
juncture [1] 34/3
                                                     lines [4] 12/13 13/15    marched [1] 26/7          36/20
jury [3] 23/17 60/18       L                          42/8 47/12              married [1] 17/5          mentioned [1] 42/12
 73/24
                           ladies [1] 75/10          LinkedIn [1] 51/6        marshals [1] 16/8         Merit [1] 2/3
just [51] 3/21 4/2 4/7
                           laid [3] 12/21 59/24      list [7] 32/9 32/24      masses [1] 43/18          message [12] 10/8
 4/10 5/2 6/10 8/7 8/19
                            60/7                      44/14 44/23 45/1 45/3   material [16] 7/19 8/1    23/25 29/23 30/3 30/5
 10/23 11/12 13/23
                           language [6] 38/7 38/9     67/2                    10/5 10/15 11/7 12/1      39/1 39/14 44/9 61/12
 14/15 15/21 15/22 25/4
                            38/15 38/16 40/12        listed [3] 45/14 45/18   12/4 12/16 12/18 12/19    62/6 66/5 66/12
 25/5 31/22 33/22 35/20
                            41/12                     45/22                   12/22 13/1 13/7 15/5      messages [24] 6/13
 36/11 38/5 38/22 43/3
                           large [1] 54/12           literal [1] 26/1         37/4 66/22                6/16 6/22 19/17 19/17
 45/12 46/19 46/24
                           largely [1] 22/5          literally [1] 29/1       materials [2] 7/9 72/18   20/14 20/20 21/17
 47/21 48/7 48/19 48/21
                           last [3] 34/13 49/5       little [5] 12/24 18/17   matter [7] 16/5 23/16     23/21 23/22 26/19
 53/7 55/13 55/15 58/16
                            54/24                     31/7 48/16 60/25        24/9 28/11 35/18 44/10    28/19 29/3 29/7 29/11
 60/24 61/3 62/10 67/8
                           late [1] 61/22            load [2] 39/18 63/2      77/4                      30/14 40/4 40/9 41/17
 67/12 67/18 69/2 69/5
                           later [2] 39/7 62/22      local [2] 66/12 71/11    may [10] 8/8 10/8 12/5    43/15 52/8 57/20 61/8
 70/3 70/20 70/22 71/15
                           launchers [1] 42/7        location [3] 30/9 33/1   17/15 31/10 36/22         63/14
 74/6 74/11 74/18 74/20
                           law [4] 21/5 59/6 59/7     67/25                   54/22 61/10 67/24 72/9    messaging [4] 30/21
 74/20
                            68/7                     logistics [2] 40/13      maybe [5] 11/1 14/25      68/4 68/7 69/6
justice [5] 23/16 57/16
                           lawful [3] 12/7 13/20      40/13                   15/8 30/22 37/7           met [6] 23/2 57/4 57/5
 72/15 73/12 73/13
                            14/14                    logo [1] 26/12           McFadden [1] 8/14         57/13 57/14 58/17
justification [4] 11/13
                           lays [1] 62/6             long [1] 47/20           me [61] 3/12 5/1 5/1      mic [1] 75/22
 11/17 11/19 12/13
                           lead [1] 17/9             long-distance [1]        5/2 10/19 10/23 11/4      might [7] 17/10 17/14
justify [3] 8/10 8/17
                           leader [3] 26/16 26/21     47/20                   13/15 13/17 15/20         17/21 17/22 21/3 30/12
 12/3
                            27/5                     longtime [1] 58/20       17/11 18/5 18/10 18/14    41/13
K                          least [17] 7/18 12/20     look [10] 31/14 31/16    28/20 31/3 31/4 31/7      militant [1] 40/25
                            13/7 14/25 14/25 24/10    31/21 37/1 42/1 42/22   32/15 32/16 32/17         military [5] 41/4 60/2
Kathryn [2] 1/13 3/5
                            25/6 27/15 27/17 27/19    46/16 50/19 64/15       33/11 33/15 36/16         61/5 61/20 61/21
Kathryn Rakoczy [1]
                            34/3 39/20 41/16 43/5     70/23                   38/23 45/13 47/9 47/21    military-like [1] 61/5
 3/5
                            61/21 71/4 71/12         looked [3] 35/21 53/25   47/25 48/13 48/13         military-style [1] 61/20
kathryn.rakoczy [1]
                           leave [4] 44/1 51/7        59/2                    51/22 52/2 55/10 55/11    militia [3] 25/9 39/19
 1/16
                            51/7 53/15               looking [2] 43/18        55/15 55/20 56/1 56/2     63/4
keenly [1] 56/2
                           Lee [1] 8/13               66/16                   56/6 56/8 56/18 56/23     million [2] 38/11 43/4
keep [2] 47/25 67/24
                           left [1] 43/25            lookout [1] 30/12        57/6 58/2 58/16 59/20     mind [3] 20/17 21/8
Keepers [33] 25/9
 25/14 25/19 25/21         legal [2] 1/18 50/7       looks [3] 13/22 31/6     60/8 60/24 63/17 64/5     51/19
 25/22 25/23 25/25 26/1    Leigh [1] 1/13             34/15                   65/19 66/13 67/4 67/18    minimum [3] 13/5
 26/3 26/4 26/5 26/11      less [2] 64/13 68/22      lost [1] 13/23           68/20 70/14 70/16 71/1    57/14 58/25
 26/14 26/17 27/1 27/5     lesser [1] 68/21          lot [2] 43/8 69/17       73/3 73/14                minutes [2] 55/14
 27/7 27/11 35/19 40/25    let [26] 4/7 5/1 5/2                               mean [11] 7/17 7/18       56/14
                            10/23 11/1 11/4 15/20    M                        7/25 11/9 32/11 36/5      miss [1] 50/6
 41/1 41/3 41/5 42/2
                            18/5 18/14 31/3 45/6     made [8] 13/19 25/5      36/5 40/3 41/22 42/3      missing [1] 50/1
 43/3 48/20 48/23 49/4
                            45/13 47/18 47/18        31/16 31/20 34/16        74/16                     mission [1] 21/8
 49/15 49/19 61/23 62/2
                            47/19 48/19 50/22 52/2   52/21 58/4 58/6          meaning [2] 38/13         misspoke [1] 36/23
 65/10
                            56/1 56/6 56/23 58/16    MAGA [2] 38/11 61/13     39/11                     model [1] 48/24
Keepers' [1] 26/12
                            59/20 60/8 60/24 67/18   magistrate [4] 3/18      means [8] 20/18 28/23     moment [2] 5/1 13/24
keeping [1] 67/23
                           let's [11] 3/20 6/1 6/2   15/24 53/25 54/4         30/23 51/1 51/19 69/11    momentarily [1] 55/16
kill [1] 45/11
                            13/23 15/4 17/17 18/3    Magistrate Judge [1]     73/5 73/6                 Monday [1] 44/11
kind [10] 10/3 14/24
                            54/7 66/13 69/20 69/24   15/24                    meant [2] 28/1 30/2       monitor [5] 68/1 68/25
 24/11 37/22 38/3 51/16
 51/18 55/7 66/17 68/13    level [4] 20/18 58/24     magistrate judges [1]    measures [1] 22/3         69/7 69/12 69/18
                            60/4 66/12               53/25                    meat [1] 8/19             monitored [1] 68/10
knew [4] 29/7 29/16
 47/6 50/24                liberty [1] 57/1          make [21] 5/2 6/10       mechanical [1] 2/9        more [14] 4/14 6/6 7/12
                           lies [1] 56/4             13/18 22/3 24/6 42/19    medals [1] 60/3           7/12 10/10 15/8 29/21
know [63] 4/7 6/4 7/22
 8/11 11/5 11/25 12/6      life [2] 45/21 64/25      42/22 47/20 48/1 49/2    media [9] 21/18 22/7      29/24 31/7 31/23 35/15
 12/15 13/4 13/20 14/16    like [30] 6/6 6/24 7/9    49/2 49/8 50/23 53/2     29/23 33/23 51/4 57/20    37/19 60/10 74/24
                            13/3 13/22 14/21 15/12   54/4 54/13 58/2 59/14    57/21 68/3 68/4           most [1] 49/6
 15/22 15/23 15/23 17/4
                            18/6 26/4 26/14 31/6     67/2 71/25 72/2          medical [1] 58/20         motion [16] 3/19 3/22
 17/10 23/5 23/6 23/17
                            31/14 31/16 31/21 32/2   makes [2] 20/20 29/24    MEHTA [1] 1/10            3/24 6/15 13/18 13/19
 23/22 25/6 25/14 28/5
                            34/5 34/6 34/15 35/19    making [2] 26/22 52/20   member [11] 25/8 25/9     15/7 16/18 17/14 18/3
 34/3 35/2 37/18 40/10
                            38/2 43/15 45/5 51/6     man [2] 61/14 61/15      25/17 25/19 27/12         48/22 50/1 71/10 71/14
 42/7 42/20 43/9 44/18
                            61/5 64/14 64/15 67/4    manifold [1] 50/13       27/15 41/5 46/4 49/19     71/25 72/2
 44/18 44/20 44/21
                            67/22 74/21 74/22        manner [1] 73/25         60/1 61/24                motions [5] 17/8 17/12
 44/23 44/25 44/25 45/4
 45/6 45/8 46/9 46/11      likely [1] 72/8           many [3] 50/13 66/18     members [12] 19/11        17/21 70/13 71/5
 47/10 48/1 48/2 48/13     limit [1] 12/2            66/19                    19/22 25/15 25/25 26/1    move [4] 14/24 15/1
 48/20 48/22 50/25 51/1    limitations [2] 54/18     map [1] 43/9             26/7 26/14 27/14 29/9     18/3 39/23
                            77/7                     maps [3] 20/4 38/13      30/13 30/15 61/23         Mr [5] 26/21 27/19
 51/25 52/19 53/15
 54/17 55/7 55/9 56/23     limited [1] 72/16         63/7                     memo [5] 26/18 26/20      27/24 27/25 52/19
 64/11 64/23 65/14 67/2    limiting [1] 67/23        march [11] 27/5 38/11    26/24 27/10 57/18         Mr. [138]
                                                                                                                           85


M      Case 1:21-cr-00028-APM
                    10/23 12/10 14/17Document
                                          68/16 32-1   Filed
                                                68/24 69/3 74/502/23/21
                                                                  57/16 Page 85 of 90
                                                                                   open [5]                   4/14 43/24
                         14/20 15/22 16/7 16/21   75/15 75/23          obstruction      [3] 5/13    44/11 44/11 75/22
Mr. Caldwell [75] 3/11
                         16/22 17/4 31/17 35/14   No. [1] 5/9          24/9 74/18                   opens [1] 24/11
3/17 4/1 4/8 4/17 4/21
                         35/23 36/2 37/3 38/8     No. 21-28-1 [1] 5/9  obstructive [2] 24/19 operation [5] 38/12
5/8 5/25 6/18 6/25
                         41/4 42/15 43/1 44/21    non [2] 49/7 49/7    58/23                        40/24 41/10 43/11
18/23 19/3 19/8 19/10
                         45/2 46/17 46/23 47/1    non-violent [1] 49/7 obviously [6] 17/23          49/12
20/4 20/8 21/15 22/11
                         47/3 47/6 48/7 49/18     non-weaponinized [1] 35/13 40/8 45/20 68/9 operations [1] 40/14
23/15 25/18 25/24
                         50/16 51/19 54/15        49/7                 72/10                        opportunity [2] 7/1 7/5
26/13 26/15 26/20
                         54/16 54/17 55/5 62/1    normally [1] 7/6     occasions      [1]  39/20    oppose [1] 71/10
26/24 28/1 28/4 28/5
                         63/2 64/25 66/8 70/21    Northern [2] 19/20   occurred     [2]  26/25      opposed   [1] 28/24
28/11 28/14 29/15
                         70/24 71/10 75/21        63/10                77/5                         opposes   [1]  9/10
29/23 30/2 30/5 37/23
                                                  not [105]            off [2]  29/6 29/6           opposition   [4] 3/24 6/3
46/5 46/8 56/6 56/24    N
57/15 57/19 58/6 58/18                            Notably [1] 62/5     off-limits   [1]  29/6       6/8 6/14
                        name [10] 26/12 32/12     note [9] 21/14 46/1  offended [1] 49/3            option [2] 23/3 57/10
60/11 61/2 61/11 61/24
                        33/1 33/3 33/4 33/21      64/2 72/4 72/12 72/20offense    [5]   22/15 35/10 options [1] 70/14
62/25 63/17 63/21
                        33/23 34/2 34/4 67/3      72/22 72/24 77/5     58/22 59/16 60/16            order [38] 3/20 3/23
63/22 63/23 64/1 64/4
                        names [3] 6/17 33/6       noted [1] 52/7       offenses     [6]  19/4 60/7 6/2 6/5 7/7 7/11 7/12
64/10 64/13 64/22 65/2
                        33/7                      notepad [1] 32/23    60/7 60/9 60/19 60/20 7/15 7/17 7/18 7/23
65/5 65/12 65/13 65/20
                        narrating [1] 28/21       notes [4] 46/24 47/11offered   [1] 21/22          7/24 8/10 8/17 8/18
66/2 67/6 67/11 67/19
                        narrow [1] 15/8           62/7 62/19           office  [3]   1/13 17/9      8/20 9/3 9/5 9/11 9/12
67/25 68/12 68/18
                        narrower [2] 9/4 15/18    nothing [12] 36/20   33/14                        10/4 12/21 13/14 15/7
70/22 73/5 73/8 74/12
                        nation [2] 19/12 25/20    42/5 42/6 42/7 43/20 officer  [3]   2/2 63/19     15/13 15/18 19/23
74/23 75/6
                        national [2] 47/10 60/4   44/2 45/8 46/22 47/6 66/18                        20/19 22/24 22/24
Mr. Caldwell's [13]
                        nature [9] 35/9 41/9      55/4 75/12 75/16     officers   [2]   64/16       24/18 59/14 64/23
6/15 9/3 20/3 20/14
                        58/21 59/15 59/18 60/6    notification [1] 16/966/18                        67/14 72/4 72/9 73/21
21/1 22/6 45/15 45/21
                        60/9 60/20 60/21          notion [1] 11/20     official  [10]   2/4 5/13    74/1
52/5 58/14 58/14 59/21
                        nearby [2] 52/9 52/21     notwithstanding [1]  32/13 33/4 33/8 33/16 ordered [2] 16/5 18/23
62/3
                        neat [1] 7/13             67/18                45/9 45/19 45/23 67/3 orders [4] 8/9 21/13
Mr. Crowl [13] 15/25
                        neatly [1] 64/8           November [9] 26/25   officials   [1] 44/18        22/13 59/8
16/2 17/24 21/20 22/2
                        necessarily [3] 14/20     27/5 38/11 38/15 43/6often  [1]   59/4            organization   [8] 25/10
26/10 26/15 27/8 30/6
                        36/9 51/17                61/7 61/8 61/12 64/6 oh [4] 10/11 28/1 42/12 25/10 25/15 26/22
61/9 62/18 66/11 70/25
                        need [14] 15/13 16/6      November 2020 [1]    51/13                        27/13 29/9 48/23 62/2
Mr. Douyon [3] 4/5      16/21 17/4 20/2 20/16     27/5                 Ohio [3] 16/3 57/23          originally [1] 13/17
46/2 74/21
                        30/12 30/14 39/12         November 22nd [1]    66/13                        other [24] 7/21 12/7
Mr. Plofchan [31] 4/1 62/21 65/2 65/6 66/12
                                                  64/6                 okay [48] 3/10 3/12          14/21 16/18 16/20 20/8
4/2 4/16 5/2 7/3 8/3
                        74/25                     now [24] 4/17 9/22   3/14 4/19 4/20 4/25 5/7 22/9 28/22 30/24 41/23
9/10 9/14 10/22 12/17
                        needed [1] 63/6           10/10 12/4 14/4 15/235/23 10/25 14/22 15/11 44/8 45/21 47/9 50/19
13/8 13/22 14/7 15/3
                        needing [1] 7/23                               16/12 16/16 18/18 25/3 52/5 52/8 52/9 53/13
                                                  16/4 27/17 28/25 42/14
15/7 15/10 18/9 34/9
                        needs [5] 8/10 11/9       46/16 46/17 49/18    27/16 29/20 30/16 31/1 54/2 61/23 66/22 67/6
34/25 46/2 46/13 60/18
                        12/3 57/4 73/17                                31/19 31/25 32/6 33/10 70/15 70/16
                                                  50/12 53/24 56/8 56/10
60/23 70/12 70/23
                        negotiate [2] 12/25       59/24 61/23 63/16    34/12 34/20 34/22 39/5 others [14] 58/7 60/12
72/20 74/7 74/21 75/14
                        15/18                     69/15 70/15 72/16    48/18 51/10 51/24 54/8 61/3 61/4 63/14 63/24
75/20 75/25
                        never [5] 40/16 41/1      73/10                55/16 55/20 55/21            64/14 64/18 64/19
Mr. Watkins [3] 26/13 43/2 44/3 44/3
27/20 39/2                                        number [8] 3/16 6/13 55/23 56/15 56/22 65/3 66/19 68/6 68/14 69/5
                        nevertheless [3] 18/1     6/22 10/16 10/17 19/465/16 69/19 70/2 70/8 69/10
Mrs. [1] 45/8           63/20 67/5                19/19 54/12          72/19 73/1 74/3 75/4         otherwise [3] 12/23
Mrs. Caldwell [1] 45/8
                        New [1] 48/24             numbers [2] 6/17 43/575/10 75/24                  17/3 74/23
Ms. [15] 10/10 15/23
                        New York [1] 48/24        numerous [1] 25/20   old  [2]  58/19 59/25        ought  [1] 16/18
16/11 16/15 21/20 22/2
                        news [1] 47/10            NW [2] 1/14 2/6      once   [3]   29/24 60/3      our [19]  6/14 6/14 7/6
26/2 26/10 26/14 27/7
                        newscast [1] 46/24                             74/24                        9/6 9/12 19/18 21/15
43/21 44/19 62/6 70/25                          O
                        next [11] 6/1 16/15                            one [29] 5/1 10/6 22/23 26/18 27/3 27/10 30/25
71/1
                        17/19 17/20 39/7 55/14 Oath [34] 25/8 25/14    23/2 26/2 26/18 27/15 39/18 39/18 50/1 55/2
Ms. Caldwell [1] 44/19 61/10 69/20 72/16 73/4 25/19 25/21 25/22
                                                                       29/22 31/9 32/7 34/13 60/17 63/2 71/11 73/3
Ms. Rakoczy [2] 10/10 73/10                     25/23 25/25 26/1 26/3 35/9 35/10 37/3 37/16 out [21] 7/4 8/1 12/18
43/21
                        next-steps [1] 17/19    26/4 26/5 26/11 26/12 38/1 38/3 40/7 44/18          12/21 14/4 15/8 16/7
Ms. Watkins [12] 15/23
                        night [6] 29/25 30/10   26/14 26/17 27/1 27/5 48/2 48/20 49/25 50/7 24/5 29/6 34/18 39/8
16/11 16/15 21/20 22/2
                        30/22 39/11 49/1 49/10 27/7 27/11 35/19 40/24 53/24 57/5 57/9 63/10 43/10 47/21 48/24 55/1
26/2 26/10 26/14 27/7
                        no [49] 1/4 3/3 4/23    41/1 41/3 41/5 42/2    66/18 73/19                  59/24 60/7 62/6 64/23
62/6 70/25 71/1
                        4/23 9/1 11/11 24/13    43/3 48/20 48/22 49/4 one's [1] 55/1                65/9 69/23
much [4] 7/17 8/5       35/17 35/22 35/24 37/5 49/15 49/19 61/23 62/2 ongoing [1] 21/8              outset [1] 58/16
31/12 75/13
                        37/6 37/6 37/6 37/24    65/10                  online [3] 34/14 64/4 outside [2] 28/24 41/19
multiple [7] 19/12 23/8 43/22 44/1 45/11 46/6
                                                objected [1] 10/7      64/7                         outweigh [1] 73/13
46/20 47/16 58/19
                        49/2 49/14 49/19 49/21 objection [3] 72/20     only [19] 8/17 13/6          over [11] 13/4 15/16
59/25 60/2
                        50/3 50/10 51/13 52/7 72/22 72/24              13/10 14/10 15/6 15/17 16/8 18/10 34/25 43/4
must [1] 21/9           53/4 53/8 53/11 55/1    obligations [1] 70/21  16/24 19/16 33/21 35/3 47/17 49/5 51/3 59/24
mute [1] 13/8           56/9 56/11 56/12 58/21 observing [1] 29/8      35/7 40/4 41/15 54/1         60/25
my [51] 4/9 8/7 9/10    59/12 60/1 63/16 63/25 obstruct [6] 19/5 23/15 62/16 69/5 70/3 70/4
9/19 9/20 9/25 10/4                                                                                 overcome    [2] 38/4
                        65/21 66/15 67/19 68/1 23/15 23/19 57/16       70/19                        38/5
10/14 10/16 10/17
                                                                                                                              86


O      Case 1:21-cr-00028-APM        Document
                    permissible [1] 35/3        32-1
                                          9/10 9/14     Filed
                                                    10/22 12/1702/23/21     Page
                                                                 pretrial [11]      86 of 90
                                                                               2/2 3/7    purchases [2]                 34/14
                          permission [2] 13/14       13/8 13/22 14/7 15/3      24/13 42/21 50/23 57/1    34/16
overstate [1] 54/7
                          13/14                      15/7 15/10 18/9 34/9      57/3 58/25 59/3 59/23     purpose [7] 13/20
overthrow [1] 43/11
                          person [30] 23/8 26/18     34/25 46/2 46/13 60/18    68/22                     14/14 19/13 39/25
own [9] 15/22 19/25
                          33/6 33/18 33/22 39/3      60/23 70/12 70/23         pretty [1] 34/18          40/17 47/16 72/17
20/3 22/6 22/6 22/7
                          39/11 39/14 44/25 45/9     72/20 74/7 74/21 75/14    prey [1] 61/17            purposes [3] 3/16 7/21
29/11 31/10 66/22
                          45/11 45/14 45/18          75/20 75/25               primarily [1] 49/5        12/8
owns [1] 32/2
                          45/22 46/4 46/7 46/20      plot [1] 60/12            printed [1] 32/22         pursuant [3] 12/20
P                         46/23 47/3 47/4 48/2       pocket [1] 64/9           prior [4] 58/21 60/1      13/9 18/25
p.m [8] 1/6 55/19 55/19   48/3 50/24 53/13 62/8      point [5] 4/11 9/11       64/16 67/19               push [1] 8/1
69/25 70/5 70/6 70/11     62/8 62/18 62/19 63/8      40/21 41/14 64/11         pro [1] 51/17             pushing [1] 12/17
76/3                      63/9                       pointed [2] 54/19         pro-release [1] 51/17     put [9] 13/23 17/17
page [4] 15/13 23/4       person's [2] 24/15         54/20                     probable [1] 23/18        25/22 44/6 48/22 51/15
35/16 36/24               33/23                      points [1] 33/5           problem [1] 42/24         51/16 55/1 67/5
pandemic [4] 72/5         personal [5] 6/16 7/7      police [3] 29/10 63/19    proceeding [3] 5/13       putting [1] 33/23
73/22 73/24 77/6          7/20 11/3 17/4             64/16                     52/17 66/1
                          personally [6] 11/12       political [3] 49/5 49/7   proceedings [6] 1/10      Q
paper [2] 45/3 45/10
                          11/14 11/17 11/21          50/8                      2/9 19/5 19/14 76/3       qualifies [1] 24/18
papers [1] 18/9
                          11/22 12/11                pose [1] 24/21            77/4                      question [14] 7/16
paraphernalia [1] 26/5
                          perspective [4] 20/23      posed [1] 59/18           process [2] 8/2 11/6      22/20 27/25 29/21 32/7
park [1] 38/14
                          21/10 52/24 53/3           poses [1] 24/20           proclaiming [1] 66/4      34/13 36/5 41/25 48/17
parking [1] 43/10
                          pervs [1] 49/2             position [5] 27/18        produced [2] 2/10         55/10 58/11 58/12
part [6] 35/18 36/1
                          phone [12] 6/17 22/7       51/11 52/1 69/18 71/4     73/17                     59/10 70/12
47/17 50/1 63/8 64/2
                          31/6 31/21 34/15 40/9      possessed [1] 64/1        profession [1] 45/9       questions [6] 18/6
participate [4] 38/10
                          43/15 47/20 51/2 53/1      possibility [1] 20/9      proffer [2] 25/5 61/1     22/16 22/18 25/5 29/21
44/4 48/8 50/8
                          64/8 68/25                 possible [4] 7/14 9/8     prohibited [1] 29/15      34/23
participated [5] 26/24
49/16 49/22 57/24         phones [8] 9/20 9/21       15/10 17/10               proper [1] 50/7           quick [15] 19/20 19/24
                          9/23 10/2 31/16 54/23      posted [2] 22/6 28/14     property [15] 5/15 32/3   19/25 20/5 20/6 39/4
64/19
                          54/23 54/25                posting [1] 29/23         35/25 36/7 36/8 37/20     39/9 39/21 41/17 41/22
participating [1] 27/6
                          photo [1] 29/17            posts [1] 66/22           37/21 37/24 44/7 49/16    61/15 62/9 62/17 62/19
particular [8] 7/22
                          photograph [2] 28/9        potential [4] 11/18       58/1 74/17 74/18 75/7     63/8
13/11 25/24 30/7 33/2
                          32/19                      24/12 61/5 61/21          75/8                      quick-reaction [1] 20/5
33/2 51/12 67/24
                          photographic [2]           potentially [2] 20/12     propose [1] 13/16         quickly [6] 3/22 7/14
particularly [2] 6/7
                          27/19 29/2                 68/7                      proposed [1] 12/21        9/8 12/22 15/22 34/18
60/13
                          photographs [4] 21/18      Potomac [5] 1/19          proposes [3] 39/16        quite [3] 61/1 62/23
particulars [1] 17/13
                          24/1 28/14 28/16           20/13 39/17 63/1 63/5     61/12 62/25               67/2
parties [5] 11/2 15/15
18/8 18/11 19/19          photos [2] 22/6 23/24      power [2] 20/22 60/17     protected [1] 68/20       quote [1] 62/10
                          phrase [1] 29/25           practice [1] 7/6          protective [22] 3/23      quoted [4] 19/17 26/19
party [1] 10/7
                          physical [2] 54/18         pre [3] 32/22 32/22       6/2 6/5 7/7 7/11 7/15     27/3 30/17
passed [1] 28/6
past [1] 33/17            67/25                      39/10                     7/17 7/18 7/23 7/24 8/9
                          physically [1] 35/18       pre-existing [1] 32/22    8/17 8/18 8/20 9/3 9/5    R
patches [1] 26/11
                          pictures [1] 57/20         pre-printed [1] 32/22     9/11 10/4 15/7 15/8       raise [2] 17/19 74/4
path [1] 35/3
                          piece [2] 45/3 74/8        pre-strike [1] 39/10      15/18 21/24               Rakoczy [4] 1/13 3/5
pause [1] 13/23                                                                                           10/10 43/21
paying [5] 25/17 25/19    pistol [1] 31/14           prefer [1] 70/18          protest [3] 44/8 61/19
                          place [6] 8/16 14/25       preliminary [1] 16/6      65/24                     rallies [7] 26/25 41/8
26/1 27/12 27/15
                          33/2 35/14 64/19 66/1      preparation [2] 11/8      protester [1] 67/12        49/5 49/7 49/9 49/12
peaceful [6] 20/22                                                                                        49/13
60/17 61/19 62/2 65/24    Plaintiff [1] 1/4          64/18                     protesters [1] 49/9
                          plan [6] 40/5 52/19        prepare [1] 73/18         protesting [1] 43/19      rally [4] 43/6 50/8
67/12
                          52/20 61/5 61/13 67/14     prepared [10] 13/2        Proud [1] 29/9             54/21 61/13
peacefully [2] 43/19
                          planned [2] 27/13          13/3 17/22 48/14 52/22    provide [15] 6/11 6/24    rather [6] 13/4 17/7
44/8
                          52/12                      66/16 67/15 69/16         6/25 9/7 12/2 15/9         46/21 61/19 66/15
pending [2] 3/19 3/22                                                                                     67/12
people [18] 6/21 29/8     planning [10] 26/15        71/20 71/24               32/20 33/19 33/24 34/2
                          39/21 40/4 41/19 61/3      preponderance [1]         34/8 47/2 48/10 49/11     rationale [1] 75/16
38/10 40/12 40/13
                          61/21 63/24 64/17          58/18                     51/13                     rattle [1] 21/23
42/10 43/4 43/8 43/18
                          68/10 68/13                present [8] 8/19 24/21    provided [5] 41/6 41/7    re [1] 56/23
44/9 44/23 45/5 45/21
                          plans [3] 19/16 26/22      55/11 59/9 63/23 65/22    41/7 49/4 49/6            re-start [1] 56/23
51/2 53/20 54/4 54/12
                          62/6                       68/18 68/18               providing [1] 72/13       reach [3] 8/3 9/13
59/4
                          platform [1] 28/8          presented [3] 18/25       public [4] 58/9 72/10      12/22
percent [1] 30/6
                          platforms [1] 57/21        53/23 64/5                73/14 73/23               reached [1] 14/25
Percenter [2] 39/15
                          played [4] 19/8 19/10      presently [1] 8/5         public-health [1] 73/23   reaction [12] 19/24
62/25
                          19/14 22/15                presents [4] 52/25        publicity [1] 33/17        19/25 20/5 39/4 39/10
Percenters [1] 20/11                                                                                      41/17 41/22 61/15 62/9
perform [1] 4/3           plea [3] 5/21 74/24        57/15 66/8 67/7           publicly [4] 34/4 57/23
                          75/9                       press [1] 4/13            68/4 69/5                  62/17 62/19 63/8
performed [1] 31/2
                          plead [1] 5/19             presumably [1] 39/22      pulled [1] 6/22           read [8] 7/19 18/8
perhaps [3] 8/3 11/16                                                                                     22/20 24/10 35/12
17/13                     please [2] 18/21 77/5      presumed [3] 14/13        pulling [2] 6/19 46/17
                          plenty [1] 50/12           56/7 56/24                purchase [2] 31/5 64/5     41/23 52/4 52/8
period [3] 13/17 15/4
                          Plofchan [33] 1/17 3/6     presumption [5] 11/5      purchased [3] 64/4        reading [7] 4/22 5/3
17/8
                          4/1 4/2 4/16 5/2 7/3 8/3   48/4 48/5 56/25 57/1      64/7 64/11                 5/4 5/6 74/22 74/23
periodically [1] 53/1
                                                                                                                                   87


R       Case 1:21-cr-00028-APM         Document
                     related [2] 46/4 46/7        32-1
                                           rises [1] 58/24Filed 02/23/21    Page
                                                                  scribble [1] 32/2587 of 90
                                                                                          side [7]                     26/8 28/7
                         relating [2] 60/19 72/5        risk [11] 19/2 22/13       scuffle [1] 29/10          28/13 28/15 28/17
reading... [1] 74/25
                         relative [2] 33/6 33/7          23/14 24/8 52/25 55/12    search [5] 9/19 31/2       28/18 67/6
ready [2] 39/22 66/16
                         release [6] 42/19 47/16         57/15 57/15 58/19          31/9 31/11 64/3          sideline [1] 35/20
real [3] 63/22 63/22
                          48/5 50/20 51/17 56/25         58/24 59/3                Secondly [1] 44/21        significant [1] 19/14
 67/7
                         released [6] 50/16             River [3] 20/13 39/17      Section [13] 5/12 5/16    Significantly [1] 59/25
reality [1] 70/20
                          53/14 53/19 53/20              63/1                       19/1 36/15 36/15 36/16   simply [7] 12/10 59/9
really [11] 7/9 7/14
                          54/12 68/14                   RMR [2] 77/2 77/11          36/22 36/25 37/5 37/9     61/18 65/24 67/11 68/1
 8/16 17/25 38/22 40/3
 43/21 47/9 51/19 52/7   relevant    [1] 11/8           role [7] 19/4 19/8 19/10    37/9 37/12 37/13          73/24
                         relief [1]   41/6               19/14 19/25 22/14 66/3    Section 1361 [1] 36/15    since [4] 3/17 47/16
 62/1
                         relished    [1]    66/3        room [2] 2/6 37/3          security [8] 41/7 41/8     48/7 54/25
Realtime [1] 2/4
                         rely [1]  10/19                rooms [1] 22/10             49/4 49/7 49/11 49/12    singing [1] 43/25
reason [15] 4/7 7/22
                                          6/14          rotunda [1] 26/9            51/13 60/4               single [1] 69/12
 8/18 11/22 11/23 12/1 relying [1]
                         remember        [1]  29/22     rule [2] 11/10 21/5        see [15] 4/9 4/9 4/10     Singleton [3] 23/2 23/3
 14/4 31/9 32/1 33/21
                         remotely     [1]    77/7       rules [4] 11/5 17/2 71/9    4/17 13/10 22/8 22/9      57/8
 40/20 45/24 46/3 46/7
 73/11                   repeatedly [1] 20/15            71/11                      23/6 24/22 34/6 41/22    sir [9] 3/12 4/23 47/22
                         report [3] 8/4 13/4            running [2] 17/2 71/16      52/2 56/8 56/13 76/1      51/23 55/17 55/22
reasonable [2] 38/5
                          50/23                         runs [1] 30/13             seeing [2] 43/18 47/5      56/20 64/25 70/7
 51/13
                         Reporter     [4] 2/3 2/3                                  seeking [2] 7/11 10/3     sitting [1] 48/7
reasons [4] 68/15                                       S
                          2/4 2/4                                                  seem [2] 20/1 72/8        Sliwa [1] 48/25
 73/21 73/25 74/2
                         reporting [2] 46/24            saddle [1] 21/23           seemed [1] 64/1           snipers [1] 61/16
recall [2] 27/2 45/3
                          77/7                          safe [2] 73/25 74/20       seemingly [1] 64/4        snipers/stallers [1]
receipt [3] 31/22 34/13
                         Republican        [1] 49/6     safety [6] 24/14 53/6      seems [3] 53/13 63/23      61/16
 64/3
                         request    [3]    7/15 17/13    58/13 59/13 67/21          66/3                     so [87]
receipts [1] 64/4                                        68/17
                          17/14                                                    seen [2] 14/16 44/16      so I think [1] 71/3
receive [2] 5/6 11/7
                         required     [1] 55/8          said [14] 15/4 23/1        Senate [1] 43/12          social [8] 21/18 22/7
received [3] 16/9 33/16                                  28/1 39/3 49/2 50/19
 46/13                   residence      [1] 21/21                                  send [3] 25/16 46/1        29/23 51/4 57/19 57/21
                         resident    [1]    58/20        52/6 56/23 57/2 57/8       66/14                     68/3 68/4
recent [1] 31/5                                          61/9 61/20 67/8 69/4
                         resources      [2]   14/20                                sending [1] 63/14         some [27] 4/7 8/3 10/7
recently [2] 8/8 49/6
                          69/11                         same [7] 15/12 19/19       sends [4] 39/8 62/5        12/1 12/12 12/22 14/4
Recess [1] 55/19                                         38/7 38/9 38/15 40/12
                         respect [3] 21/5 71/9                                      63/7 66/11                14/25 17/7 18/6 21/16
recognize [1] 63/16                                      63/7
                          72/8                                                     sense [1] 63/21            22/18 25/4 26/11 29/8
recognizes [1] 66/21
                         responders [1] 41/4            sampling [1] 7/12          sent [3] 20/4 44/9 66/5    30/22 33/16 37/7 39/11
reconsider [1] 6/15
                         response [2] 6/7 35/15         sanctioned [1] 49/17       separate [2] 12/5 20/11    48/21 49/24 53/20
reconvene [1] 70/11
                         responsibility [1] 56/3        satisfaction [1] 57/12     serious [7] 19/4 23/14     58/23 64/11 66/23
record [8] 9/7 65/14
                         responsible [1] 35/20          satisfied [3] 53/1 57/5     52/10 57/15 57/15         66/25 74/7
 65/17 72/25 74/11
                         restraining [1] 42/4            57/10                      60/10 60/21              somebody [13] 23/25
 74/14 75/5 77/3
                         restricted [2] 5/17            satisfy [2] 55/11 57/13    seriousness [1] 59/18      33/16 39/3 45/16 54/14
recorded [1] 2/9
                          28/24                         say [27] 10/20 12/10       serve [2] 19/23 20/5       58/19 61/18 61/19 62/7
records [7] 6/19 6/24                                    15/4 27/11 28/21 28/22
 7/13 22/8 22/8 22/9     restriction     [4] 13/12                                 Services [1] 3/7           62/13 62/24 63/1 67/12
                          13/19 14/12 14/15              28/25 29/3 29/11 29/18    set [10] 8/15 21/3 28/7   someone [5] 33/3 39/9
 32/2
                         restrictions [1] 12/21          33/5 35/17 43/1 44/14      57/6 57/18 69/22 69/24    42/22 45/15 47/11
recovered [2] 32/8                                       45/22 46/10 47/15
 33/13                   resulted [1] 66/17                                         70/17 71/4 71/15         someone's [2] 47/10
                         results [2] 20/21 52/17         48/15 49/18 51/4 58/16    seven [1] 69/8             64/9
red [1] 48/25                                            59/23 60/8 65/14 65/16
            7/7 9/25     retired [1] 41/4                                          several [5] 22/10 27/14   something [16] 9/7
redact [4]                                               67/18 75/22
 10/20 12/12             return [7] 21/13 22/13                                     43/5 43/6 43/7            10/18 11/11 11/20
                          24/15 24/25 53/5 58/3         saying [10] 9/22 11/15     Shanghaied [1] 48/16       12/25 13/2 13/15 14/16
redacting [1] 8/2                                        14/8 24/18 30/5 37/12
                          58/15                                                    shape [2] 10/21 64/8       14/19 41/14 42/11 43/1
refer [2] 40/13 49/12                                    40/10 43/18 45/11 56/1
                         review   [6] 3/19 3/24                                    share [1] 10/23            45/2 47/11 67/4 68/9
reference [4] 26/23
                          7/5 12/18 16/18 18/3          says [15] 21/7 23/25       she [6] 43/21 44/11       sometime [1] 30/20
 30/20 62/18 63/11
                         reviewed [2] 18/9               28/20 33/6 36/18 38/17     47/7 47/7 69/15 69/16    somewhat [1] 35/17
referenced [1] 34/14                                     39/5 42/6 42/6 42/7
                          18/11                                                    she's [4] 15/23 16/14     somewhere [1] 46/20
references [1] 26/21                                     44/2 44/11 45/2 66/12
                         reviewing      [2] 72/17                                   69/15 69/18              soon [1] 15/10
referred [3] 21/22                                       69/12
                          73/18                                                    sheet [1] 45/10           sooner [1] 13/4
 26/17 41/15
                         rhetoric [7] 20/14 21/4        scaffolding [2] 28/13      shirts [1] 26/12          sorry [9] 13/25 14/2
referring [3] 30/11 63/3                                 43/24
                          42/10 42/13 53/10                                        shit [2] 39/17 63/2        18/16 20/25 26/13 37/7
 63/4
                          53/11 54/10                   scarce [1] 14/20           short [1] 69/2             56/16 65/15 70/3
refers [3] 39/10 41/18
                         Ridge   [2] 39/18 63/3         scary [1] 40/3             shortly [1] 64/6          sort [10] 8/9 8/18 10/23
 62/12
                         right  [28]   3/15 4/2 6/1     schedule [4] 70/4          should [6] 4/14 17/23      12/20 13/5 22/23 23/9
reflect [2] 55/14 74/14                                  70/17 71/4 71/15
                          9/1 10/10 14/6 15/2                                       18/1 51/18 56/5 59/23     25/9 39/21 58/3
Reform [3] 23/6 24/11
                          15/20 16/13 16/17             scheduled [1] 61/13        shove [1] 62/11           sounded [1] 18/17
 57/2
                          30/19 34/23 46/16             scheduling [1] 17/18       show [6] 8/10 10/17       sounds [2] 13/3 15/12
regard [4] 10/6 17/13
                          47/24 50/12 53/20             schlep [1] 39/5             22/11 28/11 64/5 64/7    source [1] 6/12
 36/19 54/11
                          53/22 54/6 54/10 55/13        schools [1] 41/7           showed [1] 23/21          speak [3] 65/3 65/4
regards [1] 47/7
                          55/25 56/18 56/19 73/6        Schuck [2] 2/2 3/7         showing [1] 43/17          75/21
Registered [1] 2/3
                          75/5 75/13 75/18 75/25        scope [2] 8/4 8/9          shows [6] 25/23 27/6      specific [4] 14/11
registration [1] 44/20
                         rights  [2] 71/20 71/21        screen [3] 4/8 4/13         27/9 61/22 61/25 65/20    37/24 37/25 48/17
regret [2] 66/2 66/15                                    47/21
                         rise [1]  20/18                                           sic [2] 60/18 60/24       specifically [3] 35/17
regrets [1] 65/21
                                                                                                                                  88


S      Case 1:21-cr-00028-APM
                    style [1] 61/20 Document
                                        terrace32-1   Filed
                                                [2] 28/18 29/502/23/21
                                                                 43/25 44/6Page   88 of 90
                                                                            45/5 47/4   20/3 20/6 22/1 23/2
                            subject [2] 15/14 77/6     terribly [1] 40/3          49/24 50/12 51/9 52/7      23/22 34/16 34/23 40/3
specifically... [2] 64/14
                            submit [2] 9/6 15/9        text [14] 10/18 19/16      52/10 53/4 53/10 53/13     41/17 42/8 47/7 47/12
 73/15
                            submitted [3] 18/11         23/25 29/23 39/1 39/14    55/10 58/6 58/9 58/12      47/18 47/19 52/12
specificity [1] 55/8
                             25/8 61/2                  40/4 41/16 43/15 61/8     58/25 59/12 60/6 61/7      53/17 59/8 59/22 59/22
specious [1] 50/6
                            subsection [1] 23/5         61/12 62/5 63/14 66/5     61/14 61/22 62/17          61/3 68/15 71/20 72/17
speculating [1] 46/19
                            substantive [1] 74/18      than [11] 7/18 7/21 8/5    62/25 63/16 63/25 64/3     73/8 73/25 74/2
speedy [9] 17/23 18/1
 71/19 71/25 72/3 72/6      subway [1] 49/2             13/4 29/24 44/8 47/9      64/10 67/4 67/5 67/20     thought [2] 36/4 65/10
 73/2 73/6 73/15            such [1] 60/19              52/5 52/9 54/15 68/22     68/16 69/13 72/5 74/3     thoughts [1] 52/3
                            sufficient [1] 59/6        thank [16] 4/15 4/18      there's [56] 3/17 3/19     thousand [3] 43/5 43/7
Speedy Trial Act [3]
 72/3 72/6 73/2             suggest [5] 12/15 27/9      5/24 5/25 18/13 18/22     6/6 6/20 7/23 8/13 10/5    43/7
                             29/7 47/3 69/14            22/18 28/3 34/24 35/1     10/13 11/13 11/14         threat [3] 11/18 45/10
spend [1] 14/21
                            suggested [1] 25/6          55/18 70/10 75/11         11/16 11/18 12/1 12/16     46/23
spin [1] 43/1
                            suggestion [2] 31/3         75/13 75/20 76/2          14/25 23/7 30/13 30/20    three [16] 20/11 35/7
spoke [2] 43/14 62/7
                             31/5                      Thank you [9] 18/13        31/3 31/4 35/5 35/24       35/23 39/3 39/11 39/15
stack [1] 35/18
                            suggests [5] 21/4           18/22 34/24 35/1 55/18    36/20 37/12 37/24          39/20 42/11 50/23
stallers [1] 61/16
                             25/11 30/8 47/6 67/7       70/10 75/11 75/20 76/2    37/24 39/1 39/14 40/19     53/23 53/25 61/14 62/8
standard [2] 9/5 9/12
                            Sunday [1] 17/5            that [544]                 42/5 42/7 43/15 43/20      62/18 62/20 62/25
standards [1] 8/16
                            supplemental [1] 15/6      that'll [1] 4/10           43/22 44/1 44/2 44/10     threshold [1] 23/10
standing [2] 73/21
 74/1                       supply [1] 41/22           that's [49] 6/10 7/14      45/1 45/7 45/7 45/10      through [18] 7/6 8/2
                            support [2] 28/10           9/1 9/8 10/17 10/19       46/22 46/22 47/6 49/14     19/16 25/16 26/8 28/7
start [6] 3/21 6/2 13/7
                             53/11                      11/9 11/24 11/24 13/2     49/19 50/3 50/4 50/4       28/12 28/12 30/13
 18/5 56/23 59/20
                            supposed [2] 49/24          15/2 16/16 18/4 18/18     50/9 51/13 53/8 53/11      43/23 44/11 68/6 69/5
started [3] 17/25 37/3
                             59/14                      30/17 30/22 30/25         64/10 66/20 68/1           69/10 72/6 73/22 74/1
 61/7
                            sure [16] 5/3 9/14 9/17     31/16 32/25 33/3 35/21   therefore [4] 9/20          74/2
stash [4] 21/22 24/3
                             11/24 22/3 24/6 28/23      39/22 40/9 41/9 41/12     11/21 12/11 77/6          throughout [1] 25/20
 57/25 57/25
                             34/1 38/24 42/23 49/2      41/25 41/25 42/5 42/20   these [15] 6/24 7/13       ties [1] 59/6
stashed [1] 21/25
                             49/2 49/8 53/2 58/2        43/11 46/24 49/25 50/8    19/13 21/19 22/11         time [33] 7/8 9/11
state [8] 19/23 32/13
                             72/11                      50/9 50/11 50/22 51/2     39/18 48/13 54/4 58/8      12/24 13/18 14/12
 33/2 36/14 45/19 45/23
 51/7 72/10                 suspect [1] 73/16           51/6 53/8 53/18 54/6      61/17 61/17 65/8 65/10     14/18 17/8 17/12 17/15
                            system [1] 25/22            55/12 59/20 63/10         66/3 69/10                 24/4 28/8 28/19 29/18
stated [1] 73/25
                                                        65/16 67/3 68/4 68/19    they [93]                   30/11 31/8 31/11 32/5
statement [1] 66/16         T                           71/10                    they're [5] 10/3 40/25      60/3 61/10 62/16 66/4
statements [3] 6/13
                            T-shirts [1] 26/12         their [13] 7/1 35/15       43/1 46/9 58/4             68/2 71/9 71/25 72/2
 30/25 52/21
                            take [8] 3/20 7/8 12/24     40/17 42/4 42/10 42/25   they've [8] 36/6 36/10      72/5 72/15 72/16 73/2
states [16] 1/1 1/3 1/11     16/19 21/5 23/23 34/5      51/2 51/15 54/24 54/24    40/16 49/21 51/15 54/3     73/10 73/15 73/21 74/1
 3/4 8/12 8/14 19/12
                             55/13                      58/4 58/8 63/5            54/23 54/25               times [3] 42/11 50/23
 45/21 46/21 47/17
                            taken [5] 7/4 21/16        them [21] 7/4 8/10        thick [1] 7/23              50/24
 47/18 47/19 52/13
                             21/17 23/19 65/8           10/20 17/22 21/6 26/6    thing [4] 10/8 11/1        timing [3] 17/19 17/20
 60/13 60/14 74/9
                            taking [4] 24/1 46/15       26/11 26/12 30/9 39/19    20/17 69/12                71/14
stationed [4] 39/16          58/22 66/1                 43/16 43/17 45/6 54/3    things [17] 10/7 20/2      titled [1] 77/4
 41/19 52/9 63/1
                            talk [10] 3/22 17/18        57/25 58/1 58/2 61/25     24/23 26/4 35/10 39/12    today [5] 16/24 47/16
status [5] 3/22 6/1 6/15     17/21 17/23 18/1 47/1      63/5 66/24 70/15          41/21 42/17 43/16          69/24 73/3 75/17
 15/25 16/20
                             47/19 48/9 53/12 69/20    theme [1] 30/13            44/17 44/22 48/21         today's [1] 17/3
statute [5] 19/1 22/21
                            talked [1] 20/16           themselves [1] 6/23        49/25 62/20 65/8 66/25    together [1] 51/15
 37/10 37/10 74/13
                            talks [4] 8/9 20/15 21/7   then [49] 3/21 3/24        67/22                     told [3] 47/9 69/13 70/3
statute's [1] 22/21          49/11                      6/18 7/17 8/13 10/19     think [52] 8/19 10/5       toll [2] 71/9 72/15
stay [4] 19/19 21/21
                            target [2] 39/23 63/11      10/24 11/16 12/2 12/4     12/12 13/3 14/24 15/2     tomorrow [1] 73/3
 43/8 62/13
                            teams [1] 61/14             13/10 13/17 13/19         15/3 15/4 15/13 15/14     tonight [1] 72/14
stays [1] 30/8
                            technological [1] 77/7      14/10 14/12 15/6 15/9     22/21 27/3 29/22 29/24    took [3] 9/19 23/24
stenography [1] 2/9
                            telephone [1] 14/4          15/20 16/5 16/17 17/23    30/7 30/8 30/23 31/23      64/19
steps [5] 17/19 17/20
                            tell [15] 31/7 33/11        18/3 18/9 22/1 22/8       32/16 34/5 35/2 37/19     total [1] 6/25
 21/16 23/19 69/20
                             33/15 38/6 38/21 44/17     23/21 24/12 25/4 28/16    38/1 39/9 40/18 41/13     toward [2] 39/23 63/11
still [1] 47/25              44/17 46/19 47/3 47/8      32/25 33/1 33/3 33/5      41/25 42/15 42/25         tplofchan [1] 1/21
stop [3] 20/19 20/21         47/9 48/12 48/13 66/13     33/6 39/14 40/17 41/13    43/21 43/21 46/18         trackable [1] 68/4
 61/10
                             70/14                      44/1 50/4 50/5 58/3       47/12 47/13 48/16         transcript [3] 1/9 2/9
stopping [1] 20/19
                            telling [1] 66/24           58/11 58/12 59/10 60/6    49/20 50/11 50/14          77/3
stored [1] 67/1
                            ten [2] 16/3 66/10          63/7 66/7 66/20 71/1      51/10 53/16 54/13 58/2    transcription [1] 2/10
storm [1] 66/13
                            tentatively [1] 12/20      theory [1] 38/5            58/9 58/23 63/11 66/7     transfer [1] 20/22
stormed [2] 29/13
                            term [4] 30/2 49/10        there [66] 6/3 10/7        67/20 69/2 70/3 71/3      transition [1] 60/17
 35/19
                             62/12 63/3                 11/11 11/19 12/12         71/15 74/16               transpired [1] 63/15
storming [1] 66/4
                            terms [22] 6/11 8/4         13/12 15/21 16/7 16/18   third [2] 10/7 59/20       transport [2] 16/8
story [1] 38/6               11/3 12/4 15/8 15/22       16/19 20/16 20/23        third-party [1] 10/7        20/12
Street [1] 1/14              19/24 24/12 31/2 37/19     21/11 23/14 25/19        this [126]                 travel [4] 47/18 53/16
strike [2] 39/10 39/21       42/17 42/18 44/18 45/7     26/19 30/3 30/4 30/14    THOMAS [4] 1/6 1/17         67/22 67/23
strong [3] 22/14 27/11       46/21 47/15 48/20          31/17 31/18 32/25 33/1    3/4 3/6                   traveling [1] 28/12
 29/14
                             50/25 51/18 70/12          33/3 36/24 37/4 37/5     those [32] 6/16 7/1        trial [11] 17/24 18/1
strongly [2] 27/12 60/8      71/14 73/7                 38/12 42/6 43/4 43/5      8/15 13/11 13/15 17/21     50/11 71/19 71/25 72/3
struggling [1] 27/2
                                                                                                                             89


T      Case 1:21-cr-00028-APM
                    United States [5]Document
                                      8/12 45/19 32-1   Filed 02/23/21
                                                 45/23 57/22            Page
                                                                weaponinized [1]89 of 90
                                                                                 49/7 40/11 40/17 40/25 41/3
                          8/14 52/13 60/13 74/9      58/20 62/14 63/10       weapons [31] 20/2         41/5 42/3 42/25 44/10
trial... [5] 72/6 73/2
                          United States of [1]       63/10                   20/9 20/12 20/18 31/8     44/13 44/14 47/5 47/8
 73/6 73/6 73/15
                          3/4                       virtually [1] 43/16      31/10 39/5 39/24 39/25    49/8 49/25 50/8 50/9
trials [1] 73/24
                          unless [5] 10/1 11/12     virtue [2] 24/19 25/21   40/15 40/16 40/16         51/1 51/18 51/20 52/5
tried [1] 23/23
                          17/2 23/2 57/9            Voice [1] 51/3           41/18 41/19 41/22         55/12 55/14 56/3 56/4
triggering [1] 17/7
                          Unlike [1] 14/18          volume [1] 12/16         42/19 42/22 42/23 52/9    60/11 62/3 64/13 64/16
trouble [1] 71/16
                          unredacted [1] 6/25       vote [2] 52/18 60/15     52/10 52/10 52/20 53/2    65/21 65/23 65/25
troubling [1] 67/4
                          unsent [2] 21/17 23/20    voter [1] 44/19          53/8 62/12 62/15 63/3     66/21 67/2 73/5 73/16
true [5] 35/21 52/15
 53/18 53/19 63/25        until [3] 17/17 47/1      votes [1] 40/1           63/5 63/24 64/1 64/12     75/22
                          70/15                     vs [1] 1/5               wear [2] 26/5 51/8        what's [4] 7/14 41/24
trust [1] 4/10
                          up [12] 4/8 4/14 11/4                              wearing [2] 26/10         43/10 44/13
trusted [1] 22/12                                   W
                          16/19 23/21 25/4 26/7                              26/11                     whatever [2] 48/1 48/3
truth [1] 69/13
                          28/8 31/3 44/1 44/2       wait [1] 70/15           website [1] 25/16         whatsoever [4] 9/11
try [7] 7/12 12/22 39/5
                          66/22                     waive [2] 4/21 71/20     week [3] 16/15 17/8       10/5 38/19 50/3
 50/12 59/6 59/7 62/10
                          upon [6] 19/12 52/23      waiving [2] 5/4 5/5      69/8                      when [9] 17/22 18/24
trying [10] 9/6 20/21
                          60/3 61/1 64/2 68/19      walk [2] 44/1 63/9       weeks [3] 17/6 17/11      21/20 34/16 37/1 50/6
 37/2 43/1 44/24 50/12
                          upset [1] 67/14           want [34] 3/21 7/4 8/1   76/1                      66/13 70/20 71/3
 51/16 52/4 54/13 55/12
                          urge [1] 12/19            9/23 9/24 9/25 10/18     weigh [3] 55/12 59/15     where [19] 4/8 14/25
tunnel [1] 28/12                                    10/21 13/13 13/16
                          us [5] 9/18 18/15 29/3                             59/23                     15/5 22/10 26/20 28/16
turn [7] 3/24 6/1 13/4                              13/18 14/8 14/11 14/13
                          47/9 73/24                                         weight [3] 59/16 60/23    30/5 33/11 35/6 38/14
 15/20 16/17 34/25 52/2
                          usdoj.gov [1] 1/16        14/23 18/19 34/2 38/6    63/21                     41/25 43/8 43/9 49/1
turned [2] 15/16 16/7                               38/7 40/10 40/21 43/6
                          use [14] 7/19 9/23 9/25                            well [34] 4/15 5/2 5/23   50/24 52/3 56/4 57/22
twice [2] 41/16 42/11                               43/8 43/9 48/2 48/15
                          10/20 13/15 13/20                                  6/3 9/25 10/11 10/13      69/20
two [14] 17/6 17/8                                  48/19 54/22 55/14
                          14/13 40/12 50/10 51/4                             10/14 14/23 15/12         whether [19] 7/20
 17/11 31/9 39/7 44/17
                          51/5 53/10 53/17 68/25    55/14 69/14 70/13        15/20 16/16 17/17 20/9    10/15 10/16 31/4 31/8
 53/23 54/2 57/21 61/15
                          used [9] 10/16 12/4       70/14 72/20              27/7 27/22 31/3 34/21     31/9 32/2 33/15 38/8
 61/15 70/15 70/16
                          12/6 12/7 39/23 42/11     wanted [3] 6/10 48/21    35/21 41/13 44/16         45/13 45/14 58/11
 73/20
                          49/1 51/15 65/17          52/20                    51/25 51/25 52/13 55/7    59/10 61/24 62/2 71/18
two-man [1] 61/15
                          uses [4] 21/4 29/11       wants [4] 14/10 16/19    55/9 56/18 65/23 69/1     71/19 71/20 74/21
two-week [1] 17/8                                   16/20 74/4
                          29/24 48/24                                        71/13 71/17 71/24 72/9    which [31] 6/12 13/14
twofold [1] 73/11
                          using [4] 14/19 20/18     warn [1] 65/13           74/13                     13/18 20/1 21/23 22/5
type [1] 20/17
                          63/3 68/3                 warrant [3] 9/19 57/7    well-coordinated [1]      23/6 23/7 23/8 23/18
typically [1] 23/6                                  58/24
                          usually [1] 23/7                                   52/13                     26/21 27/10 28/17 29/5
U                         utilize [1] 51/1          warranted [2] 58/12      went [9] 35/2 39/17       31/13 35/7 39/2 39/23
                                                    73/16                    43/20 43/23 43/24         41/16 43/24 47/16 49/1
U.S [3] 1/13 2/5 23/1     V                         was [98]                 47/21 52/11 57/19 63/2    51/19 60/16 61/8 62/6
U.S.C [18] 5/11 5/14
5/16 5/18 36/15 36/15     VA [1] 1/19               Washington [4] 1/5       weps [7] 39/18 39/19      63/11 66/16 66/20
36/16 36/22 36/25         vacation [2] 17/6 76/1    1/15 2/7 61/18           41/16 62/11 62/12 63/2    70/14 70/19
36/25 37/1 37/5 37/9      valid [1] 67/14           wasn't [5] 36/13 54/16   63/4                      while [3] 44/1 60/14
37/9 37/11 37/13 37/13    various [1] 19/11         54/17 62/16 65/24        were [23] 18/10 20/5      67/24
57/2                      version [1] 42/25         Watkins [19] 15/23       22/4 23/22 26/10 26/11    who [27] 19/11 19/22
                          versus [3] 3/4 8/12       16/11 16/15 21/20 22/2   31/8 31/15 31/17 31/18    20/4 25/20 25/25 26/3
Uh [1] 24/16
                           23/1                     26/2 26/10 26/13 26/14   31/24 33/22 34/16 43/4    29/8 33/16 39/3 40/12
Uh-huh [1] 24/16
                          very [17] 3/14 4/15 5/7   27/7 27/20 27/25 28/2    43/5 47/4 48/25 52/10     40/13 43/2 43/2 44/25
ultimate [1] 50/1
                           5/23 9/16 12/22 14/19    39/2 54/16 62/6 63/14    52/12 57/23 64/18 66/1    45/1 46/21 47/7 49/8
ultimately [1] 42/14
                           29/5 38/2 42/1 52/13     70/25 71/1               68/14                     53/13 54/4 58/19 59/4
under [20] 11/5 11/6
                           60/16 60/21 67/4 71/13   way [8] 10/21 19/3       weren't [3] 24/6 31/11    61/3 61/17 62/8 62/24
11/9 22/22 22/24 23/5
                           71/17 75/13              20/6 37/18 41/23 52/8    32/3                      67/13
23/9 23/13 35/3 57/2
57/3 57/5 57/9 57/14      veteran [1] 60/2          58/4 68/1                west [6] 28/7 28/13       who's [10] 20/10 26/17
58/9 71/25 72/2 72/4      via [2] 1/10 3/8          ways [1] 37/16           28/15 28/16 28/18 29/4    37/22 39/3 39/15 45/9
72/5 73/2                 victim [1] 11/16          we [125]                 western [4] 3/18 18/24    45/18 61/19 62/8 63/8
                          video [5] 14/4 27/19      we believe [2] 22/13     23/12 28/17               who've [1] 53/23
underneath [2] 32/25
                           29/17 37/8 47/24         28/17                    WESTLAKE [2] 1/18         whole [1] 54/18
43/24
                          videoconference [2]       we will [1] 72/13        1/18                      whom [2] 6/18 6/21
underscores [1] 60/20
                           1/10 3/8                 we'll [8] 3/21 3/24      westlakelegal.com [1]     whose [1] 44/20
understand [14] 7/2
7/25 16/14 16/25 37/14    view [3] 7/1 12/10        15/14 70/11 70/25 71/4   1/21                      why [3] 10/6 30/7
                           25/11                    71/15 75/5               what [77] 6/11 8/10 9/8   69/22
40/25 52/1 55/6 65/4
                          views [1] 10/24           we're [20] 3/15 5/5      9/12 11/9 12/2 12/13      wife [7] 25/8 43/13
65/5 65/6 72/23 72/23
                          violation [5] 5/11 5/14   7/11 9/2 9/12 12/11      12/15 12/18 12/24         45/16 54/18 69/1 69/13
75/15
                           5/16 5/18 36/25          17/5 35/4 42/12 43/19    13/14 15/4 15/4 15/14     69/16
understanding [5]
9/10 16/7 24/22 30/1      violence [9] 20/16 23/7   45/11 46/18 50/15        15/17 15/25 17/21         wildly [1] 50/6
                           40/5 41/2 49/13 49/16    50/20 52/4 55/2 55/3     19/23 20/20 21/22 23/1    will [27] 5/22 9/14 11/7
31/17
                           52/22 64/20 67/16        55/3 73/8 73/9           23/5 23/17 23/17 23/22    14/17 15/16 15/17
Understood [1] 41/11
                          violent [6] 20/18 49/7    we've [2] 14/24 70/23    24/17 25/11 27/9 27/10    17/25 21/5 24/14 30/14
undetectable [1] 68/7
                           61/9 61/11 67/13 67/14   weak [1] 61/17           28/22 30/2 30/22 31/13    43/14 47/3 47/15 48/12
UNITED [10] 1/1 1/3
1/11 3/4 8/12 8/14        Virginia [11] 3/19        weapon [6] 31/5 31/14    31/13 35/16 36/13 38/6    57/16 59/7 61/9 62/20
                           18/24 19/20 23/13        31/20 41/24 64/2 64/3    38/10 38/21 38/22 40/9    67/21 70/21 71/8 72/13
52/13 60/13 60/13 74/9
                                                                                  90


W      Case 1:21-cr-00028-APM
                    27/22 32/10 32/14Document 32-1 Filed 02/23/21 Page 90 of 90
                           32/18 33/9 33/12 33/18
will... [5] 73/2 74/1
                           34/11 51/23 55/2 55/17
74/14 75/5 76/1
                           55/22 55/24 56/20
William [4] 2/3 77/2
                           56/21 65/18 70/1 70/7
77/10 77/11
                           71/7 72/1
WilliamPZaremba [1]
2/8                       yet [3] 14/16 16/9 35/5
                          York [1] 48/24
willing [1] 15/3
                          you [168]
windows [1] 4/14
                          you know [3] 42/20
wish [4] 4/21 5/19
                           43/9 53/15
13/12 43/1
                          you'd [4] 6/6 13/2
wishes [1] 13/11
                           41/13 41/14
withheld [1] 11/23
                          you're [11] 13/8 24/17
withhold [1] 11/11
                           38/17 38/17 38/18
withholding [2] 11/17
                           40/11 50/8 50/9 53/20
11/19
                           54/10 71/15
within [4] 33/14 43/15
49/10 73/6                you've [5] 6/7 7/22
                           45/14 52/3 71/18
without [2] 8/2 47/13
                          your [101]
witness [1] 11/18
                          Your Honor [82]
witnessing [1] 65/22
woeful [1] 50/2           Z
woefully [1] 50/1
                          Zaremba [4] 2/3 77/2
won't [2] 9/25 68/12      77/10 77/11
wondering [1] 30/4
word [2] 28/21 41/16
words [18] 15/5 19/20
19/25 20/1 20/3 22/6
28/25 29/11 31/15 32/9
32/23 39/18 39/23 45/3
52/5 53/10 61/18 62/10
wore [2] 21/25 66/25
work [4] 4/16 9/2 9/13
15/8
worked [2] 44/19 60/3
working [1] 44/22
world [3] 17/5 50/18
70/21
worn [1] 60/2
worry [1] 17/7
would [57] 6/24 7/8 7/9
12/15 12/19 13/6 14/9
14/21 15/5 17/6 19/24
19/25 20/1 20/6 20/16
20/17 21/12 21/13
21/14 23/15 26/2 27/9
29/14 30/9 32/16 32/20
34/5 34/5 34/8 34/9
34/20 39/11 50/1 55/11
58/13 58/25 59/12
61/14 62/8 62/13 62/17
64/2 64/7 68/7 68/17
68/23 69/1 69/16 70/18
72/2 72/4 72/7 72/12
72/15 74/6 74/11 74/21
write [1] 71/10
writes [2] 39/8 47/11
writing [1] 38/2
written [1] 32/23
wrong [2] 66/21 69/15
wrote [1] 62/18
Y
years [4] 17/5 49/5
 58/19 59/25
yes [30] 3/13 4/6 6/9
 14/3 16/1 16/23 18/21
 23/11 24/24 25/13
